

Exhibit 10.2










[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND (II)
WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------

LICENSE AND DEVELOPMENT AGREEMENT
by and between
SELECTA BIOSCIENCES, INC.
and
SWEDISH ORPHAN BIOVITRUM AB (PUBL)
June 11, 2020

--------------------------------------------------------------------------------



SEL-212






















--------------------------------------------------------------------------------





CONTENTS


Clause
 
 
Page
1.
DEFINITIONS
1
 
1.1
Defined Terms
1
 
1.2
Interpretation
16
2.
GRANT OF RIGHTS; Non-Compete
17
 
2.1
License Grant
17
 
2.2
Additional Obligation of Licensor
17
 
2.3
Right to Sublicense
19
 
2.4
Disclosure of Licensed Know-How
19
 
2.5
Reservation of Rights
20
 
2.6
Combination Products
20
 
2.7
Upstream Agreements
20
 
2.8
ImmTOR Trademarks License
21
 
2.9
No Other Rights
21
 
2.10
Non-Compete
22
 
2.11
[***]
22
3.
GOVERNANCE
22
 
3.1
Joint Steering Committee
22
 
3.2
Decision Making
24
 
3.3
Limitations on Decisions
24
 
3.4
Good Faith
24
 
3.5
General JSC Authority
24
4.
DEVELOPMENT
25
 
4.1
Overview of Development, Diligence
25
 
4.2
Development Plan, Development Budget, Reimbursement
25
 
4.3
Development Activities
25
5.
COMMERCIALIZATION
28
 
5.1
Diligence
28
 
5.2
Trademark Use
28
 
5.3
Commercialization Updates
28
6.
PAYMENTS
28
 
6.1
Up-Front Payment
28
 
6.2
Development and Regulatory Milestone Payments
29
 
6.3
Sales Milestone Payments
30





i



--------------------------------------------------------------------------------




 
6.4
Royalty
30
 
6.5
Royalty Reductions
31
 
6.6
Payment and Reports
31
 
6.7
Other Amounts Payable
32
7.
RECORD KEEPING, AUDIT RIGHTS
32
 
7.1
Record Keeping
32
 
7.2
Audit Rights
32
 
7.3
Taxes
33
 
7.4
Late Payments
34
8.
REGULATORY
34
 
8.1
Regulatory Matters
34
 
8.2
Regulatory Transfer
35
 
8.3
Regulatory Support
35
 
8.4
Licensee Access
36
 
8.5
Licensor Access
36
 
8.6
Adverse Event Reporting, Safety Agreement
37
 
8.7
Regulatory Action Letters
37
 
8.8
Regulatory Meetings
37
 
8.9
Global Safety Database
37
9.
INTELLECTUAL PROPERTY RIGHTS
37
 
9.1
Inventorship
37
 
9.2
Ownership.
38
 
9.3
Patent Prosecution and Maintenance
38
 
9.4
Infringement or misappropriation of Licensed Technology [***]
41
 
9.5
Third Party Infringement Claims
43
 
9.6
Defense
44
 
9.7
Common Interest
44
 
9.8
Third Party Patent Rights
44
 
9.9
Personnel Obligations
44
 
9.10
Rights in Bankruptcy
45
10.
CONFIDENTIAL INFORMATION
45
 
10.1
Confidentiality
45
 
10.2
Publicity
47
 
10.3
Equitable Relief
47
11.
TRANSPARENCY, DATA PROTECTION
48
 
11.1
Transparency
48
 
11.2
Data Protection
48





ii



--------------------------------------------------------------------------------




12.
REPRESENTATIONS, WARRANTIES AND COVENANTS
49
 
12.1
Mutual Representations and Warranties
49
 
12.2
Additional Representations and Warranties of Licensor
50
13.
SUPPLY
53
 
13.1
Supply for Existing Pivotal Trials
53
 
13.2
Supply Agreement
53
 
13.3
Supply Price
53
 
13.4
Second Source Supplier; Technology Transfer
54
 
13.5
Cell Bank
55
 
13.6
Quality Agreements
55
14.
INDEMNIFICATION
55
 
14.1
Indemnification by Licensor
55
 
14.2
Indemnification by Licensee
56
 
14.3
Indemnification Procedures
56
 
14.4
Insurance
57
15.
LIMITATION OF LIABILITY
57
 
15.1
LIMITS
57
 
15.2
KNOWLEDGE
57
16.
TERM AND TERMINATION
58
 
16.1
Term
58
 
16.2
Termination of Agreement for Material Breach
58
 
16.3
Termination of Agreement for Bankruptcy
58
 
16.4
Termination of Agreement for Patent Challenge
58
 
16.5
Termination of Agreement by Licensee
59
 
16.6
Effects of Termination by Licensor for Cause or by Licensee for Convenience
59
 
16.7
Effect of Termination by Licensee for Cause
60
 
16.8
Licensor’s Insolvency
60
 
16.9
Survival
61
17.
DISPUTE RESOLUTION
61
 
17.1
Governing Law
61
 
17.2
Dispute Resolution
61
18.
HSR FILINGS AND CLOSING
63
 
18.1
HSR Filings
63





iii



--------------------------------------------------------------------------------




19.
MISCELLANEOUS
64
 
19.1
No Benefit to Third Parties
64
 
19.2
Relationship of the Parties
64
 
19.3
Unenforceability
64
 
19.4
Waiver and Non-Exclusion of Remedies
65
 
19.5
Assignment; Securitization
65
 
19.6
Injunctive Relief
66
 
19.7
English Language
66
 
19.8
Notices
66
 
19.9
Force Majeure
67
 
19.10
Headings
67
 
19.11
Set Off
67
 
19.12
Costs and Expenses
67
 
19.13
Further Assurance
67
 
19.14
Amendment
67
 
19.15
Counterparts
67
 
19.16
Entire Agreement
67
 
 
 
 
 
 
 
 
ANNEX A    LICENSED PATENTS
 
ANNEX A-1    COMPOUND PATENTS
 
ANNEX A-2    EXISTING 212 PATENTS
 
ANNEX B    COMPOUND, IMMTOR AND SEL-212
 
ANNEX C    DATA PROTECTION
 
ANNEX D    PRESS RELEASES
 
ANNEX E    PERMITTED MATERIAL SUBCONTRACTORS
 
ANNEX F    SUPPLY AGREEMENT AND QUALITY AGREEMENT TERMS
 
ANNEX G     IMMTOR [***]
 
ANNEX H     [***]
 







iv



--------------------------------------------------------------------------------





LICENSE AND DEVELOPMENT AGREEMENT
THIS LICENSE AND DEVELOPMENT AGREEMENT (“Agreement”) dated as of June 11, 2020
(the “Execution Date”) is by and between SELECTA BIOSCIENCES, INC., a Delaware
corporation having its principal place of business at 65 Grove Street,
Watertown, MA 02472 (“Licensor”) and SWEDISH ORPHAN BIOVITRUM AB (publ), a
Swedish public company having its principal place of business at SE-112 76
Stockholm, Sweden (“Licensee”). Licensor and Licensee are referred to in this
Agreement individually as a “Party” and collectively as the “Parties.”
RECITALS
WHEREAS, Licensee is a biopharmaceutical company focused on developing and
commercializing therapies for rare diseases;
WHEREAS, Licensor is the owner of all right, title and interest in, or otherwise
has the right to license, the Licensed Technology (as hereinafter defined); and
WHEREAS, Licensor desires to grant, and Licensee desires to accept, a License
(as hereinafter defined) under such Licensed Technology to Develop, Manufacture
and Commercialize the Products in the Field in the Territory (each as
hereinafter defined) on the terms and conditions set forth herein.
AGREEMENT
NOW, THEREFORE, for and in consideration of the above-described recitals, the
mutual promises and covenants of the parties hereinafter contained and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by the Parties, the Parties hereto, intending to be legally bound,
enter into the agreements contained herein.

1.    DEFINITIONS

1.1    Defined Terms. For purposes of this Agreement, the following terms shall
have the meanings set forth below:
“3SBio” shall mean Shenyang Sunshine Pharmaceutical Co., Ltd.
“3SBio Agreements” shall mean the 3SBio License Agreement and the 3SBio Supply
Agreement.
“3SBio Breach Notice” shall have the meaning set forth in Section 2.2.13.
“3SBio License Agreement” shall mean the Amended and Restated License Agreement
between Licensor and 3SBio dated 31 May 2017.
“3SBio Supply Agreement” shall mean the Commercial Supply Agreement between
Licensor and 3SBio dated 1 August 2019.
“AAA” shall have the meaning set forth in Section 17.2.7(a).
“Accounting Standards” shall mean, with respect to Licensor, GAAP, with respect
to Licensee, IFRS (International Financial Reporting Standards), and, with
respect to Sublicensees, IFRS or GAAP, as applicable, in each case as generally
and consistently applied throughout the Party’s or Sublicensee’s organization.
Each Party will promptly notify the other Party if such Party changes the
Accounting Standards pursuant to which its records relating to this Agreement
are maintained; provided, however, that each Party may only use internationally
recognized accounting principles (e.g., IFRS or US GAAP).




1



--------------------------------------------------------------------------------




“Acquisition Entity” shall mean, collectively, (a) with respect to the
acquisition of a Party by a Third Party, a Third Party referenced in the
definition of Change of Control and such Third Party’s Affiliates, other than
the applicable Party in the definition of Change of Control and such Party’s
Affiliates (determined as of immediately prior to the closing of such Change of
Control), and (b) with respect to the acquisition by a Party of a Third Party
(whether by a merger, consolidation, recapitalization, reorganization, sale or
other transfer of voting securities, or sale or other transfer of substantially
all of such Third Party’s and its controlled Affiliates’ assets), such Third
Party and its Affiliates, other than the applicable acquiring Party, and such
Party’s Affiliates (determined as of immediately prior to the closing of such
acquisition transaction).
“Acting Party” shall have the meaning set forth in Section 7.3.2
“Additional Compound Development Activities” shall have the meaning set forth in
Section 4.3.2.
“Additional ImmTOR Development Activities” shall have the meaning set forth in
Section 4.3.2.
“Adverse Event” shall mean any untoward medical occurrence in a patient or
clinical investigation subject temporally associated with the use of the
Compound, ImmTOR or a Product whether or not considered related to the Compound,
ImmTOR and / or Product.
“Affiliate” shall mean, with respect to either Party, any person or entity
which, directly or indirectly, controls, is controlled by, or is under common
control with, the specified Party. For the purposes of this definition, the term
“control”, as applied to any person or entity (including, with correlative
meaning, the terms “controlled by” and “under the common control”), means the
actual power, either directly or indirectly through one or more intermediaries,
to direct or cause the direction of the management and policies of such Party,
whether by the ownership of more than fifty percent (50%) of the voting stock of
such Party, by contract or otherwise.
“Agreement” shall have the meaning set forth in the introduction to this
document.
“Annual Net Sales” [***]
“Bankruptcy Code” shall have the meaning set forth in Section 9.10.1.
[***]
[***]
[***]
“Biosimilar Product” shall mean, with respect to a Product in a country, a
biologic product that (a) is marketed for sale in such country by a Third Party
(including an Acquisition Entity of Licensor) (not licensed, supplied, or
otherwise permitted by Licensee, its Affiliates or its Sublicensees); (b)
contains (i) the active pharmaceutical ingredient or biologic of the Compound or
a substantial equivalent to the active pharmaceutical ingredient or biologic of
the Compound as an active pharmaceutical ingredient or biologic in such country,
together with (ii) the active pharmaceutical ingredient or biologic of ImmTOR or
a substantial equivalent to the active pharmaceutical ingredient or biologic of
ImmTOR and (c) for which its Regulatory Approval in such country references or
relies on safety and efficacy clinical data submitted by Licensor or any of its
Affiliates or (sub)licensees to obtain Regulatory Approval for such Product in
such country.
“BLA” shall mean a Biologic License Application for a Product requesting
permission to place a biological product on the market in accordance with 21
C.F.R. Part 601, and all supplements or




2



--------------------------------------------------------------------------------




amendments thereto, filed pursuant to the requirements of the FDA, or an
equivalent application in the event that the FDA determines that a New Drug
Application (NDA) rather than a BLA is the appropriate mechanism for requesting
such approval.
“Business Day” shall mean a day other than a Saturday, Sunday or a bank or other
public holiday in Massachusetts or New York in the United States or in Stockholm
in Sweden.
“Cell Bank” shall mean a cell bank of a characterized bank of cells expressing
the Compound.
“cGMP” shall mean the requirements of applicable Laws governing the Manufacture
of biological and pharmaceutical products, including as provided for (and
amended from time to time) in 21 C.F.R. Parts 210 and 211 et seq., European
Commission Directive 2003/94/EC and guidelines issued from time to time by the
ICH, as amended and supplemented from time to time, or equivalent Laws in other
jurisdictions.
“Change of Control” shall mean, with respect to a Party, (a) a merger,
consolidation, recapitalization, or reorganization of such Party with a Third
Party that results in the voting securities of such Party outstanding
immediately prior thereto, or any securities into which such voting securities
have been converted or exchanged, ceasing to represent at least fifty percent
(50%) of the combined voting power of the surviving entity or the parent of the
surviving entity immediately after such merger, consolidation, recapitalization,
reorganization, (b) a transaction or series of related transactions in which a
Third Party, together with its Affiliates, becomes the direct or indirect
beneficial owner of fifty percent (50%) or more of the combined voting power of
the outstanding securities of such Party, (c) the sale or other transfer to a
Third Party of all or substantially all of such Party’s and its controlled
Affiliates’ assets or (d) entry into such other arrangement or agreement whereby
the current shareholders of such Party no longer have the actual power, either
directly or indirectly, to appoint a majority of the board of directors.
Notwithstanding the foregoing, any transaction or series of transactions
effected for the purpose of financing the operations of the applicable Party
(such as an initial public offering or other offering of equity securities to
non-strategic investors) will not be deemed a “Change of Control” for purposes
of this Agreement.
“Chronic Refractory Gout” shall mean the treatment of chronic gout in adult
patients refractory to conventional therapy.
“Claim” shall mean any charge, allegation, civil, criminal or administrative
claim, demand, complaint, cause of action, suit, or Proceeding.
“CMC Activities” shall mean chemistry manufacturing controls and related
activities in support of Regulatory Filings and Regulatory Approvals for the
Product.
“Combination Product” shall mean, on a Product-by-Product basis, (a) any
biological or pharmaceutical product that contains or comprises (i) such Product
and (ii) at least one other active pharmaceutical or biologic ingredient, either
co-formulated or packaged together or otherwise sold as a single unit for a
single price, (b) a Product that is sold for a single price together with any
(i) delivery device or component therefor, (ii) diagnostic product, process,
service, or therapy, or (iii) product, process, service, or therapy other than
such Product, or (c) a Product that is defined as a “combination product” by the
FDA pursuant to 21 C.F.R. § 3.2(e) or its foreign equivalent.
“Commercialization” shall mean any and all activities directed to the launch of,
offering for sale of or sale of a Product, including activities related to
marketing, promoting, detailing, distributing, importing, exporting, offering to
sell or selling such Product, interacting with Regulatory Authorities regarding
any of the foregoing and seeking pricing or reimbursement approvals (as
applicable). When used as a verb, “to Commercialize” and “Commercializing” means
to engage in Commercialization and “Commercialized” has a corresponding meaning.




3



--------------------------------------------------------------------------------




“Commercially Reasonable Efforts” shall mean (a) with respect to efforts to be
expended by a Party to achieve an agreed objective, except as provided for in
clause (b), such reasonable, diligent and good faith efforts as [***].
“Competitive Infringement” shall have the meaning set forth in Section 9.4.1.
“Compound” shall mean (a) the compound SEL-037, known as Pegadricase (formerly
known as Pegsiticase), as further defined in Annex B, a recombinant uricase
derived from Candida Utilis and pegylated with 20kDA mPEG, and (b) any back-up
compounds or any other forms thereof, including uricase, monomeric uricase,
aggregated uricase, mixtures of monomeric and aggregated uricase, uricase of
alternative natural or modified amino acid sequence, uricase with incorporation
of non-natural amino acid(s) or amino acid derivatives or analogs; (c) any
compounds from any of those identified in clauses (a) or (b) conjugated with any
linker or linked to any other molecular entity, including those compounds linked
to the same or other PEG molecules; (d) any salts, prodrugs, esters, amides,
active metabolites, solvates, intermediates, fragments, derivatives (including
pegylated versions and any linkers thereof), analogs and polymorphs of any
compounds covered by the foregoing clauses (a), (b), (c) or this clause (d), and
(e) any improvements to any of the foregoing covered by the foregoing clauses
(a), (b), (c), (d) or this clause (e).  
“Compound Know-How” shall mean (a) all Know-How licensed to Licensor pursuant to
any of the 3SBio Agreements; and (b) all Know-How solely related to the Compound
and reasonably necessary or reasonably useful for the Exploitation of the
Product in the Field in the Territory, in the case of (b) to the extent such
Know-How is Controlled by Licensor or its Affiliates as of immediately prior to
the Effective Date or during the Term and is not otherwise covered by (a).
“Compound Patents” shall mean (a) all Patents licensed to Licensor pursuant to
any of the 3SBio Agreements; and (b) all Patents solely related to the Compound
and reasonably necessary or reasonably useful for the Exploitation of the
Product in the Field in the Territory, in the case of (b) to the extent such
Patents are Controlled by Licensor or its Affiliates as of immediately prior to
the Effective Date or during the Term and are not otherwise covered by (a).
Compound Patents existing as of the Execution Date are set forth in Annex A-1.
“Confidential Information” of a Party shall mean all Know-How, unpublished
patent applications, and other information and data of a financial, commercial,
business, operational, scientific or technical nature of such Party that is: (a)
disclosed by or on behalf of such Party or any of its Affiliates or otherwise
made available to the other Party or any of its Affiliates, whether made
available orally, in writing, or in electronic form or (b) learned by the other
Party pursuant to this Agreement. The terms and conditions of this Agreement are
the Confidential Information of both Parties. Notwithstanding anything to the
contrary in this Agreement, as between the Parties, all Development and
Commercialisation plans are the Confidential Information of the Licensee.
“Confidentiality Period” shall have the meaning set forth in Section 10.1.1.
“Control” or “Controlled” shall mean, with respect to any Know-How, Patents,
Trademarks or other intellectual property rights, that a Party has the legal
authority or right (whether by ownership, license, or otherwise) to grant a
license, sublicense, access, or other right (as applicable) under such Know-How,
Patents, Trademarks or other intellectual property rights to the other Party on
the terms and conditions set forth herein, in each case (a) without breaching
the terms of any agreement of such Party with any Third Party (including a Third
Party which becomes any Acquisition Entity of Licensor) existing at the time
such Party would be required hereunder to grant the other Party such license,
sublicense, access, or other use right and (b) without being obligated to pay to
any Third Party (including a Third Party which becomes any Acquisition Entity of
Licensor) any royalties or other consideration therefor except for (i) any
intellectual property right (including any Patents or Know-How) in-licensed by
Licensor




4



--------------------------------------------------------------------------------




under an Existing Upstream Agreement; and (ii) any intellectual property right
(including any Patents or Know-How) in-licensed by Licensor under a New Upstream
Agreement under which Licensee elects to take a sublicense and, where Licensee
is obliged to reimburse associated In-Licensor Payments, Licensee agrees to
reimburse the associated In-Licensor Payments pursuant to Section 2.7.3 which,
in each case of (i) and (ii) shall be considered under the Control of Licensor.
Notwithstanding anything in this Agreement to the contrary, a Party will be
deemed not to Control any intellectual property right (including any Patents or
Know-How) that are owned or in-licensed by an Acquisition Entity, except (A)
with respect to any intellectual property right (including any Patents or
Know-How) arising out of or in connection with the conduct of activities under
this Agreement after such Change of Control or acquisition (as applicable), (B)
to the extent that any intellectual property right (including any Patents or
Know-How) are included in or used in furtherance of the conduct of activities
under this Agreement by the relevant Party, its Affiliates or such Acquisition
Entity after such Change of Control or acquisition (as applicable), (C) for
intellectual property rights (including any Patents or Know-How) constituting
improvements (or improvements to such improvements) to the Licensed Technology
in existence prior to such Change of Control or acquisition (as applicable) in
each case, conceived by any employees or consultants of or otherwise by or on
behalf of such Acquisition Entity; or (D) for intellectual property rights
(including any Patents or Know-How) which comprise, include or were conceived,
discovered, developed, reduced to practice or otherwise made using the
Confidential Information of the other Party.
[***]
“Data Protection Laws” shall mean all applicable data protection, data security,
data breach notification or privacy laws, rules, regulations, declarations,
decrees, directive, legislative enactments, court orders, standards and other
similar instruments, whether international, federal, state, or local, including
but not limited to EU Data Protection Law, United States Health Insurance
Portability and Accountability Act of 1996 and its implementing regulations
(“HIPAA”), the California Consumer Privacy Act of 2018 (“CCPA”) and any
supranational or national legislation relating to privacy and data protection,
direct marketing or the interception or communication of electronic messages, in
each case as amended, consolidated, re-enacted or replaced from time to time,
and any relevant law, statute, declaration, decree, directive, legislative
enactment, order, ordinance, regulation, rule or other binding instrument which
implements, replaces, adds to, amends, extends, reconstitutes or consolidates
such laws from time to time, in each case as amended, consolidated, re-enacted
or replaced from time to time.
“Data Subject” shall mean a natural person who is an identified or identifiable
natural person to whom the Personal Data relates. An identifiable natural person
is one who can be identified, directly or indirectly, in particular by reference
to an identifier such as a name, an identification number, location data, an
online identifier or to one or more factors specific to the physical,
physiological, genetic, mental, economic, cultural or social identity of that
natural person.
“Development” shall mean all drug development activities, including those
related to research, pre-clinical and other non-clinical testing, test method
development and stability testing, toxicology, assay development, cell line
development, formulation development, drug substance and drug product process
development, product and process characterization, qualification and validation
of processes and test methods, quality assurance/quality control, clinical
studies, statistical analysis and report writing, the preparation, submission
and prosecution of BLAs and MAAs, regulatory affairs with respect to the
foregoing, and all other activities necessary or reasonably useful or otherwise
requested or required by a Regulatory Authority as a condition or in support of
obtaining or maintaining a Regulatory Approval, including any post-marketing
development commitments. When used as a verb, “Develop” means to engage in
Development.
“Development Budget” shall mean a budget agreed mutually by the Parties covering
the Development of the Products in accordance with the Development Plan, which
budget is split into (a) an annual development budget covering activities for a
given calendar year and (b) a long term development




5



--------------------------------------------------------------------------------




budget covering successive [***] year periods, including a payment schedule for
payments by Licensee to Licensor to reimburse Licensor for the conduct of the
Existing Pivotal Trials and, as applicable, the Additional Compound Development
Activities and the Additional ImmTOR Development Activities.
“Development Cost” shall mean, with respect to a Product, those costs and
expenses incurred directly in connection with the performance of any Development
activities for such Product in accordance with the applicable Development Plan
and Development Budget, including [***].
“Development Milestone Event” shall have the meaning set forth in Section 6.2.1.
“Development Milestone Payment” shall have the meaning set forth in
Section 6.2.1.
“Development Plan” shall mean a plan mutually agreed by the Parties covering the
global Development of the Products, including the Additional Compound
Development Activities and the Additional ImmTOR Development Activities, if any,
and the Existing Pivotal Trials, and the strategy for, preparation and
submission of Regulatory Filings and interactions with Regulatory Authorities
for the Products, [***]. The Development Plan will specify which Party is to
conduct a given activity. [***].
“Dispute” shall have the meaning set forth in Section 17.2.1.
“DOJ” shall have the meaning set forth in Section 18.1.
“Drug Pricing Transparency Laws” shall have the meaning set forth in
Section 11.1.
“EEA” shall mean the European Economic Area.
“Effective Date” shall mean (a) in the event that the Parties determine pursuant
to Section 18 that HSR filings are required, the HSR Clearance Date, (b) in the
event that the Parties determine prior to the Execution Date that no HSR filings
are required, the Execution Date, or (c) in the event that the Parties determine
after the Execution Date that no HSR filings are required, the date that is
[***] days from the date the Parties make such mutual.
“EMA” shall mean the European Medicines Agency and any successor Governmental
Authority having substantially the same function.
[***].
“Encumbrance” shall mean any lien, pledge, security interest, right of first
refusal, option, title defect, Claim, license, restriction, or other interest or
encumbrance of any kind or nature whatsoever, whether or not perfected,
including any restriction on use, transfer, receipt of income or exercise of any
other attribute of ownership.
“EU Data Protection Law” shall mean the GDPR and any relevant law, statute,
declaration, decree, directive, legislative enactment, order, ordinance,
regulation, rule or other binding instrument which implements, replaces, adds
to, amends, extends, reconstitutes or consolidates such laws from time to time,
in each case as amended, consolidated, re-enacted or replaced from time to time,
including for clarity, the UK Data Protection Act 2018.
“Exclusive” shall mean in relation to a Party (subject to any retained rights
set forth in this Agreement of the other Party), exclusive even as to the other
Party and its Affiliates.
“Execution Date” shall have the meaning set forth in the introduction to this
document.




6



--------------------------------------------------------------------------------




“Executive Officer” shall mean for Licensor, its Chief Executive Officer, and
for Licensee, its Chief Executive Officer or a direct report of its Chief
Executive Officer, or, in each case, another senior executive officer who is a
direct report to such Party’s Chief Executive Officer (but for each Party, other
than an existing member of the JSC) with appropriate responsibilities,
seniority, and decision making authority; provided that any of the foregoing
individuals may designate the Chief Financial Officer as his/her designee for
financial related matters. In the event that the position of any of the
Executive Officers identified in this definition no longer exists due to a
Change of Control, corporate reorganization, corporate restructuring, or the
like that results in the elimination of the identified position, then the
applicable Party will replace the applicable Executive Officer with another
executive officer with responsibilities and seniority comparable to the
eliminated Executive Officer prior to such Change of Control.
“Existing 212 Patents” shall mean that subset of the Licensed Patents that
relate solely to SEL-212. Existing 212 Patents existing as of the Execution Date
are set forth in Annex A-2.
“Existing Pivotal Trials” shall mean Licensor’s current planned [***] Pivotal
Clinical Trial [***] as included in the agreed Development Plan and Development
Budget.
“Existing Upstream Agreements” shall mean [***] and any other license agreement
pursuant to which Licensor Controls any Licensed Technology existing as of the
Effective Date, including [***].
“Expedited Arbitration” shall have the meaning set forth in Section 17.2.7.
“Expedited Dispute” shall have the meaning set forth in Section 17.2.7.
“Exploit”, “Exploiting” or “Exploitation” shall mean to make, have made, import,
use, sell or offer for sale, including to Develop, Commercialize, Manufacture,
and have Manufactured.
[***].
“FDA” shall mean the U.S. Food and Drug Administration of the U.S. Department of
Health and Human Services and any successor Governmental Authority having
substantially the same function.
“FFDCA” shall mean the United States Food, Drug, and Cosmetic Act, as amended
from time to time, together with any rules, regulations and requirements
promulgated thereunder (including all additions, supplements, extensions and
modifications thereto).
“Field” shall mean all diagnostic, prophylactic and therapeutic uses.
“Financial Transparency Laws” shall have the meaning set forth in Section 11.1.
“First Commercial Sale” shall mean, with respect to a Product, the date of the
first commercial sale in a country by Licensee or any of its Affiliates or
Sublicensees to a Third Party for end use or consumption of such Product
approved by a Regulatory Authority in such country and, with respect to the
European Union, separate pricing and reimbursement approval. For clarity, First
Commercial Sale does not include the supply or transfer of Product to an
Affiliate or Sublicensee or for clinical trials or compassionate use.
“Force Majeure Event” shall mean any acts or events beyond a Party’s reasonable
control, including strikes or other labor disturbances, lockouts, insurrections,
riots, quarantines, epidemics, pandemics and other communicable disease
outbreaks, government actions, acts of God, embargoes, wars, acts of war
(whether war be declared or not), acts of terrorism, fires, earthquakes, floods
or storms.
“FTC” shall have the meaning set forth in Section 18.1.




7



--------------------------------------------------------------------------------




“FTE” shall mean one (1) person (or the equivalent of one (1) person) employed
by Licensor or any of its Affiliates on a full time basis, which for the
purposes hereof shall be one thousand eight hundred and eighty (1,880) hours per
year, and assigned to perform work in connection with this Agreement.
“FTE Cost” shall mean the FTE Rate multiplied by the applicable number of FTEs
who perform a specified activity pursuant to this Agreement.
“FTE Rate” shall mean the actual, documented fully burdened direct cost of the
relevant FTE working full time for one (1) year in performing the relevant
activity (comprising of such FTE’s salary, benefits, all Taxes related to such
FTE, but excluding overtime payments to such employee unless otherwise agreed in
writing in advance between the Parties) provided that, the FTE Rate for any FTE
who devotes less than [***] hours per year in performing the relevant activity
shall be determined on a pro rata basis based upon the actual number of hours
spent divided by [***].
“Full Enrolment” shall mean, with respect to either Existing Pivotal Trials, the
close of enrolment following completion of accrual of patients into such
clinical study such that the inclusion of the protocol-defined number of
patients into such clinical study has been successfully achieved.
“GAAP” shall mean generally accepted accounting principles as practiced in the
United States, as consistently applied.
“GCP” shall mean the current standards for clinical studies for pharmaceuticals,
as set forth in the ICH guidelines and applicable regulations promulgated
thereunder, as amended from time to time, and such standards of good clinical
practice as are required by the FDA, EMA and other Regulatory Authorities in
countries in which a Product is intended to be sold.
“GDPR” shall mean Regulation 2016/679 of the European Parliament and of the
Council of 27 April 2016 on the protection of natural persons with regard to the
processing of personal data and on the free movement of such data.
“GLP” shall mean all applicable good laboratory practice standards, including,
as applicable, (i) as set forth in the then-current good laboratory practice
standards promulgated or endorsed by the FDA as defined in 21 C.F.R. Part 58,
and (ii) the equivalent applicable Law in any relevant country, each as may be
amended and applicable from time to time.
“Governmental Authority” shall mean any applicable supra-national, federal,
national, regional, state, provincial or local regulatory agencies, departments,
bureaus, commissions, councils or other government entities, agencies,
commissions or bodies.
“Greater China” shall mean mainland China, Hong Kong, Macau and Taiwan.
“HSR Act” shall have the meaning set forth in Section 18.1.
“HSR Clearance Date” means the earlier of: (a) the date on which the FTC or DOJ
shall notify the Parties of early termination of the waiting period under the
HSR Act, or (b) the date on which the applicable waiting period under the HSR
Act expires.
“ICH” shall mean the International Council for Harmonisation of Technical
Requirements for Pharmaceuticals for Human Use and any successor council having
substantially the same function.
“ImmTOR” shall mean: (a) the Licensor’s proprietary tolerogenic ImmTOR platform,
also known as SEL-110, as further defined in Annex B, which acts to modulate the
immune response to “compound” in humans by potentially inducing immune tolerance
by encapsulating an immunomodulator rapamycin, and [***].




8



--------------------------------------------------------------------------------




“ImmTOR Manufacturing Process” means the process for manufacturing ImmTOR
described in IND 124184 for ImmTOR.
“ImmTOR Trademarks” shall mean the Trademark ImmTOR™ and any other related
Trademark or service mark containing the word “ImmTOR” and any other Trademark
that Licensor or its Affiliates use on or with ImmTOR, for each of the foregoing
that are Controlled by Licensor or its Affiliates.
“In-Licensor Payments” shall have the meaning set forth in Section 2.7.1.
“IND” shall mean any investigational new drug application, clinical trial
application, clinical trial exemption, or similar or equivalent application
filed with the applicable Regulatory Authority of a country of the Territory for
approval to conduct clinical testing of a biological or pharmaceutical product
in humans in such country.
“Indemnifying Party” shall have the meaning set forth in Section 14.3.2.
“Indemnitee” shall have the meaning set forth in Section 14.3.2.
“Indication” shall mean a separate and distinct disease, disorder, or medical
condition for which a Product can be used to diagnose, treat, or prevent, which
use is the subject of a separate BLA or MAA approval for a distinct labeling
supported by data from at least one Pivotal Clinical Trial not previously
submitted to the applicable Regulatory Authority. For clarity, subpopulations or
patients with a primary disease, disorder or condition, however stratified,
shall not be deemed to be separate
“Indications” for the purposes of this Agreement, including stratification by
stages or progression (including precursor condition), particular combinations
of symptoms associated with the primary disease, disorder or condition, prior
treatment courses, response to prior treatment, different lines of treatment,
family history, clinical history, phenotype, age (e.g. adult and pediatric) or
other stratification.
“Insolvency Proceeding” shall mean any proceeding commenced by or against any
Person under any provision of Title 11 of the United States Code (as in effect
from time to time) or under any other state or federal bankruptcy or insolvency
law, or proceedings seeking reorganization, arrangement, or other similar
relief.
“JSC” shall have the meaning set forth in Section 3.1.1.
“Know-How” shall mean all commercial, technical, scientific, and other know-how
and information, trade secrets, knowledge, technology, methods, processes,
practices, formulae, instructions, skills, techniques, procedures, experiences,
ideas, technical assistance, designs, drawings, assembly procedures, computer
programs, specifications, composition of matter, analytical reference standards,
data and results (including biological, chemical, pharmacological,
toxicological, pharmaceutical, physical and analytical, preclinical, clinical,
safety, manufacturing and quality control data and know how, including
regulatory data, study designs, and protocols), and cells, cell lines, assays,
animal models, and other physical, biological, or chemical materials, in all
cases, whether or not confidential, proprietary, patentable, in written,
electronic or any other form now known or hereafter developed, but excluding all
Patents.
“Law” shall mean any federal, state, local or supranational law, statute or
ordinance, or any rule, regulation, or published guidelines promulgated by any
Governmental Authority or any similar provision having the force or effect of
law, together with the requirements of any Governmental Authority.
“License” shall mean the licenses set forth in Section 2.1 of this Agreement.




9



--------------------------------------------------------------------------------




“Licensed Know-How” shall mean (a) all Compound Know-How and (b) all Know-How
Controlled by Licensor or its Affiliates (i) in existence as of immediately
prior to the Effective Date or (ii) arising during the Term, [***].
“Licensed Patents” shall mean (a) all Compound Patents and (b) all Patents
Controlled by Licensor or its Affiliates (i) in existence as of immediately
prior to the Effective Date or (ii) arising during the Term, [***]. Licensed
Patents existing as of the Execution Date are set forth in Annex A.
“Licensed Technology” shall mean (a) the Licensed Patents, and (b) the Licensed
Know-How.
“Licensee” shall have the meaning set forth in the introduction to this
document.
“Licensee CMO Agreement” shall have the meaning set forth in Section ‎‎13.4.1.
“Licensee Indemnitee” shall have the meaning set forth in Section 14.1.
“Licensor” shall have the meaning set forth in the introduction to this
document.
“Licensor Acquisition” shall have the meaning set forth in Section 2.10.3.
“Licensor Acquisition Program” shall have the meaning set forth in
Section 2.10.3.
“Licensor COC Program” shall have the meaning set forth in Section 2.10.2.
“Licensor Development Activities” shall mean the Existing Pivotal Trials and, if
any, the Additional Compound Development Activities and the Additional ImmTOR
Development Activities.
“Licensor Development Breach” shall have the meaning set forth in Section 4.3.1.
“Licensor Indemnitee” shall have the meaning set forth in Section 14.2.
“Licensor Permitted Activities” shall mean (a) the Exploitation of products
other than the Products in the Field in the Territory; (b) the Exploitation of
the Product outside the Field outside the Territory; and (c) the exercise of the
Licensor Retained Rights.
“Licensor Retained Rights” shall have the meaning set forth in Section 2.5.
“Litigation Costs” shall have the meaning set forth in Section 14.1.
“Loss of Market Exclusivity” shall mean an event where or circumstances where,
with respect to any Product in any country: (a) one or more Biosimilar
Product(s) are being marketed in such country; [***].
“Losses” shall have the meaning set forth in Section 14.1.
“MAA” shall mean a Marketing Authorization Application or other application or
submission submitted to the EMA, pursuant to the centralized approval procedure
or, if such centralized approval procedure is not used, to the applicable
Regulatory Authority of a country in the EU with respect to the mutual
recognition, de-centralised or any other national approval, for approval to
commercially sell a Product in that country or in that group of countries or
equivalent foreign applications to a Regulatory Authority for approval to
commercially sell a Product in any country or jurisdiction in the Territory
other than an NDA or BLA.




10



--------------------------------------------------------------------------------




“Manufacture” and “Manufacturing” shall mean all activities related to the
production, manufacture, processing, filling, finishing, packaging, labeling,
shipping and holding of Product, including process qualification and validation,
scale-up, clinical and commercial manufacture, stability testing, quality
assurance and quality control.
“Materials” shall have the meaning set forth in Section 2.8.4.
“Minimum Floor” shall have the meaning set forth in Section 6.5.4.
[***].
[***].
[***].
[***].
[***].
[***].
[***].
“New Upstream Agreement” shall have the meaning set forth in Section 2.7.3.
“Non-Acting Party” shall have the meaning set forth in Section 7.3.2.
[***].
“Order” means any order, judgment, injunction, award, decree, ruling,
stipulation, determination, or writ of any Governmental Authority.
“Opted-In New Upstream Agreement” shall have the meaning set forth in
Section 2.7.3.
“Other Joint New IP” shall have the meaning set forth in Section 9.2.2.
“Other Joint New IP Patents” shall mean any and all Patents claiming Other Joint
New IP.
[***].
[***].
[***].
[***].
[***].
“Out of Pocket Costs” shall mean, with respect to certain activities for a
Product hereunder, specifically identifiable direct expenses paid or payable by
either Party or its Affiliates to Third Parties incurred to conduct such
activities, including payments to contract personnel (including contractors,
consultants, and subcontractors).
“Patent(s)” shall mean all patents and patent applications (including all
provisional applications, priority applications, substitutions, divisionals,
continuations, continuations in part), any patent issued




11



--------------------------------------------------------------------------------




with respect to any such patent applications, any reissue, reexamination,
utility models or designs, renewal, or extension (including any patent term
adjustment, patent term extension, supplemental protection certificate, or the
equivalent thereof) of any such patent, any confirmation patent or registration
patent or patent of addition based on any such patent, and any inventor’s
certificates, and all equivalents and counterparts thereof in any country.
“Patent Challenge” shall have the meaning set forth in Section 16.4.
“Permitted Encumbrance” shall mean any (a) statutory Encumbrances for Taxes that
are not yet due and payable or which are being contested in good faith through
proper proceedings, in each case, with sufficient reserves maintained in
accordance with GAAP; (b) statutory Encumbrances arising out of operation of Law
with respect to a liability incurred in the ordinary course of business with
respect to any amounts not yet due and payable; (c) Encumbrances, other than
liens securing indebtedness for borrowed money, that, individually and in the
aggregate, (i) do not and would not reasonably be expected to detract from the
value or impair the Exploitation of the Product and (ii) do not conflict with
any rights granted to Licensee and its Affiliates and Sublicensees hereunder;
(d) mechanics’, materialmens’, carriers’, workmens’, warehousemens’,
repairmens’, landlords’ or other like Encumbrances and security obligations
incurred in the ordinary course of business with respect to any amounts not yet
due and payable; and (d) Encumbrances created or required by this Agreement in
favor of Licensee and its Affiliates and Sublicensees.
“Person” shall mean any individual, corporation, partnership, limited liability
company, association, joint venture, trust or any other entity or organization,
including any Governmental Authority.
“Personal Data” shall mean any information regulated by any applicable Data
Protection Laws, including any information relating to an identifiable Data
Subject.
“Personal Data Breach” shall mean a breach of security leading to the accidental
or unlawful destruction, loss, alteration, unauthorized disclosure of, or access
to, Personal Data which has been transferred by one Party to the other Party,
whether by physical or electronic means, pursuant to this Agreement (if any).
“Phase I Clinical Trial” shall mean, as to the Product, a study in humans of the
metabolism, tolerability and safety of such Product, which is prospectively
designed to generate sufficient data (if successful) to commence a Phase II
Clinical Trial of such Product, as further defined in Federal Regulation 21
C.F.R. 312.21(a), as amended from time to time, or the corresponding regulation
in jurisdictions other than the United States. A Phase I Clinical Trial shall be
deemed initiated upon the dosing of the first subject.
“Phase II Clinical Trial” shall mean, as to the Product, a study, conducted in
diseased humans, of the feasibility, safety, dose ranging and efficacy of such
Product, that is prospectively designed to generate sufficient data (if
successful) to commence a Phase III Clinical Trial of such Product, as further
defined in 21 C.F.R. 312.21(b), as amended from time to time, or the
corresponding regulation in jurisdictions other than the United States. For the
avoidance of doubt, a Phase II Clinical Trial requires enrollment of patients
with the applicable disease or condition and is aimed to provide a measure of
efficacy in addition to short-term tolerability. A Phase II Clinical Trial shall
be deemed initiated upon the dosing of the first patient.
“Phase III Clinical Trial” shall mean, as to the Product, a study in humans
performed to gain evidence of the efficacy of such Product in a target
population, and to obtain expanded evidence of safety for such Product that is
needed to evaluate the overall benefit-risk relationship of such Product and
provide an adequate basis for physician labeling, as described in 21 C.F.R.
312.21(c), as amended from time to




12



--------------------------------------------------------------------------------




time, or the corresponding regulation in jurisdictions other than the United
States. A Phase III Clinical Trial shall be deemed initiated upon the dosing of
the first patient.
“PHSA” shall mean the United States Public Health Services Act, as amended from
time to time, together with any rules, regulations and requirements promulgated
thereunder (including all additions, supplements, extensions and modifications
thereto).
“Pivotal Clinical Trial” shall mean adequate and well-controlled clinical trials
(as defined in 21 C.F.R. § 314.126, as amended from time to time, or
corresponding regulations in jurisdictions other than the United States) that
are designed to demonstrate the effectiveness of a Product in certain
Indications and are intended to form the primary basis for a Regulatory Filing
seeking Regulatory Approval, including clinical trials which prove substantial
evidence of effectiveness and have the ability to generate product labelling
that defines an appropriate patient population and provides adequate information
to enable safe and effective use of the Product, regardless of whether such
trials are captioned as a Phase II Clinical Trial, Phase IIb Clinical Trial,
Phase II/III Clinical Trial or Phase III Clinical Trial, but excluding a Phase I
Clinical Trial.
“Proceeding” shall mean any action, arbitration, audit (to the knowledge of such
Party), hearing, investigation (to the knowledge of such Party), litigation or
suit (whether civil, criminal, administrative, investigative or informal)
commenced, brought, conducted or heard by or before, or otherwise involving any
Governmental Authority or arbitrator.
“Processing” and “Process” shall mean any operation or set of operations that is
performed on Personal Data or on sets of Personal Data, whether or not by
automated means, such as collection, recording, organization, structuring,
storage, adaptation or alteration, retrieval, consultation, use, disclosure by
transmission, dissemination or otherwise making available, alignment or
combination, restriction, erasure or destruction.
“Products” shall mean (a) SEL-212, (b) any pharmaceutical composition containing
a combination of the Compound with ImmTOR, whether or not such combination is
the sole active ingredient or biologic, and (c) all forms, presentations,
formulations and dosage forms of the product or compositions of clause (a) and
(b) respectively. For clarity, a Product includes any Combination Product.
“Proposal” shall have the meaning set forth in Section 17.2.7(b).
“Prosecution” or “Prosecute” shall have the meaning set forth in
Section 9.3.1(a).
“Quality Agreements” shall mean the agreements between the Parties on standard
terms and conditions for the pharmaceutical industry which outlines the
operational responsibilities of each Party with respect to quality assurance and
quality control of the Compound, ImmTOR and/or Products supplied under this
Agreement.
“Regulatory Approval” shall mean all approvals by Regulatory Authorities
necessary for the Exploitation of a pharmaceutical or biologic product for one
or more Indications in a country or regulatory jurisdiction (including pricing
and reimbursement approvals).
“Regulatory Authority” shall mean any Governmental Authority involved in
granting Regulatory Approvals in the applicable country in the Territory,
including the FDA in the United States, the EMA and the European Commission in
the European Union, and the Japanese Ministry of Health, Labour, and Welfare and
the Pharmaceuticals and Medical Devices Agency in Japan.
“Regulatory Exclusivity Period” shall mean, with respect to each Product in any
country in the Territory, any period of data, market or other regulatory
exclusivity (other than Patent exclusivity) granted or afforded by Law or by a
Regulatory Authority in such country that confers exclusive marketing rights




13



--------------------------------------------------------------------------------




with respect to such Product in such country or prevents another party from
using or otherwise relying on any data supporting the approval of a BLA or MAA
or supporting the Regulatory Approval for such Product without the prior written
consent of the BLA-holder, MAA-holder or Regulatory Approval-holder, as
applicable, such as reference product exclusivity for biological products under
Section 351(k)(7) of the PHSA, new chemical entity exclusivity, new use or
Indication exclusivity, new formulation exclusivity, orphan drug exclusivity,
non-patent related pediatric exclusivity or any other applicable marketing or
data exclusivity, including any such periods listed in the FDA’s Orange Book or
Purple Book or any such periods under national implementations in the EU of
Article 10 of Directive 2001/83/EC, Article 14(11) of Parliament and Council
Regulation (EC) No. 726/2004, Parliament and Council Regulation (EC) No.
141/2000 on orphan medicines, Parliament and Council Regulation (EC) No.
1901/2006 on medicinal products for pediatric use and all international
equivalents of any of the foregoing.
“Regulatory Filing” shall mean any filing, application or submission with a
Regulatory Authority relating to or to permit or request, as applicable, the
clinical evaluation or Regulatory Approval of a pharmaceutical or biologic
product in a particular country or jurisdiction. Regulatory Filings include
without limitation INDs, BLAs and MAAs.
“Regulatory Materials” shall mean any and all regulatory applications,
submissions, notifications, communications, correspondences, registrations, and
other filings made to, received from, or otherwise conducted with a Regulatory
Authority in order to or in connection the Exploitation of a pharmaceutical or
biologic product in a particular country or jurisdiction, including all
Regulatory Filings and Regulatory Approvals.
[***].
[***].
[***].
“Royalty” shall have the meaning set forth in Section 6.4.1.
“Royalty Reporting Quarter” shall have the meaning set forth in Section 6.6.1.
“Royalty Term” shall mean, on a Product-by-Product and country-by-country basis,
the period starting on the First Commercial Sale of such Product in such country
and ending on the later to occur of: (a) [***] years from the First Commercial
Sale of such Product in such country; (b) the expiration of the last-to-expire
Valid Claim of a Licensed Patent covering such Product in such country; and (c)
the expiry of all Regulatory Exclusivity Periods for such Product in such
country.
“Safety Agreement” shall mean the agreement between the Parties relating to the
sharing of safety data Controlled by each Party and its Affiliates related to
the Compound, ImmTOR and / or the Products.
“Sales Milestone Event” shall have the meaning set forth in Section 6.3.1.
“Sales Milestone Payment” shall have the meaning set forth in Section 6.3.1.
“Second Source Supplier” shall have the meaning set forth in Section ‎‎13.4.1.
“Securitization Transaction” shall have the meaning set forth in Section 19.5.2.
“SEL-212” shall mean Licensor’s proprietary SEL-212 product described on Annex
B.
[***].




14



--------------------------------------------------------------------------------




“Selecta-Controlled Patents” shall mean that subset of the Licensed Patents that
exist as of the Execution Date and are Controlled by Selecta [***].
“Significant Trial” means, with respect to the Product, a new human clinical
trial that, at the time of commencement, is reasonably expected to (a) cost in
excess of [***] and / or (b) involve the enrollment of more than [***] patients.
“Specifications” shall mean the Manufacturing specifications set forth in the
Regulatory Approvals for the Products, together with mutually agreed
specifications set forth in the Quality Agreement for the Product.
“Sublicense” shall have the meaning set forth in Section 2.3.
“Sublicensee” shall mean any person or entity other than an Affiliate of
Licensee that is granted a Sublicense by Licensee.
“Supply Agreement” shall mean the agreement relating to the supply of Product by
or on behalf of Licensor to Licensee or its Affiliates or Sublicensees entered
into by the Parties pursuant to Section 13.2.
“Supply Price” shall mean, as applicable, the fully allocated cost of
manufacturing nude vials of the Product, as calculated in accordance with GAAP,
including costs incurred by Licensor to obtain active ingredients, raw
materials, components, containers and labeling and the direct costs of
production, packaging, analytical and stability testing, quality control and
quality assurance, reasonable supervision, reasonable material variance,
reasonable yield variance, reasonable investigations, serialisation as required
by applicable Law, but excluding any mark-up or overhead. For clarity, where
Licensor acquires any of the foregoing from any of its Affiliates, the Supply
Price shall include the fully allocated cost of such Affiliate and not the
purchase price applied between companies. [***], unless the actual cost of
Manufacturing the same decreases during such period, in which case the Supply
Price for such period will be the actual cost of Manufacturing. For clarity, the
Supply Price does not include any allocation of royalty or other amounts payable
to Licensor’s licensors.
“Tax Action” shall have the meaning set forth in Section 7.3.2.
“Taxes” shall mean all taxes of any kind, and all charges, fees, customs,
levies, duties, imposts, required deposits or other assessments, including all
federal, state, local or foreign net income, capital gains, gross income, gross
receipt, property, franchise, sales, use, excise, withholding, payroll,
employment, social security, worker’s compensation, unemployment, occupation,
capital stock, transfer, gains, windfall profits, net worth, asset, transaction
and other taxes, and any interest, penalties or additions to tax with respect
thereto, imposed upon any Person by any Governmental Authority under applicable
Laws, whether disputed or not.
“Technology Transfer” shall have the meaning set forth in Section ‎‎13.4.6.
“Term” shall have the meaning set forth in Section 16.1.
“Territory” shall mean, subject to Section 2.2.11, all countries of the world,
excluding Greater China.
“Third Countries” shall mean all countries outside of the scope of the data
protection laws of the EEA, excluding countries approved as providing adequate
protection for Personal Data by the European Commission from time to time, which
at the date of this Agreement include Andorra, Argentina, Canada, Faroe Islands,
Guernsey, Isle of Man, Israel, Japan, Jersey, New Zealand, Switzerland and
Uruguay.
“Third Party” shall mean any Person other than Licensor, Licensee, or their
respective Affiliates.




15



--------------------------------------------------------------------------------




“Third Party Infringement Claim” shall have the meaning set forth in
Section 9.5.1.
“Third Party Payments” shall mean the aggregate of all payments (including for
royalties, lump sum payments, upfront payments, costs, damages, judgements and
awards) which Licensee, its Affiliates or its Sublicensees pay to a Third Party
(including any Third Party which later becomes an Acquisition Entity of Licensor
but excluding any Sublicensee) for a license under Patents or Know-How owned or
controlled by such Third Party (including any Acquisition Entity of Licensor)
that are reasonably necessary or reasonably useful for the Exploitation of the
Products in the Field in the Territory.
“Trademark” shall mean any trademark, trade name, service mark, service name,
brand, domain name, trade dress, logo, slogan, or other indicia of origin or
ownership, including the goodwill and activities associated with each of the
foregoing, whether registered or unregistered.
“Transferred Data” shall mean the Personal Data transferred by one Party to the
other Party, whether by physical or electronic means, pursuant to this Agreement
(if any) in respect of which EU Data Protection Law applies.
[***].
“Transparency Laws” shall have the meaning set forth in Section 11.1.
“United States” or “U.S.” shall mean the United States of America and its
territories, commonwealths, possessions (including the District of Columbia and
the Commonwealth of Puerto Rico) and its military bases.
“Up-Front Payment” shall have the meaning set forth in Section 6.1.
“Upstream Agreements” shall mean, collectively, the Existing Upstream Agreements
and the Opted-In New Upstream Agreements.
“Valid Claim” shall mean: (a) any claim of an issued and unexpired Patent, that
shall not have been withdrawn, lapsed, abandoned, revoked, canceled or
disclaimed, or held invalid or unenforceable by a court, Governmental Authority,
national or regional patent office or other appropriate body that has competent
jurisdiction in a decision being final and unappealable or unappealed within the
time allowed for appeal; and (b) a claim of a pending patent application that is
filed and being prosecuted in good faith and that has not been finally abandoned
or finally rejected and which has been pending for no more than [***] years from
the date of filing of the earliest patent application to which such pending
patent application claims priority. (For clarity, a claim of an issued patent
that ceased to be a Valid Claim before it issued because it had been pending for
more than [***] years from the date of filing of the earliest patent application
to which such pending patent application claims priority, but subsequently
issued and is otherwise described by clause (a) of the foregoing sentence shall
again be considered to be a Valid Claim once it issues. The same principle shall
apply in similar circumstances such as if, for example (but without limitation),
a final rejection of a claim is overcome).
“Withholding Taxes” shall have the meaning set forth in Section 7.3.1.

1.2    Interpretation. Unless the context of this Agreement otherwise requires:
(a) words of any gender include each other gender; (b) words using the singular
or plural number also include the plural or singular number, respectively; (c)
the terms “hereof,” “herein,” “hereby,” and derivative or similar towards refer
to this entire Agreement and not merely to the particular provision in which
such words appear; (d) the terms “Section” or “Annex” refer to the specified
Section or Annex of this Agreement; (e) the term “or” has, except where
otherwise indicated, the inclusive meaning represented by the phrase, “and/or”;
(f) the term “including” means “including, without limitation”; (g) the word
“shall” will be construed to have the same meaning and effect as the word
“will”; (h) any definition of




16



--------------------------------------------------------------------------------




or reference to any agreement, instrument or other document herein will be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein);
(i) any reference herein to any Person will be construed to include the Person’s
successors and assigns; (j) the word “notice” means notice in writing (whether
or not specifically stated) and will include notices, consents, approvals and
other written communications contemplated under this Agreement; (k) provisions
that require that a Party, the Parties or any committee hereunder “agree,”
“consent” or “approve” or the like will require that such agreement, consent or
approval be specific and in writing, whether by written agreement, letter,
approved minutes or otherwise (but excluding e-mail and instant messaging); (l)
references to any specific law, rule or regulation, or article, section or other
division thereof, will be deemed to include the then current amendments thereto
or any replacement or successor law, rule or regulation thereof, (m) “days”
refers to calendar days; and (n) the Annexes form part of the operative
provisions of this Agreement and references to this Agreement shall include
references to the Annexes. All accounting terms used but not otherwise defined
herein shall have the meanings ascribed to such terms under the Accounting
Standards. All references to “$” amounts hereunder shall be deemed to be U.S.
Dollars.

2.    GRANT OF RIGHTS; NON-COMPETE

2.1    License Grant.
2.1.1    Subject to the terms and conditions of this Agreement (including
Section 2.5), Licensor hereby grants to Licensee an Exclusive, sublicensable (in
accordance with Section 2.3) and assignable (in accordance with Section 19.5)
license under the Licensed Technology to Exploit the Products in the Field in
the Territory (the “License”). Upon the expiration of the Royalty Term for a
Product in a country of the Territory, the foregoing license shall be rendered
fully paid-up, royalty-free and non-terminable for such Product in such country.

2.2    Additional Obligation of Licensor. Licensor:
2.2.1    shall, as soon as reasonably practicable, and in any event no later
than the [***] calendar day, following receipt of notice from Licensee
requesting the same, [***];
2.2.2    shall [***] not materially breach or be in material default under any
of its obligations under any Upstream Agreement or take any other action, or
omit or fail to take any action (including making necessary payments unless such
payment breach or default is the result of Licensee failing to reimburse
In-Licensor Payments in accordance with Section 2.7.3), which might reasonably
be expected to result in an early termination of any Upstream Agreement or
otherwise have an adverse effect in any material respect on the rights of
Licensee hereunder;
2.2.3    [***] shall immediately (and in any event within [***] Business Days)
notify Licensee if Licensor receives notice (whether written or otherwise) from
3SBio alleging that Licensor is in breach of its obligations under the 3SBio
License Agreement and shall promptly take all reasonable steps to remedy such
breach, unless and to the extent such breach is caused by Licensee’s failure to
comply with its obligations under this Agreement, in which case Licensor shall
promptly notify Licensee of such alleged Licensee breach in reasonable detail;
2.2.4    shall [***] not terminate any Upstream Agreement in a manner that would
terminate or have an adverse effect on the rights of Licensee hereunder;
2.2.5    shall [***] promptly notify Licensee upon Licensor becoming aware of
any alleged, threatened or actual breach of an Upstream Agreement (other than
the 3SBio License Agreement which is the subject of Section 2.2.3) by Licensor
where termination of such Upstream Agreement is




17



--------------------------------------------------------------------------------




being or reasonably could be sought by the counterparty and such termination
would terminate or have an adverse effect on the rights of Licensee hereunder;
2.2.6    shall [***] use Commercially Reasonable Efforts to enforce the terms of
[***] the Upstream Agreements (other than the 3SBio License Agreement which is
the subject of Section 2.2.3) in the case of a breach by any counterparty to
such agreements, and shall keep Licensee reasonably informed in connection
therewith, including providing prompt notice of any breach by the counterparty
thereto;
2.2.7    subject to Section 2.2.14, shall, in respect of the 3SBio License
Agreement, provide Licensee with reasonable notice, information and opportunity
to comment regarding any decisions to be taken by the joint steering committee
constituted pursuant to that agreement which could have an adverse effect on the
rights of Licensee hereunder [***];
2.2.8    shall [***], not agree, consent or acquiesce to any amendment,
supplement or other modification to the Upstream Agreements that would
reasonably be expected to have an adverse effect on the rights or expand the
obligations of Licensee under this Agreement, unless and until Licensee has
consented in writing to the same (such consent, not to be unreasonably withheld,
conditioned or delayed);
2.2.9    shall [***] not assign, novate or otherwise transfer [***] any Upstream
Agreement, to a Third Party without Licensee’s consent if such assignment,
novation or other transfer would have an adverse effect on the rights of
Licensee hereunder, except in connection with a permitted assignment of this
Agreement in accordance with Section 19.5;
2.2.10    shall, during the Term, [***];
2.2.11    [***]
2.2.12    shall, as soon as reasonably practicable and in any event no later
than the [***] calendar day following the Effective Date, commence discussions
with 3SBio, and shall use Commercially Reasonable Efforts until the first
anniversary of the Effective Date, to:
(a)    obtain 3SBio’s agreement as soon as reasonably practicable (and, upon
Licensee’s request, to facilitate direct discussion between Licensee and 3SBio
[***]; and
(b)    [***];
2.2.13    if a Party reasonably believes that 3SBio is in breach of its
obligations under the 3SBio License Agreement, such Party shall promptly notify
the other in writing, providing reasonable details of such breach (a “3SBio
Breach Notice”). Upon receiving Licensee’s 3SBio Breach Notice or upon
Licensee’s request following Licensee’s receipt of Licensor’s 3SBio Breach
Notice, Licensor (a) shall promptly notify 3SBio of such breach and use
Commercially Reasonable Efforts to promptly enforce the terms of the 3SBio
License Agreement and to have 3SBio cure such breach, (b) shall, upon Licensee’s
request, promptly facilitate direct discussion between Licensee and 3SBio to
have 3SBio cure such breach, and (c) if 3SBio refuses to cure such breach, fails
to cure such breach within the time period specified under Section 12.2 of the
3SBio License Agreement or fails to cure such breach to the reasonable
satisfaction of Licensee, then, if so requested by Licensee, with Licensee
bearing Licensor’s out of pocket costs associated therewith (provided Licensor
shall provide Licensee with monthly updates regarding legal fees accrued to date
and estimates of legal fees to completion), (i) shall promptly bring, and shall
use Commercially Reasonable Efforts to pursue, an action against 3SBio to
enforce the terms of the 3SBio License Agreement using counsel chosen by
Licensee and allowing Licensee to decide and direct the enforcement strategy for
such action with Licensor implementing such strategy, and (ii) shall keep
Licensee informed and provide copies of all communications of all developments
in connection with any




18



--------------------------------------------------------------------------------




such action, and shall implement any changes to the strategy Licensee has
instructed Licensor to take for such action.
2.2.14    Without limiting Licensor’s obligations under Section 2.2.13, if:
(a)    [***]; and
(b)    
(i)    Licensee has provided Licensor with a 3SBio Breach Notice regarding the
3SBio License Agreement and 3SBio has not remedied the relevant breach within
[***] Business Days following the date of Licensor’s notice delivered in
accordance with Section 2.2.13 (a); or
(ii)    Licensor has received notice (whether written or otherwise) from 3SBio
alleging that Licensor is in breach of its material obligations under the 3SBio
License Agreement and Licensor has not remedied the same within [***] Business
Days (in the case of a failure to make payment) or [***] Business Days (in the
case of any other breach), in each case, of Licensor’s receipt of such notice,
provided that such breach is not caused by Licensee’s failure to comply with its
obligations hereunder,
[***].

2.3    Right to Sublicense. Licensee shall have the right to grant sublicenses
(or licenses, or further rights of reference, as applicable), [***], under the
License (individually, a “Sublicense”) to its Affiliates and Third Parties
[***], [***].

2.4    Disclosure of Licensed Know-How. Promptly following the Effective Date
(or as otherwise requested by Licensee) and for no additional consideration,
Licensor shall promptly disclose to Licensee, or provide Licensee with copies
(both in print and, where available, electronic copies) of the Licensed Know-How
relating to the Compound and / or SEL-212 [***] existing as of the date of such
transfer in reasonably sufficient detail in order for a reasonably-skilled
person to practice such Licensed Know-How solely within the scope of the
License. Licensor shall update such Licensed Know-How previously transferred to
Licensee on as frequent and regular a basis as is reasonably required by
Licensee. Without limiting the foregoing, such transfer of such Licensed
Know-How shall include:
2.4.1    transfer of copies of the results of and data from all clinical trials
and pre-clinical studies (including the Existing Pivotal Trials, when the same
have been completed) conducted prior to and as of the Effective Date relating to
the Compound and /or the SEL-212 (including all clinical data, pre-clinical
data, hard-copy case report forms and reports to the extent disclosure thereof
to Licensee is not prohibited by applicable Laws outside the Territory);
2.4.2    transfer of copies of the data and results of all CMC Activities
relating to the Compound and /or SEL-212 [***];
2.4.3    transfer copies of all Development reports and summaries relating to
the Compound and/or SEL-212 [***]; and
2.4.4    transfer of copies of all documents supporting technical transfer
received from a Third Party manufacturer or development of Compound of Licensor
or its Affiliates;
2.4.5    providing Licensee with reasonable access to Licensor personnel with
relevant expertise to explain such Licensed Know-How transferred hereunder.




19



--------------------------------------------------------------------------------




For clarity, in no event shall any transfer of Licensed Know-How to Licensee
pursuant to this Section 2.4 include Licensed Know-How related solely to the
Manufacture of ImmTOR.

2.5    Reservation of Rights. Notwithstanding anything in this Agreement to the
contrary, Licensor shall, as between the Parties, retain for itself (and its
Affiliates and (sub)licensees) the right under the Licensed Technology, with the
right to grant licenses through multiple tiers, to:
2.5.1    Manufacture and supply the Products [***] for the Licensee, its
Affiliates and its Sublicensees pursuant to Section 13;
2.5.2    Manufacture and supply the Products [***] for the purposes of
conducting the Licensor Development Activities; and
2.5.3    conduct and perform the Licensor Development Activities in accordance
with Section 4.3.
(collectively, the foregoing, the “Licensor Retained Rights”).

2.6    Combination Products. Notwithstanding any other provision of this
Agreement, for purposes of the License with respect to any Product that is a
Combination Product, such License will not include any claims in any Licensed
Patents which specifically claim only the additional active ingredient or
biologic (i.e. the additional active ingredient or biologic which is not the
Compound) but will include any claims in any Licensed Patents which include
within their scope the combination of such additional active ingredient agent or
biologic with the Compound or with the Compound and ImmTOR.

2.7    Upstream Agreements.
2.7.1    Subject to Section 2.7.2, Licensor agrees that all upfront, milestone,
royalty, and other payments to any Third Party (including to any Third Party
which becomes any Acquisition Entity of Licensor and including in relation to
any sales by Licensee, its Affiliates or Sublicensees) (collectively,
“In-Licensor Payments”) with respect to any Existing Upstream Agreements [***]
will be the sole responsibility of Licensor.
2.7.2    Licensee agrees that, [***].
2.7.3    In the event that, after the Effective Date, Licensor in-licenses
Licensed Technology that would be deemed Controlled for purposes of the License
but for Licensor owing In-Licensor Payments under the agreement for such
in-licensed Licensed Technology (each such agreement, a “New Upstream
Agreement”) on account of any sublicense granted thereunder to Licensee or its
Affiliates or its Sublicensees, Licensor will notify Licensee of the existence
of and anticipated amounts of such In-Licensor Payments attributable to the
Product (based on Licensee’s, its Affiliates’ and its Sublicensees’ pro rata
share of the total amount thereof) and Licensee will have the right to decline a
sublicense to such in-licensed Licensed Technology or take such sublicense (a
New Upstream Agreement for which Licensee elects a sublicense, an “Opted-In New
Upstream Agreement”), in which case Licensee agrees to comply with any
obligations under such Opted-In New Upstream Agreement that apply to Licensee,
its Affiliates and its Sublicensees and of which Licensee is informed by
Licensor and to reimburse Licensor for such In-Licensor Payments. In the event
Licensee elects to take such sublicense and is required to reimburse Licensor
for In-Licensor Payments thereunder, Licensee will make such payments to
Licensor within [***] days of receiving an invoice from Licensor for the same
and shall be entitled to offset such payments against the royalties otherwise
due under Section 6.4 as a “Third Party Payment” in accordance with Section
6.5.3.
2.7.4    [***].




20



--------------------------------------------------------------------------------




2.7.5    Licensee shall be free, without the consent of the JSC or the Licensor,
at any time during the Term, to obtain licenses to Third Party intellectual
property rights.

2.8    ImmTOR Trademarks License.
2.8.1    Licensor hereby grants to Licensee an Exclusive, sublicensable (in
accordance with Section 2.3) and assignable (in accordance with Section 19.5)
license under the ImmTOR Trademarks in the Field and Territory solely in
connection with the Commercialization of the Product. The foregoing license
shall be rendered non-terminable upon the expiration of the Royalty Term. For
clarity, nothing in this Section 2.8.1 shall prevent Licensor from using or
licensing to a Third Party the ImmTOR Trademarks for use in relation to the
Commercialization of a product in the Field in the Territory other than a
Product.
2.8.2    Licensee acknowledges the validity of Licensor’s right, title and
interest in and to the ImmTOR Trademarks. Licensee shall not have, assert or
acquire any right, title or interest in or to any of the ImmTOR Trademarks or
the goodwill pertaining thereto, except as otherwise explicitly provided in this
Agreement, and Licensee’s use of the ImmTOR Trademarks shall inure to the
benefit of Licensor for the purpose of the ImmTOR Trademarks and trade name
ownership, registration, enforcement, and maintenance.
2.8.3    Licensee shall, and shall cause its Affiliates and Sublicensees to,
include all notices, markings and legends as are or may be required by
applicable Laws in order to give appropriate notice of ownership of and rights
to the ImmTOR Trademarks. Licensee shall, and shall cause its Affiliates and
Sublicensees to, use the ImmTOR Trademarks in accordance with all applicable
federal, state and local Laws and with Licensor’s reasonable trademark usage
policies and guidelines which may be in effect from time to time as provided to
Licensee by Licensor in writing.
2.8.4    Upon Licensor’s reasonable request, Licensee shall provide, and shall
cause its Affiliates and Sublicensees to provide, Licensor with representative
samples of any materials bearing the ImmTOR Trademarks, including business
forms, marketing materials, and advertising materials (“Materials”). In the
event that Licensor notifies Licensee within [***] Business Days of receipt of
such Materials that, in the reasonable opinion of Licensor, such Materials
materially deviate from the standards of quality set forth in Section 2.8.3,
Licensee shall use Commercially Reasonable Efforts to correct such deviations.
2.8.5    Licensee shall not (a) challenge the validity of Licensor’s ownership
of the ImmTOR Trademarks or any registration or application for registration
thereof, or (b) seek its own registration of the ImmTOR Trademarks, or any name
or mark confusingly similar to, or dilutive of, the ImmTOR Trademarks.
2.8.6    Licensee shall notify Licensor in writing, as promptly as practicable,
should it become aware of activity by a Third Party that constitutes an
unauthorized use, infringement, or dilution of any of the ImmTOR Trademarks.
Licensor shall have the sole right to take, and to determine whether or not to
take, [***], any action(s) it deems appropriate with respect to any unauthorized
use, infringement, or dilution of the ImmTOR Trademarks, and Licensee shall, at
[***], cooperate with Licensor in connection with any such action. [***] retain
all recovery in the form of monetary damages or settlement from any such action.

2.9    No Other Rights. Except as otherwise expressly provided in this
Agreement, under no circumstances will a Party or any of its Affiliates, as a
result of this Agreement, obtain any ownership interest, license or other right
(whether by implication, estoppel or otherwise) in or to any Know-How, Patents
or other intellectual property rights of the other Party or any of such other
Party’s Affiliates, including tangible or intangible items owned, controlled or
developed by the other Party or any of such




21



--------------------------------------------------------------------------------




other Party’s Affiliates, or provided by the other Party or any of its
Affiliates to the receiving Party or any of its Affiliates at any time, pursuant
to this Agreement. Neither Party nor any of its Affiliates will use or practice
any Know-How or Patents licensed or provided to such Party or any of its
Affiliates outside the scope of or otherwise not in compliance with the rights
and licenses granted to such Party and its Affiliates under this Agreement.

2.10    Non-Compete.
2.10.1    During the Term, neither Licensor nor any of its Affiliates shall,
directly or indirectly, [***]
2.10.2    [***]
2.10.3    [***]

2.11    [***]. [***]. Each of the Parties hereto recognizes that the
restrictions contained in, and the terms of, this Section 2.11 are required for
the protection of Licensor’s Royalties hereunder, and agree that if any
provision in this Section 2.11 is determined by any court to be unenforceable by
reason of its extending for too great a period of time or over too great a
geographic area, or by reason of its being too extensive in any other respect,
such covenant shall be interpreted to extend only for the longest period of time
and over the greatest geographic area, and to otherwise have the broadest
application as shall be enforceable under applicable Law.

3.    GOVERNANCE

3.1    Joint Steering Committee
3.1.1    General. Within [***] days after the Effective Date, the Parties shall
establish a joint steering committee (the “JSC”), composed of an equal number of
representatives of each Party including at least two (2) senior representatives
of each Party. The JSC may, from time to time, elect to establish sub-committees
to perform its functions. Each Party may replace its JSC representatives at any
time upon prior written notice to the other Party. Licensee shall have the right
to designate the chairperson of the JSC. The JSC shall have the right to set up
subcommittees as required, comprised of equal numbers of appropriate
representatives from each Party which shall not be voting committees.
3.1.2    Responsibility. The JSC will have the following responsibilities:
(a)    review and discuss the initial Development Plan and Development Budget,
and determine whether to approve the portions of each of such Development Plan
and Development Budget that relate to the Licensor Development Activities;
(b)    review and discuss any amendments or updates to the Development Plan and
Development Budget (in each case, whether initial or subsequent versions), and
determine whether to approve any amendments or updates to the portions of each
of such Development Plan and Development Budget that relate to the Licensor
Development Activities (including whether to include any Additional Compound
Development Activities or Additional ImmTOR Development Activities, and any
changes to the protocols for (including any endpoints) and whether to terminate,
disband or otherwise discontinue, any of the Existing Pivotal Trials);
(c)    supervise Licensor’s conduct of the Existing Pivotal Trials and determine
whether there has occurred a Licensor Development Breach and whether to transfer
the conduct of the Existing Pivotal Trials to Licensee pursuant to a Licensor
Development Breach as permitted pursuant to Section 4.3.1;




22



--------------------------------------------------------------------------------




(d)    review and determine whether to approve Licensee’s reimbursement of
Licensor for amounts incurred in excess of the payment schedule and budget set
out in the Development Budget for any of the Additional Compound Development
Activities and the Existing Pivotal Trials pursuant to Section 4.2.2;
(e)    review and determine whether to approve Licensor bearing Development
Costs in excess of those set out in the Development Budget for any of the
Additional ImmTOR Development Activities pursuant to Section 4.2.3;
(f)    oversee and review the Development of the Products and provide a forum
for Licensee to share information on the Development activities for the Products
performed by Licensee, its Affiliates or its Sublicensees;
(g)    provide a forum for Licensor to share information on the performance of
the Licensor Development Activities;
(h)    provide a forum to facilitate Licensee sharing information on the overall
strategy regarding Regulatory Approval of the Products in the Territory and,
more specifically, the supporting, obtaining and maintaining Regulatory
Approvals for the Products in the Territory;
(i)    provide a forum for Licensee to share information on the
Commercialization activities for the Products in the Territory performed by
Licensee, its Affiliates or its Sublicensees;
(j)    facilitate the Licensed Know-How transfer contemplated under Section 2.4
and any additional transfers by Licensor to Licensee of Licensed Know-How
pursuant to Section 2.4;
(k)    facilitate the Know-How transfer to the Second Source Supplier
contemplated under Section 13.4.6;
(l)    review, discuss and determine whether to approve Licensor’s right to
step-in under Section 9.4.2(c) to bring an action to abate a Competitive
Infringement where Licensee has not;
(m)    review, discuss and determine whether to approve a Second Source Supplier
as contemplated under Section 13.4.1; and
(n)    provide a forum for the Parties to share information on patent
prosecution matters and other intellectual property matters, and to facilitate
coordination between the Parties in accordance with Section 9.
3.1.3    Meetings. Unless otherwise agreed between the Parties, the JSC shall
meet in person or via teleconference or video link at least quarterly until all
payments under Section 6.2 have been paid and thereafter at least annually, on
such dates and at such times and places as agreed to by the JSC representatives.
The first JSC meeting shall be held within [***] days of the Effective Date. The
JSC shall be disbanded, on Licensee’s election, upon a Change of Control of
Licensor, provided that, if Licensor is performing Licensor Development
Activities at such time, the JSC will be disbanded after the completion of such
activities unless Licensee instructs Licensor to terminate such activities
early, in which case, Licensor, at Licensee’s cost, shall promptly handover
responsibility for, sponsorship of (to the extent relevant) and the conduct of
the same to Licensee (or its nominated Affiliate or Third Party) in a smooth,
efficient and timely manner. Each Party’s advisors may be permitted to attend
meetings of the JSC as the JSC determines as non-voting representatives of such
Party, subject to such advisors agreeing to keep confidential the subject matter
of, and any Confidential Information disclosed by the




23



--------------------------------------------------------------------------------




other Party at, such meeting. Each Party shall be responsible for its own
expenses for participating in the JSC. Meetings of the JSC shall be effective
only if at least [***] of each Party is present or participating. The JSC
chairperson may also call a special meeting of the JSC (in person or via
teleconference or video link) if the JSC chairperson reasonably believes that a
significant matter must be addressed prior to the next scheduled meeting of the
JSC. The JSC chairperson shall be responsible for (a) preparing and circulating
an agenda for each meeting, and (b) appointing a secretary for such meeting from
one of the attendees of such meeting who shall be responsible for the
preparation and circulation of minutes of the meeting within [***] Business Days
after each JSC meeting, and endeavoring to finalize such minutes within [***]
days after each JSC meeting.

3.2    Decision Making. The JSC shall serve as a decision-making and dispute
resolution body solely with respect to the matters set forth in Sections [***],
and decisions relating thereto shall be made by consensus. If the JSC cannot
reach a consensus decision on any of the foregoing matters, either Party may
instruct the JSC to refer such matter to the Executive Officers for resolution.
If any such Party does so, then each Party will submit in writing its respective
position to each of the Executive Officers. Such Executive Officers will use
good faith efforts to resolve such matter within [***] Business days after the
JSC’s submission of such matter to such Executive Officers, which good faith
efforts will include at least one (1) meeting between such Executive Officers.
If the Executive Officers are unable to reach unanimous agreement on any such
matter within such [***] Business Day period, then:
3.2.1    if the matter relates to [***] then the matter will be decided by
Licensee, [***];
3.2.2    if the matter relates solely to [***], then the matter will be decided
by Licensor, [***];
3.2.3    if the matter relates to [***], then the matter will be decided by
Licensee;
3.2.4    if the matter relates to [***], then the Executive Officers or their
designees will submit their respective positions on such matter to be resolved
by Expedited Arbitration, provided however that if Licensee agrees to pay the
excess costs associated with Licensee’s position in relation to such matter,
then the matter will be decided by Licensee; and
3.2.5    if the matter relates to [***], then the Executive Officers or their
designees will submit their respective positions on such matter to be resolved
by Expedited Arbitration.

3.3    Limitations on Decisions. Notwithstanding anything herein to the
contrary, without the other Party’s prior written consent, no exercise of a
Party’s decision‑making authority on any matters may [***].

3.4    Good Faith. In conducting themselves on the JSC, and in exercising their
rights under Section 3.2, all representatives of both Parties will consider
diligently, reasonably and in good faith all input received from the other
Party, and will use reasonable efforts to reach unanimous agreement on all
matters before them.

3.5    General JSC Authority. The JSC has solely the powers expressly assigned
to it in this Section 3. The JSC will not have any power to amend, modify, or
waive compliance with this Agreement. It is expressly understood and agreed that
the control of decision‑making authority by Licensor or Licensee, as applicable,
pursuant to Section 3.2, so as to resolve a disagreement or deadlock of the JSC
for any matter, will not authorize either Party to perform any function or
exercise any decision‑making right not delegated to the JSC or such Party, and
that neither Licensor nor Licensee has any right to unilaterally modify, amend,
or waive its own compliance with the terms of this Agreement.




24



--------------------------------------------------------------------------------





4.    DEVELOPMENT

4.1    Overview of Development, Diligence.
4.1.1    Subject to the oversight of the JSC and to Sections 4.2.3 and 4.3,
Licensee shall solely control, assume all responsibility for and fund (including
all Development Costs) the Development of the Products in the Field for the
Territory.
4.1.2    Licensee shall use Commercially Reasonable Efforts to Develop and
obtain and maintain Regulatory Approval for a Product for Chronic Refractory
Gout in [***]. The Parties acknowledge that Licensee shall not be in breach of
its obligations set forth in this Section 4.1.2 or Section 4.1.3 to the extent
such breach is due to Licensor and / or its Affiliates’ failure to comply with
its obligations under this Agreement, including Sections 4.3, 13, 8.2, 8.3 and
8.4.
4.1.3    Licensee (a) shall use Commercially Reasonable Efforts to conduct, or
cause to be conducted, the Development of the Products under Section 4.1.2 in
compliance with the Development Plan and the Development Budget, and (b) shall
conduct, or cause to be conducted, the Development of the Products under
Section 4.1.2 in material compliance with all applicable Law, including GCPs and
GLPs, and all applicable Data Protection Laws.
4.1.4    Each Party (but for Licensor until completion of the Licensor
Development Activities) will report to the JSC in writing, on a quarterly basis,
an update regarding the Development activities for the Products in the Field for
the Territory conducted, and planned to be conducted during [***], by such
Party, its Affiliates or, in the case of Licensee, its Sublicensees. Each such
report will contain sufficient detail to enable the other Party to assess the
progress of the Development of the Products in the Field for the Territory.

4.2    Development Plan, Development Budget, Reimbursement.
4.2.1    The Parties shall agree in good faith, acting via the JSC (or its
delegated subcommittee, if any), on a Development Plan and Development Budget
for the Products [***] days following the Effective Date. The Parties, acting
via the JSC (or its delegated subcommittee, if any), shall review and, if deemed
necessary, shall update the Development Plan and Development Budget, on an
annual basis (or more frequently as required by Licensee or reasonably requested
by Licensor). Licensee shall design the Development activities set forth in the
Development Plan to be in material compliance with all applicable Laws and
professional and ethical standards customary in the pharmaceutical industry.
4.2.2    Licensee shall reimburse the Development Costs incurred by Licensor, in
accordance with the payment schedule and budget set out in the Development
Budget, upon the completion of each of the Existing Pivotal Trials and for
performance of any Additional Compound Development Activities and, subject to
Section 4.2.3, any Additional ImmTOR Development Activities, provided that
Licensee shall have no obligation to reimburse Licensor for amounts incurred in
excess of such payment schedule and budget set out in the Development Budget for
any of the foregoing studies or activities which have not been approved by
Licensee through the JSC.
4.2.3    Licensor shall bear the Development Costs for any portion of any
Additional ImmTOR Development Activities [***].
4.2.4    Except as provided by Section ‎4.2.3, Licensee will bear all
Development Costs for the Product.

4.3    Development Activities.
4.3.1    Licensor shall retain responsibility for, sponsor and conduct (or
ensure the conduct by its relevant Affiliates or permitted Third Parties) the
Existing Pivotal Trials (including any




25



--------------------------------------------------------------------------------




follow-up treatment of patients therein following the conclusion or termination
of such trials), each as included in the Development Plan and in accordance with
the Development Plan. In the event of either (a) on Licensee’s request upon a
Change of Control of Licensor or (b) subject to Section 19.9 and a determination
by the JSC, a breach by Licensor of its obligation to diligently perform the
Existing Pivotal Trials (a “Licensor Development Breach), Licensor, at
Licensee’s cost, shall promptly handover responsibility for, sponsorship of and
the conduct of the Existing Pivotal Trials to Licensee (or its nominated
Affiliate or Third Party) in a smooth, efficient and timely manner, and as
directed by the JSC.
4.3.2    Licensor shall perform such additional Development activities in
relation to ImmTOR as are reasonably necessary to support Development of
Products capable of attaining Regulatory Approval in the Territory and approved
by the JSC (“Additional ImmTOR Development Activities”). In addition, Licensor
shall perform such additional Development activities in relation to the Compound
as are reasonably necessary to support Development of Products capable of
attaining Regulatory Approval in the Territory or Exploitation of Products in
the Territory, and approved by the JSC (“Additional Compound Development
Activities”). Licensee shall have the right to unilaterally terminate the
provision of the Additional ImmTOR Development Activities and the Additional
Compound Development Activities upon notice to the Licensor via the JSC. Upon
receipt of such notice, Licensor, at Licensee’s cost, shall promptly handover
responsibility for, sponsorship of (to the extent relevant) and the conduct of
the same to Licensee (or its nominated Affiliate or Third Party) in a smooth,
efficient and timely manner, and as directed by the JSC.
4.3.3    Licensor shall conduct the Licensor Development Activities promptly,
using reasonable skill and care and in a professional and diligent manner, at
least to the same degree of accuracy, completeness, efficiency, quality,
responsiveness and timeliness as Licensor would utilize in performing similar
activities for the Development of its own products that are at a similar stage
of Development and have similar market potential for Licensor, in accordance
with sound and ethical business and scientific practices, and in compliance with
the Development Plan, the Development Budget, all applicable Law, including GCPs
and GLPs, and all applicable Data Protection Laws.
4.3.4    Licensor shall be permitted to utilize the services of its Affiliates
or its material Third Party subcontractors listed on Annex E or other Third
Party subcontractors to which Licensee gives its prior written approval (such
approval not to be unreasonably withheld, conditioned or delayed) in the
performance of the Licensor Development Activities, provided that Licensor shall
remain at all times fully liable for the performance of the Licensor Development
Activities in compliance with this Agreement. In all cases, the rights granted
to any subcontractor shall be subject and subordinate to the applicable terms
and conditions of this Agreement. Licensor shall oversee the performance by its
subcontractors of the subcontracted Licensor Development Activities in a manner
that would be reasonably expected to result in their timely and successful
completion of such activities, and Licensor shall remain responsible and
primarily and fully liable for the performance of such activities in accordance
with this Agreement. Licensor hereby expressly waives any requirement that
Licensee exhaust any right, power or remedy, or proceed against such
subcontractor for any obligation or performance hereunder, prior to proceeding
directly against Licensor. Licensor shall ensure compliance with the applicable
terms of this Agreement by any such subcontractor, including with respect to
provisions on confidentiality and intellectual property ownership and compliance
with legal requirements. Without limiting the foregoing, to the extent that
Licensor uses a subcontractor to perform Licensor Development Activities,
Licensor shall ensure that such subcontractors are obligated to assign rights to
any Inventions made by such subcontractors so that such rights can be conveyed
in accordance with the terms and conditions of this Agreement.
4.3.5    Licensor shall not use in any capacity, in connection with its
performance of the Licensor Development Activities, any Person who has been
debarred pursuant to Section 306 of the FFDCA (or similar applicable Law outside
of the U.S.), or who is the subject of a conviction described in such section,
and shall inform Licensee in writing promptly if it or any Person who is
performing




26



--------------------------------------------------------------------------------




services for Licensor hereunder is debarred or is the subject of a conviction
described in Section 306 of the FFDCA (or similar applicable Law outside of the
U.S.), or if any action, suit, claim, investigation or legal administrative
proceeding is pending or, to Licensor’s knowledge, is threatened, relating to
the debarment of Licensor or any Person used in any capacity by Licensor in
connection with its performance of the Licensor Development Activities.
4.3.6    Licensor shall maintain (and cause each of its Affiliates and
subcontractors to maintain) complete, current and accurate hard and electronic
records of all Licensor Development Activities conducted by it and all data and
other information resulting from such work (which records shall include, as
applicable, books, records, reports, research notes, charts, graphs, comments,
computations, analyses, recordings, photographs, computer programs and
documentation thereof (e.g., samples of materials and other graphic or written
data generated in connection with the Licensor Development Activities)). Such
records shall properly reflect all work done and results achieved in the
performance of the Licensor Development Activities in sufficient detail and in
good scientific manner appropriate for regulatory and patent purposes. Licensor
shall (and shall cause each of its Affiliates and subcontractors to) document
all preclinical studies and clinical trials to be conducted in formal written
study reports according to applicable national and international (e.g., ICH, GCP
and GLP) guidelines. Licensee shall have the right to receive and retain a copy
of all such records and to review them in person upon written notice to
Licensor, during regular business hours. Licensee shall also have the right to
conduct reasonable quality assurance inspections and audits with respect to all
facilities, operations and laboratories (and any records related thereto)
operated by Licensor, its Affiliates and subcontractors where Licensor
Development Activities are conducted, as is reasonably necessary for the
purposes of verifying Licensor’s compliance with this Agreement and all
applicable Law, including GCPs and GLPs, and all applicable Data Protection
Laws. All audits initiated by Licensee will be at Licensee’s sole expense, upon
written notice to Licensor, during regular business hours.
4.3.7    [***], Licensor shall Manufacture, supply (or have Manufactured and
supplied) and have delivered the Product for the purposes of conducting the
Licensor Development Activities. [***].
4.3.8    Licensee shall not use in any capacity in connection with the
Exploitation of the Products, any Person who has been debarred pursuant to
Section 306 of the FFDCA (or similar applicable Law outside of the U.S.), or who
is the subject of a conviction described in such section. Licensee shall inform
Licensor in writing promptly if it or any Person who is performing services for
Licensee hereunder is debarred or is the subject of a conviction described in
Section 306 of the FFDCA (or similar applicable Law outside of the U.S.), or if
any action, suit, claim, investigation or legal administrative proceeding is
pending or, to Licensee’s knowledge, is threatened, relating to the debarment of
Licensee or any Person used in any capacity by Licensee in connection with its
Exploitation of the Product.
4.3.9    Licensee shall (and shall cause each of its Affiliates and its
Sublicensees engaged in the Development of the Products to) maintain current and
accurate records of all Development activities conducted by it and all data and
other information resulting from such work (which records shall include, as
applicable, books, records, reports, research notes, charts, graphs, comments,
computations, analyses, recordings, photographs, computer programs and
documentation thereof (e.g., samples of materials and other graphic or written
data generated in connection therewith)). Such records shall properly reflect
all work done and results achieved in the performance of such Development
activities in sufficient detail and in good scientific manner appropriate for
regulatory and patent purposes. Licensee shall, and shall cause each of its
Affiliates and its Sublicensees engaged in the Development of the Products to,
document all preclinical studies and clinical trials to be conducted in formal
written study reports according to applicable national and international (e.g.,
ICH, GCP and GLP) guidelines.




27



--------------------------------------------------------------------------------





5.    COMMERCIALIZATION

5.1    Diligence.
5.1.1    Licensee shall solely control and assume all responsibility, at its
sole cost, for conducting all Commercialization activities within the Territory
relating to the Products, including marketing, promotion, sales detailing and
any other activities relating to the Commercialization of the Products or
Sublicense of Commercialization rights to the Products.
5.1.2    Licensee shall use Commercially Reasonable Efforts to Commercialize a
Product for Chronic Refractory Gout in [***].  

5.2    Trademark Use. Licensee may, in its sole discretion, package, label,
market, promote and sell the Product in the Territory under any Trademark. The
fees and expenses incurred in connection therewith will be the sole
responsibility of Licensee.

5.3    Commercialization Updates. Licensee will report to the JSC in writing, on
an annual basis in the first calendar quarter of each calendar year beginning
with the calendar year following the first Regulatory Approval of a Product in
the Field in the Territory (for the period ending December 31 of the prior
calendar year), summarizing in reasonable detail Licensee’s and, if applicable,
its Affiliates’ and its Sublicensees’, Commercialization activities for the
Products performed to date (or updating such report for activities performed
since the last such report was given hereunder, as applicable) and those planned
to be performed during the upcoming calendar year. Each such report will contain
sufficient detail to enable Licensor to assess the progress of Commercialization
of the Products in the Territory. Licensee will keep the JSC reasonably informed
of Licensee’s, and, if applicable, its Affiliates’ and its Sublicensees’,
Commercialization activities with respect to the Product in the Territory.

6.    PAYMENTS

6.1    Up-Front Payment. In partial consideration of the rights granted
hereunder and subject to the terms and conditions stated herein, Licensee shall
pay to Licensor a non-refundable and non-creditable up-front payment of
seventy-five million U.S. dollars (U.S.$75,000,000) (the “Up-Front Payment”)
within forty-five (45) days of the Effective Date.




28



--------------------------------------------------------------------------------





6.2    Development and Regulatory Milestone Payments.
6.2.1    In partial consideration of the rights granted hereunder and subject to
the terms and conditions stated herein, Licensee shall make the following
non-refundable and non-creditable payments (each, a “Development Milestone
Payment”) to Licensor upon the first occurrence of the corresponding milestone
events specified below by Licensee or any of its Affiliates or Sublicensees
(each a “Development Milestone Event”):
 
Development Milestone Event
Development Milestone Payment:
1.    
[***]
[***] U.S. dollars (U.S.$[***])
2.    
[***]
[***] U.S. Dollars (U.S.$[***])
3.    
[***]
[***] U.S. dollars (U.S.$[***])
4.    
[***]
[***] U.S. Dollars (U.S.$[***)
5.    
[***]
[***] U.S. Dollars (U.S.$[***])
6.    
[***]
[***] U.S. Dollars (U.S.$[***])



6.2.2    Such Development Milestone Payments shall be paid only once on the
first occurrence of such Development Milestone Event by Licensee or any of its
Affiliates or Sublicensees, notwithstanding the potential Development of
multiple Products hereunder which may involve separate clinical trials or
Regulatory Approvals and regardless of how many times such Development Milestone
Event is achieved and/or the number of Products that achieve such Development
Milestone Event; provided, however, that if such first Product fails to achieve
all Development Milestone Events, Licensee will owe Licensor the Development
Milestone Payments corresponding to the achievement by the next most advanced
Product of all Development Milestone Events not previously achieved by such
first Product, and so forth with each next most advanced Product until all
Development Milestone Payments corresponding to achieved Development Milestone
Events have been paid to Licensor.
6.2.3    Licensee shall promptly, and in any event within [***] Business Days,
notify Licensor following the first occurrence of a Development Milestone Event.
Following receipt of such notice, Licensor shall issue an invoice for the
corresponding Development Milestone Payment which shall be paid by Licensee, or
its designated Affiliate, to Licensor within [***] days after receipt of an
invoice from Licensor.




29



--------------------------------------------------------------------------------





6.3    Sales Milestone Payments.
6.3.1    In partial consideration of the rights granted hereunder and subject to
the terms and conditions stated herein, Licensee shall make the following
non-refundable and non-creditable payments to Licensor (each, a “Sales Milestone
Payment”) when Annual Net Sales by Licensor, its Affiliates or its Sublicensees
of all Products across all Indications in the Territory first reach the
threshold values indicated below during the Term (each a “Sales Milestone
Event”):
Sales Milestone Event
Milestone Payment
Annual Net Sales of all Products in the Territory first exceeds [***] US Dollars
(U.S.$[***])
[***] US Dollars (U.S.$[***])
Annual Net Sales of all Products in the Territory first exceeds [***] US Dollars
(U.S.$[***])
[***] US Dollars (U.S.$[***])
Annual Net Sales of all Products in the Territory first exceeds [***] US Dollars
(U.S.$[***])
[***] US Dollars (U.S.$[***])
Annual Net Sales of all Products in the Territory first exceeds [***] US Dollars
(U.S.$[***])
[***] US Dollars (U.S.$[***])
Annual Net Sales of all Products in the Territory first exceeds [***] US Dollars
(U.S.$[***])
[***] US Dollars (U.S.$[***])
Annual Net Sales of all Products in the Territory first exceeds [***] US Dollars
(U.S.$[***])
[***] US Dollars (U.S.$[***])
Annual Net Sales of all Products in the Territory first exceeds [***] US Dollars
(U.S.$[***])
[***] US Dollars (U.S.$[***])



6.3.2    Such Sales Milestone Payments shall be paid by Licensee, or its
designated Affiliate, to Licensor within [***] days after receipt of an invoice
from Licensor, such invoice to be issued concurrently with the invoice issued
under Section 6.6.1 for the relevant Royalty Reporting Quarter in which the
first occurrence of the Sales Milestone Event set forth above takes place. Such
Sales Milestone Payments shall be paid only once, regardless of how many times
such Sales Milestone Event is achieved and/or the number of Products that
achieve such Sales Milestone Event; provided, however, that if multiple Sales
Milestone Events are achieved in a single calendar year, all corresponding Sales
Milestone Payments will be made in such calendar year (e.g., Annual Net Sales of
Products of U.S.$[***] in a calendar year would result in payment of a
U.S.$[***] Sales Milestone Payment (U.S.$[***] plus U.S.$[***] plus
U.S.$[***])).
6.3.3    Annual Net Sales in a given country shall not be considered for the
purposes of the calculation of the Sales Milestone Events in this Section 6.3
following expiration of the Royalty Term in a such country.

6.4    Royalty.
6.4.1    In partial consideration of the rights granted hereunder and subject to
the terms and conditions stated herein, during the Royalty Term, Licensee shall
pay to Licensor a royalty (“Royalty”) on worldwide aggregate Annual Net Sales of
Products in the Territory by Licensee, its Affiliates and its Sublicensees in a
given calendar year at the royalty rate calculated in accordance with the
following table, subject to reduction as set forth in Section 6.5 below:
(a)    [***] percent ([***]%) on the first [***] U.S. dollars (U.S.$[***]) in
Annual Net Sales within the Territory;




30



--------------------------------------------------------------------------------




(b)    [***] percent ([***]%) on Annual Net Sales greater than [***] U.S.
dollars (U.S.$[***]) up to and including [***] U.S. dollars (U.S.$[***]) in
Annual Net Sales within the Territory;
(c)    [***] percent ([***]%) on Annual Net Sales greater than [***] U.S.
dollars (U.S.$[***]) up to and including [***] U.S. dollars (U.S.$[***]) within
the Territory; and
(d)    [***] percent ([***]%) on Annual Net Sales in excess of [***] U.S.
dollars (U.S.$[***]) within the Territory.
6.4.2    No multiple royalties will be payable under this Section 6.4 regardless
of the number of Valid Claims in any Licensed Patent covering a Product.
6.4.3    Licensee’s obligation to pay royalties pursuant to this Section 6.4 for
a Product in any given country shall expire on the expiration of the Royalty
Term for such Product in such country.

6.5    Royalty Reductions.
6.5.1    Subject to Section 6.5.4, if during the Royalty Term, on a
country-by-country and Product-by-Product basis, such Product ceases to be
covered by a Valid Claim of a Licensed Patent in such country of sale, [***]
then the Royalties payable under Section 6.4 shall be reduced by [***] percent
([***]%) for such Product in such country from the first calendar quarter in
which this Section 6.5.1 applies through the remainder of such Royalty Term.
6.5.2    Subject to Section 6.5.4, in the event that during the Royalty Term, on
a country-by-country and Product-by-Product basis:
(a)    there occurs a Loss of Market Exclusivity with respect to such Product in
such country, then from the first calendar quarter this Section 6.5.2(a)
applies, the Royalties payable under Section 6.4 for such Product in such
country shall be reduced by [***] percent ([***]%) [***]; or
(b)    [***].
6.5.3    Subject to Section 6.5.4, if during the Royalty Term, Licensee or any
of its Affiliate pays Third Party Payments with respect to a Product, Licensee
may credit [***] percent ([***]%) of such Third Party Payments paid in a given
calendar quarter against the Royalties otherwise due to Licensor on the Annual
Net Sales of such Product in such calendar quarter under Section 6.4, provided,
however that the Royalties paid to Licensor on Annual Net Sales of such Product
in such calendar quarter after application of such credit shall not be less than
[***] percent ([***]%) of those otherwise due under Section 6.4 without such
credit. [***].
6.5.4    In no event will the Royalties otherwise due to Licensor on the Annual
Net Sales of any Product in any calendar quarter under Section 6.4 be reduced in
any such calendar quarter by more than [***] percent ([***]%) of the amount that
otherwise would have been due and payable to Licensor in such calendar quarter
but for the reductions set forth in Sections 6.5.1, 6.5.2(a), 6.5.2(b) and 6.5.3
(the “Minimum Floor”).

6.6    Payment and Reports.
6.6.1    Within (a) [***] days after the end of each of the first three calendar
quarters of each year during the Royalty Term, or (b) the later of (i) [***]
days after the end of the final quarter of each calendar year during the Royalty
Term and (ii) the date of [***], but, in no event for this clause (b), later
than [***] days after the end of the final quarter of each calendar year during
the Royalty Term (each such quarter in (a) and (b), a “Royalty Reporting
Quarter”), Licensee shall provide Licensor with a written




31



--------------------------------------------------------------------------------




report setting forth (A) the number of units of each Product sold by Licensee,
its Affiliates or its Sublicensees on which Royalties are owed to Licensor, (B)
the gross amount received for such sales in clause (A), (C) the Annual Net Sales
during such Royalty Reporting Quarter, including any deductions taken as
permitted under such definition, (D) the amount of any credits or reductions, if
any, taken or made pursuant to Section 6.5, (E) the calculation of the Royalty
payable to Licensor for such Annual Net Sales pursuant to Section 6.4, and (F)
the computations for any applicable currency conversions pursuant to
Section 6.6.3. Upon receipt of such report, Licensor shall promptly issue an
invoice for an amount equal to the total Royalty due, if any, to Licensor
pursuant to this Section 6. All payments shall be made to Licensor within [***]
days of receipt of Licensor’s invoice, in United States Dollars.
6.6.2    All payments to be made between the Parties under this Agreement will
be made in United States dollars. Each payment to be made to Licensor under this
Agreement will be made by bank wire transfer in immediately available funds to
such bank account as may be designated in writing by Licensor from time to time.
6.6.3    Sales made in currencies other than United States Dollars shall be
converted to United States Dollars using the exchange rates published by Swedish
Central Bank, on the last day of the calendar quarter in which the applicable
sales were made.
6.6.4    In the event that, by reason of applicable Law in any country, it
becomes impossible or illegal for Licensee to transfer, or have transferred on
its behalf, payments owed Licensor hereunder, then Licensee will promptly notify
Licensor of the conditions preventing such transfer and such payments will be
deposited in local currency in the relevant country to the credit of Licensor in
a recognized banking institution designated by Licensor or, if none is
designated by Licensor within a period of [***] days, in a recognized banking
institution selected by Licensee and identified in a written notice given to
Licensor.
6.6.5    In addition, Licensee shall within [***] days after the end of each
calendar year during the Term provide Licensor, at least annually during the
Royalty Term, with reports of the Annual Net Sales by Licensee, its Affiliates
and its Sublicensees during the prior calendar year.

6.7    Other Amounts Payable. Within (a) [***] days after the end of each of the
first three calendar quarters of each year during the Term, or (b) the later of
(i) [***] days after the end of the final quarter of each calendar year during
the Term and (ii) the date of [***], but, in no event for this clause (b), later
than [***] days after the end of the final quarter of each calendar year during
the Term, each Party will invoice the other Party for any amounts owed by the
other Party under this Agreement that are not otherwise accounted for in this
Section 6, including payments by Licensee to Licensor under the Development Plan
and Development Budget in accordance with Section 4.2.2, and payments made on
account of costs, expenses, damages or recoveries pursuant to Sections 9.3, 9.4,
and 9.5. The owing Party will pay any undisputed amounts within [***] days of
receipt of the invoice, and any disputed amounts owed by a Party will be paid
within [***] days of resolution of the dispute pursuant to Section 17.2.1.

7.    RECORD KEEPING, AUDIT RIGHTS

7.1    Record Keeping. Each Party shall (and shall ensure that its Affiliates
and its Sublicensees) keep, complete, true and accurate books of accounts of
record to permit verification of payments made hereunder. Such records shall be
maintained for the period equal to the later of (i) [***] years from the date on
which they were generated, or (ii) as required by applicable Law.

7.2    Audit Rights. Each Party (the “auditing Party”) shall have the right to
have an independent third party nationally-recognized accounting firm (the
“Auditor”) reasonably acceptable to the other Party (the “audited Party”) access
the books and records of the audited Party and its Affiliates solely to the
extent necessary to verify the accuracy of the reports and payments made
hereunder, provided that, where




32



--------------------------------------------------------------------------------




Licensor is the auditing Party, it shall have the right to require Licensee to
permit Licensor’s auditor to accompany Licensee when Licensee exercises its
audit rights (or, if Licensee does not intend to exercise its right to audit
such Sublicensee within the relevant calendar year, to require Licensee to
exercise such right) under any Sublicenses that have been granted as of the date
of such audit to permit the Auditor to have access to the books and records of
the corresponding Sublicensees. Such audit shall be conducted upon at least
[***] days advanced written notice to the audited Party and shall commence on a
date reasonably acceptable to both Parties, not to be later than [***] calendar
days after the auditing Party’s notice. Such audit shall only be during the
audited Party’s normal business hours. [***]. The Auditor shall be required to
sign a confidentiality agreement for the benefit of, and in a form reasonably
acceptable to, the audited Party. The audited Party shall be provided the
opportunity to discuss any discrepancies found during such audit with the
Auditor prior to such Auditor issuing its final report. In addition, the Auditor
shall redact any Confidential Information disclosed in the proposed final report
reasonably identified by the audited Party as confidential and not necessary for
purposes of calculating the Royalty or the milestones owed. The final report
shall be shared with both of the Parties. If any audit discloses any
underpayments by the audited Party to the auditing Party, then unless contested
by the audited Party, such underpayment, shall be paid by the audited Party to
the auditing Party within [***] calendar days of it being so disclosed. If any
audit discloses any overpayments by the audited Party to the auditing Party,
then unless contested by the auditing Party, the audited Party shall have the
right to credit the amount of the overpayment against each subsequent quarterly
Royalty payment due to the auditing Party until the overpayment has been fully
applied. If the overpayment is not fully applied prior to the final quarterly
payment of Royalties due hereunder, the auditing Party shall promptly refund an
amount equal to any such remaining overpayment. If the auditing Party’s audit
demonstrates an underpayment of more than [***] percent ([***]%) of the total
payments due to the auditing Party hereunder during the audited period, the
audited Party shall be liable for the auditing Party’s reasonable out of pocket
expenses, including the Auditor’s fees and expenses, in connection with the
audit that discovered such underpayment. Otherwise, the auditing Party shall
solely bear the costs of such audits. Any contested amounts shall be subject to
the dispute resolution procedures set forth in Section 17.2.1.

7.3    Taxes.
7.3.1    Where required to do so by applicable Law or order of a Governmental
Authority, Licensee shall be permitted to withhold Taxes required to be paid to
a taxing authority in connection with any and all payments to Licensor hereunder
(“Withholding Taxes”), and, upon request of Licensor, Licensee shall furnish
Licensor with satisfactory evidence of such withholding and payment. To the
extent permitted by Law, Licensor shall provide Licensee any Tax forms requested
by Licensee that may be reasonably necessary in order for Licensee to not
withhold Tax or to withhold Tax at a reduced rate under an applicable bilateral
income tax treaty. Licensor shall use reasonable efforts to provide any such Tax
forms to Licensee in advance of the due date. The Parties acknowledge and agree
that no Withholding Taxes are expected to be deducted or withheld from payments
under this Agreement.
7.3.2    Notwithstanding anything to the contrary in this Agreement, in the
event a Party (i) undertakes a “redomiciliation” (as defined below), (ii)
assigns, delegates or otherwise transfers this Agreement or all or any portion
of its rights and obligations hereunder (including for sake of clarification the
assignment or delegation of any payment obligations under this Agreement) to
another Person, including pursuant to Section 19.5, other than at the request of
the other Party or (iii) adopts a Tax reporting position that Swedish
Withholding Taxes are applicable to payments made to Licensor under this
Agreement (other than as a result of a change in Law after the date of this
Agreement) (each, a “Tax Action” and such Party, the “Acting Party”), and as a
result of such Tax Action the amount of Withholding Taxes required to be
withheld under this Section 7.3 in respect of a payment to the other Party (the
“Non-Acting Party”) is greater than the amount of such Withholding Taxes that
would have been required to have been withheld absent such Tax Action, then any
such amount payable to the Non-Acting Party shall be adjusted to take into
account such Withholding Taxes as may be necessary so that, after making all
required withholdings, the Non-Acting Party receives an amount equal to the sum
it would have received




33



--------------------------------------------------------------------------------




had no such increased withholding been made. The obligation to adjust payments
pursuant to the preceding sentence shall not apply, however, to the extent such
increased Withholding Tax (a) would not have been imposed but for a Tax Action
taken by the Non-Acting Party pursuant to the preceding sentence or (b) is
attributable to a the failure of the Non-Acting Party to comply with the
requirements of this Section 7.3. To the extent the Non-Acting Party receives
additional amounts under this Section 7.3.2 and the Non-Acting Party (or its
Affiliates), taken as a whole, actually realizes an overall reduction in cash
Taxes otherwise due in any taxable period ending before the termination of this
Agreement (determined on a with and without basis and taking into account the
overall Tax liability of the Non-Acting Party (and its Affiliates)) as a result
of a foreign Tax credit or a Tax refund attributable to such Withholding Taxes
in respect of which the Non-Acting Party received additional amounts pursuant to
this Section 7.3.2 (such reduction, a “Tax Benefit”), the Non-Acting Party shall
pay to the Acting Party an amount equal to such Tax Benefit, net of all
reasonable out-of-pocket expenses incurred by the Non-Acting Party in connection
with the obtaining or receipt of such Tax Benefit. For purposes of this
Section 7.3, a “redomiciliation” shall include a reincorporation or other action
resulting in a change in Tax residence of the applicable Party, its assignee or
any Person making a payment on behalf of such Party, or the formation of a
branch of any such Party or Person in a jurisdiction other than Sweden, in the
case of Licensee, or the United States, in the case of Licensor, but only to the
extent that a payment under this Agreement is made by such branch.

7.4    Late Payments. Any milestone payments or Royalties due to Licensor under
this Agreement or any portion thereof which are not paid when due, shall bear
interest at a per-annum rate of prime (as reported in The Wall Street Journal
(U.S., Eastern Edition)) plus [***] percentage points ([***]%) or the maximum
rate allowable by applicable Law, whichever is less.

8.    REGULATORY

8.1    Regulatory Matters.
8.1.1    Licensee shall solely control and assume all responsibility, [***], for
submitting all Regulatory Filings for the Products in the Territory (including
pricing and reimbursement approvals) and obtaining and maintaining all
Regulatory Approvals and for all interactions with Regulatory Authorities for
the Products in the Territory, including any and all INDs, BLAs and MAAs,
provided however that Licensor shall continue to control, hold in its name and
remain responsible for the IND for SEL-212 (including any updates thereto) which
is required to be submitted and held by Licensor in connection with the
performance of its obligations under Section 4.3.1 [***] prior to transfer of
the same under Section 8.2.
8.1.2    Subject to Section 8.1.1, during the Term, all Regulatory Filings
relating to the Products shall be submitted and all Regulatory Approvals shall
be held solely in the name of Licensee, its Affiliates or its Sublicensees.
8.1.3    Licensor shall have [***] Business Days (or, in the event the relevant
Regulatory Authority requires an urgent response, such time period as is
reasonable in the circumstances) to review and comment on Regulatory Filings for
the Products to the extent pertaining to ImmTOR prior to the filing thereof with
a Regulatory Authority and Licensee shall reasonably consider all such comments;
provided, however, that, with respect to such timely comments provided by
Licensor regarding any statement Licensee proposes to make that specifically
concern ImmTOR, Licensee will consider in good faith such Licensor comments,
provided, that notwithstanding the foregoing, if the intended statement is
consistent with a previous statement made publicly by Licensor regarding ImmTOR
in its Regulatory Filings, Licensee shall be permitted to make such statement
regardless of Licensor’s comments.




34



--------------------------------------------------------------------------------




8.1.4    Licensee shall exclusively own:
(a)    subject to Section 8.1.1, all Regulatory Filings for the Products;
(b)    all information and data (including clinical and non-clinical data)
generated by or on behalf of Licensee in connection with the Products, including
clinical data generated in connection with the Existing Pivotal Trials;
(c)    subject to Section 8.1.1, any and all (pre-) INDs, BLAs, MAAs, and other
similar Regulatory Approvals filed or awarded in any jurisdiction in the
Territory related to the Products; and
(d)    all Confidential Information of Licensee.

8.2    Regulatory Transfer.
8.2.1    [***], Licensor shall, as promptly as reasonably practicable, but in no
event later than [***] days following the Effective Date, transfer to Licensee
(a) all Regulatory Filings and Regulatory Approvals related to SEL-212 (other
than the IND for SEL-212 which is required to be held by Licensor in connection
with the performance of its obligations under Sections 4.3.1 and 4.3.2), (b) all
other Regulatory Materials, including copies of all written communications with
the FDA and other Regulatory Authorities in the Territory (including for
clarity, all eCTD sequences and source documents referenced therein), and (c)
the minutes of any meetings with the FDA and any such other Regulatory
Authority, in each case of (a), (b) and (c), relating to the Compound and /or
SEL-212 and including all ownership and rights thereto and including all eCTD
sequences and source documents referenced therein.
8.2.2    [***], Licensor shall, as promptly as reasonably practicable after the
date of completion of treatment and follow up (day [***] of the final treatment
period) for the last patient enrolled in the last of the Existing Pivotal Trials
(unless the Parties agree via the JSC that Licensor should continue to hold the
IND in connection with any ongoing Additional Compound Development Activities or
Additional ImmTOR Development Activities, in which case the Parties will agree
via the JSC an appropriate transfer date), but in no event later than [***] days
following such completion, transfer to Licensee the IND for SEL-212 (including
all ownership and rights thereto) which was required to be held by Licensor in
connection with the performance of its obligations under Sections 4.3.1 and
4.3.2, unless Licensee otherwise requests its earlier transfer, in which case,
the transfer shall be made as promptly as reasonably practicable, but in no
event later than [***] days following Licensee’s request therefor, and in such
case Licensor’s obligations under Sections 4.3.1 and 4.3.2 to perform the
Licensor Development Activities for which such IND for SEL-212 is required to be
held by Licensor will terminate as of the effective date of such transfer.
8.2.3    In support of the transfers contemplated by Sections 8.2.1 and 8.2.2
and without affecting the cost allocation specified thereunder for such
transfers, Licensor, [***], shall execute all additional documents and take all
additional actions, including any additional filings with the relevant
Regulatory Authorities, as are necessary or otherwise reasonably requested by
Licensee to vest all ownership and rights to such Regulatory Filings and
Regulatory Approvals with Licensee and to reflect Licensee as the holder of all
such Regulatory Filings and Regulatory Approvals.

8.3    Regulatory Support.
8.3.1    Licensor shall provide all reasonable assistance and support to
Licensee, on Licensee’s reasonable request, to enable Licensee, its Affiliates
and/or Sublicensees to prepare and submit Regulatory Filings for the Products in
the Territory, which services will be provided at the FTE Rate and subject to a
mutually agreed budget. Within [***] days of the end of every [***] month period
following the Effective Date, Licensor shall issue invoices, along with
supporting documentation, of all costs




35



--------------------------------------------------------------------------------




incurred in providing the agreed assistance and support in accordance with this
Section 8.3 in such [***] month period. Licensee shall, within [***] days of
receipt of an invoice and supporting documentation from Licensor, reimburse
Licensor the FTE Cost for all agreed assistance and support provided in
accordance with this Section ‎8.3.

8.4    Licensee Access. Without limiting its obligations under this Agreement,
as promptly as reasonably practicable, but in no event later than [***] days
following the Effective Date or at Licensee’s request, Licensor shall (and shall
ensure that its Affiliates and (sub)licensees):
(a)    give Licensee the right to use and reference all Development work
product, Regulatory Materials, Regulatory Filings and Regulatory Approvals
(including all data and information referenced therein) to the extent: (i)
Controlled by Licensor or its Affiliates or its (sub)licensees during the Term;
and (ii) related to the Compound; and
(b)    provide the FDA or any other Regulatory Authority in the Territory with
information necessary for purposes of assisting Licensee with obtaining
Regulatory Approvals for the Products in the Territory through a right to
reference, all Development work product, Regulatory Materials, Regulatory
Filings and Regulatory Approvals (including all data and information referenced
therein) related to ImmTOR to the extent: (i) Controlled by Licensor, its
Affiliates or (sub)licensees as of the Effective Date or during the Term, and
(ii) related to the Product or reasonably necessary or reasonably useful to
Licensee’s exercise of the License,
in each case, for use solely by and for the benefit of Licensee and its
Affiliates and Sublicensees in connection with the Exploitation of the Products,
at no cost to Licensee and provided that Licensor may redact any information or
data not related to the Product. Notwithstanding the foregoing, neither Licensee
nor any of its Affiliates shall give access or other rights with respect to such
Development work product, Regulatory Materials, Regulatory Filings and
Regulatory Approvals (including all data and information referenced therein) to
any of their Sublicensees, unless Licensee’s Sublicense with such Sublicensee
permits Licensee the right to provide equivalent rights to Licensor to those set
out in Section 8.5 in respect of such Sublicensee’s Development work product,
Regulatory Materials, Regulatory Filings and Regulatory Approvals (including all
data and information referenced therein).

8.5    Licensor Access. Licensee shall (and shall ensure that its Affiliates and
Sublicensees), at no cost to Licensor, give Licensor the right to use and
reference all Development work product, Regulatory Materials, Regulatory Filings
and Regulatory Approvals (including all data and information referenced therein)
to the extent:
8.5.1    Controlled by Licensee or its Affiliates or its Sublicensees during the
Term; and
8.5.2    related to ImmTOR (but not the Compound and/or the Products),
in each case for use solely by and for the benefit of Licensor and its
Affiliates and (sub)licensees in connection with their Exploitation of ImmTOR,
whether alone or in combination (but not in combination with the Compound and/or
in the form of the Products), and provided that Licensee may redact any
information or data not related to ImmTOR. Notwithstanding the foregoing,
neither Licensor nor any of its Affiliates shall give access or other rights
with respect to such Development work product, Regulatory Materials, Regulatory
Filings and Regulatory Approvals (including all data and information referenced
therein) to any of their (sub)licensees, unless Licensor’s license agreement
with such (sub)licensee permits Licensor the right to provide equivalent rights
to Licensee to those set out in Section 8.4 in respect of such (sub)licensee’s
Development work product, Regulatory Materials, Regulatory Filings and
Regulatory Approvals (including all data and information referenced therein).




36



--------------------------------------------------------------------------------





8.6    Adverse Event Reporting, Safety Agreement. To the extent permitted by and
in compliance with applicable Data Protection Laws, Licensor shall notify
Licensee of all information coming into its possession concerning any Adverse
Event relating to the Compound, ImmTOR or the Product, and, to the extent
permitted by and in compliance with applicable Data Protection Laws, Licensee
shall notify Licensor of all information coming into its possession concerning
any Adverse Event related to ImmTOR or the Product (to the extent relevant to
ImmTOR). Without prejudice to the foregoing, the Parties will use good faith
efforts to negotiate and enter into the Safety Agreement on or before the date
that is [***] days after the Effective Date or such longer period as may be
mutually agreed by the Parties. The Parties acknowledge and agree that the
Safety Agreement will govern all technical safety matters relating to the
Compound, ImmTOR and/or the Products arising as a result of entry into and
implementation of this Agreement as more particularly set out therein. If there
is a conflict between this Agreement and the Safety Agreement, the Safety
Agreement shall govern in relation to technical safety issues only. Each Party
shall comply with its respective agreements, covenants and other obligations set
forth in the Safety Agreement.

8.7    Regulatory Action Letters. Without limiting Section 8.4, Licensor shall
promptly, but in no event later than [***] Business Days, notify Licensee in
writing of the receipt of any action letters from any Regulatory Authority in
connection with safety or quality issues concerning the Compound, ImmTOR and /
or the Product, enclosing a copy thereof. Without limiting Section 8.5, Licensee
shall promptly, but in no event later than [***] Business Days, notify Licensor
in writing of the receipt of any action letters from any Regulatory Authority in
connection with safety or quality issues concerning ImmTOR and/or the Product
(to the extent relevant to ImmTOR) enclosing a copy thereof.

8.8    Regulatory Meetings. Licensor shall have the right to receive advance
notice, but in no event less than [***] calendar days advance notice, of
meetings and calls with Regulatory Authorities related to ImmTOR, unless such
meeting or call is scheduled by the Regulatory Authority on less than [***]
days’ notice, in which case Licensee shall notify Licensor as soon as reasonably
practicable. Licensee shall use Commercially Reasonable Efforts to obtain the
right for Licensor to participate in such meetings and calls.

8.9    Global Safety Database. Licensee shall control, and be responsible for
maintaining, the global safety database for the Product from the date that is
[***] months following the date on which the IND for SEL-212 is transferred to
Licensee in accordance with Section 8.2.2 and Licensor shall control and be
responsible for the maintenance of the global safety database until such date.

9.    INTELLECTUAL PROPERTY RIGHTS

9.1    Inventorship.
9.1.1    Inventorship for all inventions first conceived under this Agreement
shall be determined in accordance with the rules of inventorship under United
States patent laws.
9.1.2    Notwithstanding anything in this Agreement to the contrary, each Party
will have the right to invoke the Cooperative Research and Technology
Enhancement Act of 2004, 35 U.S.C. § 103(c)(2) (c)(3) (the “CREATE Act”) when
exercising its rights under this Agreement, but only with the prior written
consent of the other Party, such consent not to be unreasonably withheld,
conditioned or delayed. In the event that a Party intends to invoke the CREATE
Act, it will notify the other Party and, if invoking the CREATE Act is agreed to
by the other Party, the other Party will cooperate and coordinate its activities
with such Party with respect to any filings or other activities in support
thereof. The Parties acknowledge and agree that this Agreement is a “joint
research agreement” as defined in the CREATE Act.




37



--------------------------------------------------------------------------------





9.2    Ownership.
9.2.1    As between the Parties, Licensee shall solely and exclusively own all
right, title and interest in and to [***]. Notwithstanding the foregoing, in the
event that, nonetheless, Licensor, is Affiliates or its (sub)licensees, pursuant
to the exercise of its rights and performance of its obligations hereunder,
holds any right, title, or interest in and to any [***], then Licensor, on
behalf itself and its Affiliates and its (sub)licensees, hereby does, and agrees
to, assign any and all such right, title and interest to any such [***] to
Licensee together with the right to file and own applications for any Patent and
any Patent issuing thereon.
9.2.2    As between the Parties, Licensor shall solely and exclusively own all
right, title and interest in and to [***]. Notwithstanding the foregoing, in the
event that, nonetheless, Licensee, its Affiliates or its Sublicensees, pursuant
to the exercise of its rights and performance of its obligations hereunder,
holds any right, title, or interest in any [***], then Licensee, on behalf of
itself and its Affiliates and its Sublicensees, hereby does, and agrees to,
assign any and all such right, title and interest to any such [***] to Licensor
together with the right to file and own applications for any Patent and any
Patent issuing thereon.
9.2.3    [***] or (c) jointly owned by both Parties if first invented jointly by
the Parties or their Affiliates jointly (the “Other Joint New IP”). [***].
Except to the extent restricted by the licenses and other rights granted to
other Party under this Agreement, each Party, as joint owners, shall be entitled
to practice, license, assign, and otherwise exploit its undivided interest in
the Other Joint New IP without the duty of accounting or seeking consent from
the other Party, provided, however, that the foregoing shall not be construed as
granting or conveying to either Party any license or other rights to the other
Party’s other intellectual property rights, unless otherwise expressly set forth
in this Agreement. At the reasonable written request of a Party, the other Party
will in writing grant such consents and confirm that no such accounting is
required to effect the foregoing regarding Other Joint New IP.
9.2.4    Licensor will promptly disclose to Licensee all [***], but in no event
later than [***] days after Licensor’s intellectual property department receives
notice of such invention. Licensee will promptly disclose to Licensor all [***],
but in no event later than [***] days after Licensee’s intellectual property
department receives notice of such invention. Licensee will promptly disclose to
Licensor all patent applications it proposes to make in respect of [***], but in
no event later than [***] days after Licensee’s intellectual property department
makes such determination.
9.2.5    Each Party shall provide the other Party ([***]) with all further
reasonable cooperation to give effect to the allocation of ownership, as between
the Parties, of [***] and Other Joint New IP (including with respect to rights
of priority), in each case as contemplated by this Section 9.2, including
executing and delivering further assignments, consents, releases and other
commercially reasonable documentation, and providing good faith testimony by
affidavit, declaration, deposition, in person or other proper means and
otherwise assisting the other Party in support of its efforts to establish,
perfect, defend, or enforce its rights in its respective intellectual property.

9.3    Patent Prosecution and Maintenance.
9.3.1    Licensee.
(a)    As between the Parties, Licensee shall have the primary right and
obligation, [***], using patent counsel of Licensee’s choice reasonably
acceptable to Licensor (unless the Parties mutually agree to continue using
Licensor’s existing patent prosecution counsel as of the Effective Date [***]),
to conduct and control prosecution, maintenance, extension, applications for
supplementary protection certificates related thereto, including any related
interference, re-issuance, re-examination and opposition proceedings with
respect thereto (collectively, “Prosecution” or “Prosecute”) with respect to
[***].




38



--------------------------------------------------------------------------------




(b)    As between the Parties, Licensee shall have the sole right, at [***], to
conduct and control Prosecution of [***].
(c)    Promptly after the Effective Date, and unless the Parties mutually agree
to continue using Licensor’s existing patent prosecution counsel as of the
Effective Date, [***].
(d)    Licensee shall keep Licensor reasonably informed of Licensee’s
intellectual property and Prosecution strategy with respect to [***], including
furnishing to Licensor, via electronic mail or such other method as mutually
agreed by the Parties, copies of proposed filings and documents received from
patent counsel in the course of Prosecuting [***], and copies of documents filed
with or received from the relevant national patent offices or other Governmental
Authorities with respect to such [***], and such other material documents
related to the Prosecution of such [***] in sufficient time prior to filing such
document or making any payment due thereunder to allow for review and comment by
Licensor. Licensee shall consider in good faith the reasonable requests and
suggestions of Licensor with respect to the Prosecution of, and Licensee’s
intellectual property strategy for, [***] received no later than [***] Business
Days prior to any filing deadline; provided, however, that, with respect to such
timely comments provided by Licensor regarding any statement Licensee proposes
to make in connection with the Prosecution of [***], Licensor will have final
say and Licensee will implement such Licensor comments, provided, that
notwithstanding the foregoing, if the intended statement is consistent with a
previous statement made publicly in Prosecution by Licensor regarding ImmTOR,
Licensee shall be permitted to make such statement regardless of Licensor’s
comments.
(e)    Licensee shall notify Licensor of any decision to cease Prosecution of
[***] in any country in the Territory. Licensee shall provide such notice in
writing at least [***] days prior to any filing or payment due date, or any
other due date that requires action, in connection with such [***]. In such
event, upon Licensor’s request, Licensee shall transfer the Prosecution of such
[***] in such country to Licensor (or Licensor’s licensor, as applicable), and
thereafter Licensor (or Licensor’s licensor, as applicable) shall have the right
to continue Prosecution of such [***], as applicable, in such country [***].
(f)    Licensor shall promptly (and in any event within [***] Business Days)
provide Licensee with copies of correspondence or materials received from any
Governmental Authority in the Territory to the extent they relate to [***].
(g)    Licensee shall have lead responsibility regarding strategy for making all
filings with Regulatory Authorities in the Territory with respect to [***],
including as required or allowed (i) in the United States, in the FDA’s Orange
Book or Purple Book, and (ii) in the European Union, under the national
implementations of Section 10.1(a)(iii) of Directive 2001/EC/83 or other
international equivalents, provided Licensee shall consult with Licensor
regarding [***].
9.3.2    Licensor.
(a)    As between the Parties, Licensor shall have the primary right and
obligation, [***], to conduct and control Prosecution of the Selecta-Controlled
Patents, [***].
(b)    Licensor shall keep Licensee reasonably informed of Licensor’s
intellectual property and prosecution strategy with respect to the
Selecta-Controlled Patents, [***], including furnishing to Licensee, via
electronic mail or such other method as mutually agreed by the Parties, copies
of proposed filings and documents received from patent counsel in the course of
Prosecuting the Selecta-Controlled Patents, [***], and copies of documents filed
with or received from the relevant national patent offices or other Governmental
Authorities with respect to such Selecta-Controlled Patents, [***], and such
other material documents related to the Prosecution of such Selecta-Controlled
Patents, [***], in sufficient time prior to filing such document or making any
payment due thereunder to allow




39



--------------------------------------------------------------------------------




for review and comment by Licensee. Licensor shall consider in good faith the
reasonable requests and suggestions of Licensee with respect to the Prosecution
of, and Licensee’s intellectual property strategy for, the Selecta-Controlled
Patents, [***].
(c)    Licensor shall notify Licensee of any decision to cease Prosecution of
the Selecta-Controlled Patents, [***] in any country in the Territory. Licensor
shall provide such notice in writing at least [***] days prior to any filing or
payment due date, or any other due date that requires action, in connection with
such Selecta-Controlled Patents, [***]. In such event, upon Licensee’s request,
Licensor shall transfer the Prosecution of such Selecta-Controlled Patents,
[***] in such country to Licensee, and thereafter Licensee shall have the right
to continue Prosecution of such Selecta-Controlled Patents, [***] in such
country [***].
(d)    Licensee shall promptly (and in any event within [***] Business Days)
provide Licensor with copies of correspondence or materials received from any
Governmental Authority in the Territory to the extent they relate to the
Selecta-Controlled Patents [***].
(e)    As between the Parties, Licensor shall have the right in its good faith
determination to make all filings with Regulatory Authorities in the Territory
with respect to the Selecta-Controlled Patents, [***] pertaining to any
pharmaceutical products, including as required or allowed (i) in the United
States, in the FDA’s Orange Book or Purple Book and (ii) in the European Union,
under the national implementations of Section 10.1.2(a)(iii) of Directive
2001/EC/83 or other international equivalents, provided Licensor shall consult
with Licensee regarding such Selecta-Controlled Patents, [***].
9.3.3    Parties Jointly.
(a)    Licensee and Licensor shall jointly decide the intellectual property and
prosecution strategy for the Other Joint New IP Patents, and Licensee shall be
responsible for the implementation of such strategy for the Prosecution of such
Other Joint New IP Patents, using patent counsel of Licensee’s choice reasonably
acceptable to Licensor. [***].
(b)    Licensee shall furnish to Licensor, via electronic mail or such other
method as mutually agreed by the Parties, copies of proposed filings and
documents received from patent counsel in the course of Prosecuting the Other
Joint New IP Patents, and copies of documents filed with or received from the
relevant national patent offices or other Governmental Authorities with respect
to such Other Joint New IP Patents, and such other material documents related to
the Prosecution of such Other Joint New IP Patents, in sufficient time prior to
filing such document or making any payment due thereunder to allow for review
and comment by Licensor. Licensee shall implement Licensor’s reasonable requests
and suggestions with respect to the Prosecution of the Other Joint New IP
Patents.
(c)    In the event [***] with the Prosecution of any of the Other Joint New IP
Patents in any country in the Territory (the “Relinquishing Party”), the
Relinquishing Part shall provide such notice in writing to the other Party (i)
at least [***] days prior to any filing or payment due date, or any other due
date that requires action, in connection with such Other Joint New IP Patent,
where Licensee is the Relinquishing Party, or (ii) promptly, where Licensor is
the Relinquishing Party. In such event, (A) where Licensee is the Relinquishing
Party, Licensee shall transfer the Prosecution of such Other Joint New IP
Patent, and thereafter Licensor shall have the right to continue the Prosecution
of such Other Joint New IP Patent in such country [***], and (B) where Licensor
is the Relinquishing Party, Licensee shall assume sole control of the
Prosecution of such Other Joint New IP Patent in such country [***], and
Licensor shall no longer have review and comment rights as to the Prosecution of
such Other Joint New IP Patent pursuant to Section 9.3.3(b).




40



--------------------------------------------------------------------------------




(d)    Each Party shall promptly (and in any event within [***] Business Days)
provide to the other copies of correspondence or materials received from any
Governmental Authority in the Territory to the extent they relate to the Other
Joint New IP Patents.
9.3.4    Support, Reimbursement.
(a)    The non-prosecuting Party shall, and shall cause its Affiliates or, in
the case of Licensee, its Sublicensees, including its, its Affiliate’s and its
Sublicensees’ employees, contractors, and/or agents, to, assist and cooperate
with the prosecuting Party, as the prosecuting Party may reasonably request from
time to time, in the preparation, filing and Prosecution of Patents as permitted
under this Section 9.3, including that the non-Prosecuting Party shall, and
shall ensure that its Affiliates, (a) offer its comments, if any, promptly and
in any event no less than [***] Business Days before any applicable due date
that requires action, and (b) provide access to relevant documents and other
evidence and make its employees available at reasonable business hours;
provided, however, that neither Party shall be required to provide legally
privileged information with respect to such intellectual property unless and
until procedures reasonably acceptable to such Party are in place to protect
such privilege; and provided, further, that the Prosecuting Party shall
reimburse the non-Prosecuting Party for its reasonable and verifiable
out-of-pocket costs and expenses incurred in connection with the non-Prosecuting
Party’s obligations under this Section 9.3.4(a).
(b)    Any costs and expenses under this Section 9.3 to be reimbursed by one
Party to the other shall be paid by the owing Party within [***] days of receipt
of evidence that such costs and expenses have been incurred.
9.3.5    Patent Term Extension. As between the Parties and with respect to the
Products, Licensee will have lead responsibility and final decision making
authority, in consultation with Licensor for [***] to apply for and obtain any
patent term extension or related extension of rights, including supplementary
protection certificates and similar rights, for [***] anywhere in the Territory.
Licensor shall provide reasonable assistance to Licensee in connection with
obtaining any such extensions for [***] consistent with such strategy. To the
extent reasonably and legally required in order to obtain any such extension in
a particular country, Licensor will make available to Licensee a copy of the
necessary documentation to enable Licensee to use the same for the purpose of
obtaining the extension in such country. With respect to products other than the
Products, Licensor will have the sole right to apply for and obtain any patent
term extension or related extension of rights, including supplementary
protection certificates and similar rights, for [***].

9.4    Infringement or misappropriation of Licensed Technology [***].
9.4.1    Notification. If either Party should become aware of: on a
Product-by-Product and country-by-country basis (a) the making, use, offer for
sale, sale or import by any Third Party (other than any Sublicensee or
authorized purchaser or transferee of such Product) of any pharmaceutical or
biologic product in such country constituting infringement or misappropriation
or alleged or threatened infringement or misappropriation of the Licensed
Technology [***] in such country or (b) any certification filed under the
Hatch-Waxman Act claiming that any of the Licensed Patents are invalid or
unenforceable, or claiming that any of the Licensed Patents would not be
infringed by the making, use, offer for sale, sale or import of any
pharmaceutical or biologic product for which an application under the
Hatch-Waxman Act is filed or any notice under the Biologics Price Competition
and Innovation Act, or any equivalent or similar certification or notice in any
other jurisdiction, that references data for a Product that was submitted to a
Regulatory Authority to obtain approval to market such Product, (each of (a) and
(b) a “Competitive Infringement”), it shall promptly notify the other Party in
writing and provide any information available to that Party relating to such
alleged Competitive Infringement.




41



--------------------------------------------------------------------------------




9.4.2    Licensee.
(a)    As between the Parties, Licensee shall have the sole right to bring or
control, at its own expense, any enforcement action to abate any actual or
alleged Competitive Infringement of [***], including as a defense or
counterclaim in connection with any Third Party Infringement Claim.
(b)    As between the Parties, Licensee shall have the initial right (but not
the obligation) to bring or control, at its own expense, any enforcement action
to abate any actual or alleged Competitive Infringement of [***], including as a
defense or counterclaim in connection with any Third Party Infringement Claim.
Licensee shall keep Licensor reasonably informed of Licensee’s strategy for such
enforcement action, including furnishing to Licensor, via electronic mail or
such other method as mutually agreed by the Parties, copies of proposed filings
and material documents received from counsel in the course of such enforcement
action, and copies of material documents filed with or received from the
relevant court or material communications with other party to such enforcement
action, and such other material documents related to such enforcement actions in
sufficient time prior to filing such document or sending such document to the
other party to allow for review and comment by Licensor. Licensee shall consider
in good faith the reasonable comments of Licensor with respect to such
enforcement action received no later than [***] Business Days prior to any
filing deadline; provided, however, that, with respect to such timely comments
provided by Licensor regarding any statement Licensee proposes to make in
connection with the enforcement of [***], Licensor will have final say and
Licensee will implement such Licensor comments, provided, that notwithstanding
the foregoing, if the intended statement is consistent with a previous statement
made publicly in Prosecution or any enforcement action by Licensor regarding
ImmTOR, Licensee shall be permitted to make such statement regardless of
Licensor’s comments. Licensor shall (and shall ensure that its Affiliates)
reasonably cooperate, and Licensor shall use Commercially Reasonable Efforts to
ensure that its licensors cooperate, in any such enforcement action, including
being joined as a party to such enforcement action if reasonably necessary to
establish or maintain standing and making its employees reasonably available,
[***]. If Licensor is so joined, then, in the absence of any conflict of
interest, the Parties shall use Commercially Reasonable Efforts to utilize the
same legal counsel.
(c)    In the event that Licensee does not file an enforcement action against or
commence and conclude settlement negotiations with the Third Party responsible
for a Competitive Infringement of [***] within [***] days of receipt of a
written demand from Licensor that Licensee bring such an enforcement action, or
within [***] days of either Party’s receipt of a notice that an applicant is
seeking licensure pursuant to the Hatch Waxman Act, then Licensor shall have the
right to submit the matter to the JSC for the JSC to determine whether a
reasonably prudent licensee would bring an action to enforce [***], as
applicable in question, in light of [***].
(d)    Any costs, expenses or damages under this Section 9.4.2 to be reimbursed
by one Party to the other shall be paid by the owing Party within [***] days of
receipt of evidence that such costs, expenses or damages have been incurred.
9.4.3    [***]. As between the Parties, [***] shall have the sole and exclusive
right (but not the obligation) to bring or control[***], any enforcement action
to abate any actual or alleged Competitive Infringement of a Selecta-Controlled
Patent, [***], including as a defense or counterclaim in connection with any
Third Party Infringement Claim.
9.4.4    Parties Jointly. Licensee and Licensor shall jointly decide the
enforcement strategy for the Other Joint New IP Patents, and shall bring as
joint party-plaintiffs any enforcement action to abate any actual or alleged
Competitive Infringement of an Other Joint New IP Patent, including as a defense
or counterclaim in connection with any Third Party Infringement Claim. [***] the
costs and expenses of any such action [***] all amounts received for damages
upon the final judgment or settlement




42



--------------------------------------------------------------------------------




of any such action. In the absence of any conflict of interest, the Parties
shall use Commercially Reasonable Efforts to utilize the same legal counsel.
9.4.5    Settlement. With respect to any infringement or defensive action
identified in Section 9.4.2 or Section 9.5, the Party controlling such action
shall have the right to settle or otherwise dispose of such action on such terms
as such Party shall determine in its sole discretion, including, in the case of
Licensee, by granting a license or sublicense to a Third Party under the rights
granted to Licensee under the License in accordance with the sublicensing terms
of Section 2.3, as applicable. Notwithstanding the foregoing, no such settlement
or other disposition will (a) impose any monetary restriction or obligation on
or admit fault of the other Party or (b) adversely affect the other Party’s
rights under this Agreement to any Patent then being enforced or defended, in
each case ((a) and (b)), without the prior written consent of the other Party,
not to be unreasonably withheld, conditioned, or delayed.
9.4.6    Recoveries. Unless otherwise agreed by the Parties, any monetary
damages recovered upon the final judgment or settlement of any action described
in Section 9.4.2 shall be used first to reimburse the Party that brought the
enforcement action (the “Controlling Party”) for its costs and expenses
(including reasonable attorneys’ fees) incurred from the action, and any
remaining amount will be distributed as follows [***].

9.5    Third Party Infringement Claims.
9.5.1    If the Exploitation of a Product results in a claim, suit or proceeding
alleging patent infringement against either Party (or its Affiliates, licensees
or Sublicensees) (a “Third Party Infringement Claim”), including any defense or
counterclaim in connection with a Competitive Infringement initiated in
connection with Section 9.4.2, such Party shall promptly notify the other Party
hereto in writing.
9.5.2    [***].
9.5.3    Licensor shall, and shall cause its Affiliates to, use Commercially
Reasonable Efforts to ensure that its licensors assist and cooperate with
Licensee, as Licensee may reasonably request from time to time, in connection
with its activities set forth in this Section 9.5, including where necessary,
being joined as a party plaintiff if reasonably necessary to establish standing
for such action, providing access to relevant documents and other evidence and
making its employees available at reasonable business hours; provided that [***]
shall reimburse [***] and its Affiliates and its licensors for their reasonable
and verifiable out-of-pocket costs, damages and expenses, including reasonable
attorneys’ fees (further provided the Parties shall have used Commercially
Reasonable Efforts to utilize the same legal counsel) that such entity may incur
in connection with such assistance or joinder, including any award of costs
against it.
9.5.4    Licensee shall keep Licensor reasonably informed of all material
developments in connection with any such Third Party Infringement Claim;
provided, however, that, with respect to such comments provided by Licensor and
received no later than [***] Business Days prior to any filing deadline
regarding any statement Licensee proposes to make in connection with the
enforcement of the [***], Licensee will implement such Licensor comments,
provided further, that notwithstanding the foregoing, if the intended statement
is consistent with a previous statement made publicly in Prosecution or any
enforcement action by Licensor regarding ImmTOR, Licensee shall be permitted to
make such statement regardless of Licensor’s comments.
9.5.5    Any damages or awards, including royalties, awarded to the party
alleging patent infringement under any Third Party Infringement Claim defended
under this Section 9.5 shall be borne by [***]. For clarity, if [***] is
required to make any payment to a Third Party (including any Third




43



--------------------------------------------------------------------------------




Party which becomes an Acquisition Entity of Licensor) to settle such Third
Party Infringement Claim, such Third Party Payment shall be a Third Party
Payment for the purposes of Section 6.5.3.

9.6    Defense. To the extent either Party receives notice by counterclaim, or
otherwise, alleging the invalidity or unenforceability of any Licensed Patent,
it will bring such fact to the attention of the other Party, including all
relevant information related to such claim. Where such allegation is made in an
opposition, reexamination, interference, post-grant proceeding or other patent
office proceeding, the provisions of Section 9.3 will apply. Where such
allegation is made in a declaratory judgment action, a counterclaim to a suit or
other action brought under Section 9.4, the provisions of Section 9.4 will
apply.

9.7    Common Interest. All information exchanged between the Parties regarding
the Prosecution, and enforcement and defense, of Patents under this Section 9
will be deemed Confidential Information of the disclosing Party. In addition,
the Parties acknowledge and agree that, with regard to such Prosecution, and
enforcement and defense of Patents under this Section 9, the interests of the
Parties as collaborators and licensor and licensee are to obtain the strongest
patent protection possible, and as such, are aligned and are legal in nature.
The Parties agree and acknowledge that they have not waived, and nothing in this
Agreement constitutes a waiver of, any legal privilege concerning Patents under
this Section 9, including privilege under the common interest doctrine and
similar or related doctrines. Notwithstanding anything to the contrary contained
herein, to the extent a Party has a good faith belief that any information
required to be disclosed by such Party to the other Party under this Section 9
is protected by attorney‑client privilege or any other applicable legal
privilege or immunity, such Party will not be required to disclose such
information and the Parties will in good faith cooperate to agree upon a
procedure (including entering into a specific common interest agreement,
disclosing such information on a “for counsel eyes only” basis or similar
procedure) under which such information may be disclosed without waiving or
breaching such privilege or immunity.

9.8    Third Party Patent Rights. If, at any time during the Term, in the
reasonable opinion of Licensee, it is reasonably necessary to obtain rights to a
Patent of a Third Party (including any Third Party which becomes an Acquisition
Entity of Licensor) for Licensee or its Affiliates or its or their Sublicensees
to Exploit the Products in the Field in any country in the Territory (such
right, a “Third Party Patent Right”), then, as between the Parties, [***],
Licensee shall have the right, but not the obligation, to negotiate and obtain a
license from such Third Party (including any Third Party which becomes an any
Acquisition Entity of Licensor) to such Third Party Patent Right as necessary
for Licensee or its Affiliates or its or their Sublicensees to Exploit the
Products in the Field in such country; provided that subject to Section 6.5.3,
as between the Parties, Licensee shall bear all expenses incurred in connection
therewith, including any royalties, milestones or other payments including
In-Licensor Payments, incurred under any such license.

9.9    Personnel Obligations. Prior to beginning work under this Agreement
relating to any Development or Commercialization of a Product, each employee,
agent or independent contractor of Licensee or Licensor or of either Party’s
Affiliates, Sublicensees or (sub)licensees will be bound by non-disclosure and
invention assignment obligations which are consistent with the obligations of
Licensee or Licensor, as appropriate, in this Section 9, to the extent permitted
by applicable Law, including: (a) promptly reporting any invention, discovery,
process or other intellectual property right; (b) assigning to Licensee or
Licensor, as appropriate, all of his or her right, title and interest in and to
any invention, discovery, process or other intellectual property right; (c) in
the case of employees, agents, or independent contractors working in the United
States, taking actions reasonably necessary to secure patent protection; (d)
performing all acts and signing, executing, acknowledging and delivering any and
all documents required for effecting the obligations and purposes of this
Agreement; and (e) abiding by the obligations of confidentiality and non-use set
forth in Section 10. It is understood and agreed that such non-disclosure and
invention assignment agreement need not reference or be specific to this
Agreement.




44



--------------------------------------------------------------------------------





9.10    Rights in Bankruptcy.
9.10.1    Licenses in Bankruptcy. All licenses granted by Licensor to Licensee
under this Agreement are and shall otherwise be deemed to be, for purposes of
Title 11, United States Code or foreign equivalent laws (the “Bankruptcy Code”),
licenses of rights to “intellectual property” as defined in Section 101 of the
Bankruptcy Code. Licensee shall retain and may fully exercise all of its rights
and elections under the Bankruptcy Code with respect to this Agreement and any
agreement supplementary hereto in accordance with Section 365(n) of the
Bankruptcy Code, including the obligations of the Parties under Sections
365(n)(2), (n)(3), and (n)(4) of the Bankruptcy Code. Licensor agrees that such
intellectual property is subject to Section 365(n) of the Bankruptcy Code
notwithstanding the jurisdiction of such intellectual property. Upon the
bankruptcy of Licensor, Licensee shall further be entitled to a complete
duplicate of, or complete access to, any such intellectual property, and such
shall be promptly delivered or made available to Licensee, unless an order
approving assumption of this Agreement and any agreement supplementary hereto
that is reasonably acceptable to Licensee is entered and takes effect within
[***] days of the bankruptcy commencement by or against Licensor. Upon rejection
of this Agreement in an Insolvency Proceeding of Licensor, Licensor or any
bankruptcy trustee shall comply with the provisions of Section 16.8 and not
interfere with the rights of Licensor provided in this Agreement or any other
agreement supplementary hereto to licensed or transferred pursuant to
Section 16.8.
9.10.2    No termination or Rejection. Licensor will not move for, or consent
to, the termination of or rejection of this Agreement in any Insolvency
Proceeding involving Licensor, notwithstanding any right Licensor may have at
law to do so. In the event that this covenant is breached and the License is
terminated in whole or in part, the Parties acknowledge and agree that Licensee
will suffer irreparable harm.
9.10.3    Negative Covenant. Licensor covenants that it will not, during the
Royalty Term, create, or permit to subsist, any Encumbrance (except for
Permitted Encumbrances) on any of the Licensed Technology.

10.    CONFIDENTIAL INFORMATION

10.1    Confidentiality.
10.1.1    Except to the extent expressly authorized by this Agreement or
otherwise agreed in writing by the Parties, each Party agrees that, during the
Term of this Agreement and for [***] years thereafter (or, with respect to
Confidential Information that is a trade secret of the disclosing Party, until
such trade secret no longer qualifies as a trade secret under applicable Law)
(the “Confidentiality Period”), it shall keep confidential and shall not publish
or otherwise disclose and shall not use for any purpose other than as provided
for in this Agreement (which includes the exercise of any rights or the
performance of any obligations hereunder) any Confidential Information of the
other Party. Each Party shall promptly notify the other upon becoming aware of
the occurrence of any unauthorized use or disclosure of the other Party’s
Confidential Information.
10.1.2    The foregoing obligation of Section 10.1.1 shall not apply to
Confidential Information which:
(a)    (other than the Licensed Know-How in the case of Licensor as disclosing
Party) prior to receipt thereof from one Party was in the possession of the
recipient Party without restriction, as can be demonstrated by the recipient
Party through written evidence;
(b)    is subsequently disclosed to the recipient Party without obligations of
confidence to the disclosing Party by a third party who has not derived it
directly or indirectly from the disclosing Party;
(c)    is or becomes generally available to the public through no act or default
of the recipient Party or its Affiliates, employees, contractors, agents, or
Sublicensees;




45



--------------------------------------------------------------------------------




(d)    (other than the Licensed Know-How in the case of Licensor as disclosing
Party) is independently Developed by the receiving Party independently and
without the benefit of any disclosure hereunder, as demonstrated by documented
evidence prepared contemporaneously with such independent Development.
10.1.3    During the Confidentiality Period:
(a)    all Confidential Information obtained by the receiving Party from the
disclosing Party shall be used or disclosed by the receiving Party solely as
required to (i) perform its obligations or exercise or enforce its rights and
remedies under this Agreement, (ii) in the case of Licensee, for the
Exploitation of the Product in the Field in the Territory, or (iii) in the case
of Licensor, the Licensor Permitted Activities; and
(b)    Licensor and its Affiliates shall continue to protect the Licensed
Know-How using the same degree of care and in accordance with the same internal
processes and safeguards that it applied to the Licensed Know-How immediately
prior to the Execution Date, but in any event using no less than reasonable
care.
10.1.4    Notwithstanding Sections 10.1.1 or 10.1.3, Each Party may disclose
Confidential Information to the extent that such disclosure is:
(a)    made in response to a valid order of a court of competent jurisdiction or
other supra-national, federal, national, regional, state, provincial or local
governmental or regulatory body of competent jurisdiction or, if in the
reasonable opinion of the receiving Party’s legal counsel, such disclosure is
otherwise required by applicable Law, including by reason of filing with
securities regulators or rules of an applicable securities exchange; provided,
however, that the receiving Party shall first where practicable have given
notice to the disclosing Party and given the disclosing Party a reasonable
opportunity to quash such order or to obtain a protective order or confidential
treatment requiring that such disclosing Party’s Confidential Information and
documents that are the subject of such order be held in confidence by such court
or agency or, if disclosed, be used only for the purposes for which the order
was issued; and provided, further, that the Confidential Information disclosed
in response to such court or governmental order or made in such filing shall be
limited to that information which is legally required to be disclosed in
response to such court or governmental order or made in such filing;
(b)    made by or on behalf of the receiving Party to the Regulatory Authorities
as required in connection with any filing, application or request for Regulatory
Approval as permitted under this Agreement; provided, however, that reasonable
measures shall be taken to assure confidential treatment of such information to
the extent practicable and consistent with applicable Law, and, further provided
that, the Parties acknowledge that any submissions of Regulatory Filings for the
Products in the Field in the Territory shall be made by Licensee, its Affiliates
or Sublicensees and not by Licensor;
(c)    made by or on behalf of the receiving Party to any patent office or
similar authority as may be reasonably necessary or desirable for purposes of
filing, prosecuting, obtaining, maintaining or enforcing its Patents as
permitted under this Agreement; provided, however, that reasonable measures
shall be taken to assure confidential treatment of such information, to the
extent practicable and consistent with applicable Law;
(d)    made by or on behalf of the receiving Party in connection with
prosecuting or defending litigation under this Agreement;
(e)    made by or on behalf of the receiving Party or its Affiliate to
Affiliates, employees, directors, agents, consultants, advisors, collaborators,
actual or potential Sublicensees, (sub)licensees, subcontractors, manufacturers,
who, in each case, have a need to know such information




46



--------------------------------------------------------------------------------




in order to perform Exploitation activities under this Agreement or otherwise
perform such Party’s obligations or exercise such Party’s rights under this
Agreement;
(f)    made or on behalf of a Party or its Affiliate to the counterparty to an
Upstream Agreement, solely to the extent necessary to enable Licensor to comply
with its obligations thereunder, provided, however, that such persons shall be
subject to obligations of confidentiality and non-use with respect to such
Confidential Information substantially similar to the obligations of
confidentiality and non-use of the receiving Party pursuant to this Section 10
and provided, further, that the Confidential Information so disclosed shall be
limited to that information which is strictly required to be disclosed to enable
compliance with such Upstream Agreement; or
(g)    made by or on behalf of the receiving Party to bona fide potential or
actual sources of financing, investors, strategic partners, acquirers and other
financial and commercial partners, and their respective attorneys, accountants,
banks, investors and advisors as may be necessary in connection with their
evaluation of such potential or actual investment, debt transaction,
partnership, collaboration, or acquisition; provided, however, that in each case
of clauses (e) and (g), such persons shall be subject to obligations of
confidentiality and non-use with respect to such Confidential Information
substantially similar to the obligations of confidentiality and non-use of the
receiving Party pursuant to this Section 10.
10.1.5    Each Party shall procure that all its employees, directors, agents,
consultants, advisors, collaborators, contractors, Affiliates, Sublicensees and
licensees, who have access to any information of the other Party to which the
obligations of this Section 10.1 apply, shall be made aware of, subject to, and
comply with the above obligations.
10.1.6    The Mutual Confidential Disclosure Agreement by and between Licensor
and Licensee dated January 24, 2020 (as amended, the “Confidentiality
Agreement”) is hereby superseded and replaced by this Agreement, and information
disclosed pursuant to such Confidentiality Agreement prior to the Effective Date
will be protected as Confidential Information under this Section 10.1 of this
Agreement.
10.1.7    Notwithstanding the provisions of this Section 10.1, each Party shall
comply with the obligations of Licensor pursuant to Section 10.1 of the 3SBio
License Agreement.

10.2    Publicity. The Parties have agreed on the language of their respective
press releases announcing this Agreement, which are attached hereto as Annex D,
to be issued by the Parties promptly after the Effective Date. Subject to the
foregoing, the Parties have agreed that neither Party shall issue any public
announcement, press release or other public disclosure regarding this Agreement
or its subject matter without the other Party’s prior written consent, except
for any such disclosure as is, in the opinion of the disclosing Party’s counsel,
required by applicable Law or the rules of a stock exchange on which the
securities of the disclosing Party are listed (or to which an application for
listing has been submitted). In the event a Party is, in the opinion of its
counsel, required by applicable Law or the rules of a stock exchange on which
its securities are listed (or to which an application for listing has been
submitted) to make such a public disclosure, such Party shall submit the
proposed disclosure in writing to the other Party as far in advance as
reasonably practicable so as to provide a reasonable opportunity to comment
thereon. Neither Party shall be required to seek the permission of the other
Party to repeat any information regarding the terms of this Agreement or any
amendment hereto that has already been publicly disclosed by such Party or by
the other Party, in accordance with this Section 10.2; provided that such
information remains true and accurate as of such time.

10.3    Equitable Relief. Each Party acknowledges that a breach of this
Section 10 may not reasonably or adequately be compensated in damages in an
action at law and that such a breach may cause the other Party irreparable
injury and damage. Therefore, each Party agrees that the other Party




47



--------------------------------------------------------------------------------




shall be entitled, in addition to any other remedies it may have under this
Agreement or otherwise, to preliminary and permanent injunctive and other
equitable relief to prevent or curtail any breach of the obligations relating to
Confidential Information set forth in this Agreement.

11.    TRANSPARENCY, DATA PROTECTION.

11.1    Transparency. Each Party acknowledges that the other Party is subject to
applicable Laws related to: (i) the collection and reporting of any payments or
transfers of value to certain HCPs and teaching hospitals (collectively,
“Financial Transparency Laws”), which include, without limitation, relevant
provisions of the U.S. Physician Payments Sunshine Act (42 U.S.C. § 1320a-7h)
and its implementing regulations along with similar laws and regulations in
other countries; and (ii) the collection and reporting requirements, and the
processing of any applicable rebate, chargeback or adjustment, under applicable
rules and regulations relating to the Medicaid Drug Rebate Program (42 U.S.C. §
1396r-8) and any state supplemental rebate program, Medicare average sales price
reporting (42 U.S.C. § 1395w-3a), the Public Health Service Act (42 U.S.C. §
256b), the VA Federal Supply Schedule (38 U.S.C. § 8126) or under any state
pharmaceutical assistance program or U.S. Department of Veterans Affairs
agreement, and any successor government programs, as well as any registration,
notification and reporting requirements under any state drug pricing
transparency laws, and its implementing regulations, respectively, along with
similar laws and regulations in other countries (collectively, “Drug Pricing
Transparency Laws”, and together, with the Financial Transparency Laws, the
“Transparency Laws”). Each Party shall reasonably cooperate with the other Party
in its compliance in all material respects with Transparency Laws and promptly
provide any information requested by such other Party in connection with this
Agreement in a mutually agreed upon format that is necessary or reasonably
useful for such other Party to comply with its obligations under the
Transparency Laws. With respect to the Financial Transparency Laws, each Party
shall have the right to allocate payments or other transfers of value in
connection with this Agreement in any required reporting under such laws in
accordance with its normal business practices.

11.2    Data Protection. Each Party shall fully comply with its obligations
under applicable Data Protection Laws in the performance of its obligations
hereunder. Without limiting the foregoing:
11.2.1    to the extent a Party is the sponsor of each clinical trial, each
Party shall ensure that all patient authorizations and consents required under
applicable Data Protection Laws are obtained and permit the sharing of data and
information by the Parties under this Agreement. Where safety information is
received outside the conduct of a clinical trial by a Party and that Party
subsequently shares such safety information with the other Party under this
Agreement, the disclosing Party shall ensure that all patient authorizations and
consents required under applicable Data Protection Laws permit such sharing of
safety information by the Parties;
11.2.2    Each Party shall, at the other Party’s expense, provide the other with
such assistance as may be reasonably requested to ensure that each Party
complies with their obligations under applicable Data Protection Laws. For
clarity, such assistance may include, but is not limited to cooperating in
response to requests from data subjects and notifying the other Party of the
receipt of such requests.
11.2.3    Each Party acknowledges that each Party is under an obligation to
ensure that the Personal Data they Process in connection with this Agreement and
which the disclosing Party discloses in connection with this Agreement is
limited to only that which is necessary for the purposes of the Processing,
therefore the disclosing Party shall, notwithstanding any other provision of
this Agreement, use Commercially Reasonable Efforts to transfer only that
Transferred Data which is required to facilitate the performance of this
Agreement. If the receiving Party reasonably believes that additional Personal
Data is required to be disclosed to enable the performance of this Agreement,
the receiving Party shall notify the disclosing Party and the Parties shall
discuss in good faith whether such additional Personal Data will be disclosed by
the disclosing Party, taking into account each Party’s obligations under
applicable




48



--------------------------------------------------------------------------------




Data Protection Laws, the potential for the provision of anonymized data in
place of the requested Personal Data, and any actions which are required to be
taken by either Party in connection with such requested disclosure.
11.2.4    each Party (on behalf of itself, its Affiliates and its Sub-Licensees
and contractors) agrees and acknowledges that (wherever possible whilst meeting
the objectives of this Agreement) it:
(a)    shall ensure that the Confidential Information transferred under this
Agreement cannot be used by the receiver to identify a Data Subject and does not
constitute Personal Data in respect of which EU Data Protection Law applies;
(b)    shall ensure that the Confidential Information transferred under this
Agreement does not constitute personally identifiable information or equivalent
information under any applicable Data Protection Laws; and
(c)    shall not provide the receiver with any additional information (if any),
including any key codes or any other mechanism or data, that may enable the
receiving Party to attribute the Information to any identified or identifiable
natural person,
and, notwithstanding the foregoing, if either Party (i) transfers Personal Data
in connection with this Agreement in respect of which EU Data Protection Law
applies, each Party will comply with its respective obligations as set out in
Annex C, and (ii) with respect to any other Personal Data or personally
identifiable information transferred or received under this Agreement, each
Party shall comply with any applicable obligations under applicable Data
Protection Laws, including, but not limited, to imposing the same
confidentiality and security requirements as outlined in this Agreement; and
11.2.5    The Parties agree to negotiate and agree in good faith modifications
to this Agreement (including Annex C) to the extent required for the Parties to
transfer or Process any Personal Data or other personally identifiable
information (if any) transferred or received under this Agreement in compliance
with applicable Data Protection Laws or to address the legal interpretation of
Data Protection Laws. Without limiting the foregoing, to the extent Licensor
will Process Personal Data on behalf of Licensee, the Parties shall enter into a
separate data processing agreement covering, at a minimum, the requirements of
Article 28 GDPR.
11.2.6    Personal Data Breach. In the event of a Personal Data Breach, to the
extent required by applicable Data Protection Laws, the affected Party shall
notify the other Party without delay upon, but no later than 48 hours after the
affected Party, or any Affiliate, sublicensee or data processor, becomes aware
of a Personal Data Breach and each Party shall comply with its obligations under
applicable Data Protection Laws and shall provide reasonable assistance to the
other Party to enable the other Party to comply with its obligations under
applicable Data Protection Laws, which may include providing such reasonable
information, on the other Party’s reasonable request, as is required to enable
such other Party to meet any obligations (including timelines) to report or
inform Data Subjects of the Personal Data Breach under the applicable Data
Protection Laws. Additionally, each Party shall use Commercially Reasonable
Efforts to promptly and thoroughly investigate all incidents of unauthorized
access to, use, or disclosure of Personal Data.

12.    REPRESENTATIONS, WARRANTIES AND COVENANTS

12.1    Mutual Representations and Warranties. As of the Execution Date, each
Party hereto represents and warrants to the other Party that:




49



--------------------------------------------------------------------------------




12.1.1    it is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization and has all
requisite power and authority, corporate or otherwise, to execute, deliver and
perform this Agreement;
12.1.2    the execution and delivery of this Agreement and the performance by it
of the transactions contemplated hereby have been duly authorized by all
necessary corporate action and do not violate: (i) such Party’s charter
documents, bylaws or other organizational documents; (ii) in any material
respect, any agreement, instrument or contractual obligation to which such Party
is bound; (iii) any requirement of any applicable Law; or (iv) any Order
presently in effect applicable to such Party;
12.1.3    this Agreement is a legal, valid and binding obligation of such Party
enforceable against it in accordance with its terms and conditions, subject to
the effects of bankruptcy, insolvency or other laws of general application
affecting the enforcement of creditor rights, judicial principles affecting the
availability of specific performance and general principles of equity (whether
enforceability is considered a proceeding at law or equity);
12.1.4    it is not under any obligation, contractual or otherwise, to any
Person that conflicts with or is inconsistent in any material respect with the
terms of this Agreement or that would materially impede the fulfilment of its
obligations hereunder; and
12.1.5    neither it nor any of its Affiliates has been debarred or is subject
to debarment and neither it nor any of its Affiliates has used or will use in
any capacity, in connection with the services to be performed under this
Agreement, any Person who has been debarred pursuant to Section 306 of the FFDCA
(or similar applicable Law outside of the U.S.) or who is the subject of a
conviction described in such section; and it will inform the other Party in
writing promptly if it or any such Person who is performing services hereunder
is debarred or is the subject of a conviction described in such Section 306 of
the FFDCA (or similar applicable Law outside of the U.S.) or if any action,
suit, claim, investigation or legal or administrative proceeding is pending or,
to the best of its or its Affiliates’ knowledge, is threatened, relating to the
debarment or conviction of it or any such Person performing services hereunder;
and
12.1.6    it is entitled to claim the benefits of the income tax treaty between
the United States and Sweden both generally as a “resident” of such jurisdiction
(within the meaning of Article 4 thereof) and under the Limitation on Benefits
article (Article 17, as amended).

12.2    Additional Representations and Warranties of Licensor. As of the
Execution Date, Licensor further represents and warrants to Licensee that:
12.2.1    Annex A sets forth a true, complete and accurate list of all Licensed
Patents existing as at the Effective Date;
12.2.2    it exclusively owns or Controls pursuant to an Upstream Agreement the
Licensed Technology, without Encumbrance (except for Permitted Encumbrances);
12.2.3    it has the right to grant the License as purported to be granted
hereunder;
12.2.4    [***], neither Licensor nor any of its Affiliates is a party to an
Upstream Agreement pursuant to which Licensor or such Affiliate in-licenses any
Patents or Know-How that are necessary or reasonably useful for the Exploitation
of SEL-212 as contemplated by Licensor or its Affiliates as of the Execution
Date;
12.2.5    (a) the Upstream Agreements are valid, binding, enforceable and in
full force and effect, (b) neither Licensor nor, to Licensor’s knowledge, the
counterparty to any such Upstream Agreement is in material breach thereof, and,
to Licensor’s knowledge, no circumstances or grounds exist




50



--------------------------------------------------------------------------------




that would reasonably be expected to give rise to a claim of material breach or
right of rescission, termination, revision, or amendment of any of the Upstream
Agreements, including the execution, delivery and performance of this Agreement,
and (c) Licensor has not received any written notice that it is in default (or
with the giving of notice or lapse of time or both, would be in material
default) under any Upstream Agreement;
12.2.6    to Licensor’s knowledge, the master Cell Bank for the Compound owned
or controlled by 3SBio as of the Execution Date, and each working Cell Bank for
the Compound Controlled by Licensor or owned or controlled by 3SBio,
respectively, as of the Execution Date, were generated under cGMP standards and
in accordance with applicable Laws, and have been stored in a manner consistent
with cGMP and industry standards;
12.2.7    it has performed or had performed cGMP runs to generate material for
use in human clinical trials;
12.2.8    the Licensed Patents existing as of the Execution Date are, to
Licensor’s knowledge, valid and enforceable;
12.2.9    all registrations with and applications to Governmental Authorities in
respect of the Licensed Patents or to Regulatory Authorities in respect of the
Compound, ImmTOR or SEL-212 required to be made by Licensor or its Affiliates in
connection with the Exploitation of the Products, or made at its or its
Affiliates’ direction and under its or its Affiliates’ control, in connection
with the Exploitation of the Product, are in full force and effect and Licensor
or its relevant Affiliate has taken all actions required to maintain their
validity, and (a) effectiveness (in the case of such registrations with and
applications to Regulatory Authorities) or (b) enforceability (in the case of
such registrations with and applications to Governmental Authorities in respect
of the Licensed Patents);
12.2.10    it has taken commercially reasonable measures to protect the secrecy,
confidentiality and value of the Licensed Know-How and, to Licensor’s knowledge,
no event has occurred which has resulted in the unauthorized use or disclosure
of any Licensed Know-How or which otherwise resulted in any Licensed Know-How
falling into the public domain;
12.2.11    it has not received any written Claim alleging that Licensor’s or its
Affiliates’ or licensee’s use of the Licensed Technology or Development of the
Compound, ImmTOR and/or Product infringes or misappropriates any intellectual
property rights of any Third Party (including any written Claim that Licensor
must license or refrain from using any intellectual property rights of any Third
Party in order to Exploit the Compound, ImmTOR and/or Product);
12.2.12    to Licensor’s knowledge: (a) no Third Party has infringed upon,
misappropriated, or otherwise violated the Licensor’s rights in Licensed
Technology; and (b) no facts exist as of the Execution Date which would form a
reasonable basis for any claim of such infringement, misappropriation, or other
violation;
12.2.13    no Claim is pending or, to Licensor’s knowledge, is threatened which
challenges the legality, validity, enforceability, use, or ownership of any
owned Licensed Technology or, to Licensor’s knowledge, in-licensed Licensed
Technology;
12.2.14    except for routine patent prosecution proceedings in patent offices
throughout the world, there is no pending or, or to Licensor’s knowledge,
threatened, re-examination, opposition, interference, or litigation against or
involving, or any written communication alleging that, any owned Licensed
Patent, or, to Licensor’s knowledge, in-licensed Licensed Patent, is invalid or
unenforceable anywhere in the world;




51



--------------------------------------------------------------------------------




12.2.15    to Licensor’s knowledge, there are no facts existing as of the
Execution Date which would form a reasonable basis for any Claim of
infringement, misappropriation, or other violation of any intellectual property
rights of any Third Party existing as of the Execution Date related to the
Licensed Technology or the Exploitation of the Compound, ImmTOR and / or the
Product as contemplated by Licensor or its Affiliates as of the Execution Date;
12.2.16    to Licensor’s knowledge, having made reasonable inquiry, (a) the
Development and Manufacture of the Compound, ImmTOR, and the Product (in the
formulation in which it exists as of the Execution Date) in the Territory does
not, and (b) the Exploitation of the Product (in the formulation in which it
exists as of the Execution Date) in the Territory as contemplated by Licensor or
its Affiliates as of the Execution Date will not, in each case ((a) and (b))
infringe upon or misappropriate, any intellectual property rights of any Third
Party existing as of the Execution Date;
12.2.17    ImmTOR [***] conform to the statements in Annex G ([***]);
12.2.18    Licensor holds such Regulatory Approvals, and other permits,
licenses, franchises, authorizations and clearances issued by the FDA or any
other Regulatory Authority as are required in connection with the Development
conducted to date by Licensor or its Affiliates of the Compound, ImmTOR or
Product;
12.2.19    neither Licensor nor any of its Affiliates has received any warning
letters or written correspondence from the FDA or any other Regulatory Authority
requiring the termination, suspension or material modification of any clinical
or pre-clinical studies or tests with respect to the Compound, ImmTOR or
Product;
12.2.20    Licensor and its Affiliates have complied in all material respects
with all applicable Law, including GCPs and GLPs, and all applicable Data
Protection Laws, in connection with the Development conducted to date by
Licensor or its Affiliates of the Compound, ImmTOR and the Product;
12.2.21    Licensor has provided Licensee with a complete and accurate copy of
the most current version of the IND for SEL-212 held by Licensor;
12.2.22    the IND and all other Regulatory Filings filed by Licensor with
respect to the Product were, at the time of filing, true, complete, and accurate
in all material respects;
12.2.23    Licensor has disclosed all facts required to be disclosed with
respect to the Compound, ImmTOR and Product to each applicable Regulatory
Authority, and Licensor has filed with the applicable Regulatory Authority all
required notices, reports, and other Regulatory Materials with respect to the
IND held by Licensor for SEL-212;
12.2.24    Licensor has not received any notice from any Regulatory Authority or
other Governmental Authority commencing or threatening withdrawal of any active
IND for SEL-212 held by Licensor;
12.2.25    all Compound, ImmTOR and / or Product for clinical studies has been
Manufactured and stored in material compliance with cGMP and all applicable Law;
12.2.26    Licensor is not as of the Execution Date in material dispute with any
Third Party supplier responsible for the supply of the Compound, ImmTOR and / or
SEL-212;
12.2.27    Licensor has not initiated a voluntary proceeding under any
applicable bankruptcy code; and




52



--------------------------------------------------------------------------------




12.2.28    there is no involuntary proceeding under any applicable bankruptcy
code pending against Licensor as of the Execution Date.

13.    SUPPLY

13.1    Supply for Existing Pivotal Trials.  
13.1.1    Subject to Section 4.3.7, if applicable, Licensor shall Manufacture
and supply (or ensure the Manufacture and supply of) quantities of Product as
necessary for the completion of the Licensor Development Activities.
13.1.2    Licensor shall ensure that,
(a)    at the time of delivery of Product, [***] and ImmTOR, [***], in each case
to the trial site for the Existing Pivotal Trials or relevant location:
(i)    the Product or ImmTOR, as applicable, shall have sufficient shelf life as
is required to meet the requirements of the Existing Pivotal Trials until [***],
the Product or ImmTOR, as applicable, shall have at least [***] months remaining
shelf life, or such greater remaining shelf life as is required to meet the
requirements of the Existing Pivotal Trials;
(ii)    the Product or ImmTOR, as applicable shall have been Manufactured,
released, stored and supplied (for clarity, including all packaging and
labelling) in compliance with: (i) the applicable Specifications; (ii) the
relevant Quality Agreement; and (iii) all applicable Law, cGMP and GCP,
(iii)    it shall be solely responsible for obtaining and maintaining (or for
ensuring that its relevant contract manufacturers obtain and maintain) all
approvals of Regulatory Authorities that are required to Manufacture, release,
store and supply the Product or ImmTOR, as applicable, in compliance with
applicable Law and cGMP, for the Existing Pivotal Trials, and
(iv)    it shall be solely responsible for all Manufacturing, release,
acceptance and release testing of the Product or ImmTOR, as applicable, for the
Existing Pivotal Trials, and the subsequent handling, storage, transportation,
warehousing and distribution thereof; and
(b)    without limiting the foregoing, at the time of delivery of Product to the
trial site for the Existing Pivotal Trials, such Product shall have been
packaged, labelled and released and stored (subject to Licensee’s obligation
under Section 4.3.7 regarding the Compound, if applicable) in compliance with:
(i) the applicable Specifications; (ii) the Licensor’s quality agreement with
its relevant subcontractor(s); and (iii) all applicable Law, cGMP and GCP.

13.2    Supply Agreement. Without limiting Section 13.1, the Parties shall use
good faith efforts to negotiate and enter into a Supply Agreement on the terms
set out on Annex F on or before [***] days after the Effective Date or such
longer period as may be mutually agreed by the Parties, pursuant to which,
Licensor shall Manufacture, release and supply (or procure the Manufacture and
supply of) commercial (and if required, clinical) quantities of ImmTOR or
Product [***] (in accordance with all applicable Law, cGMP and GCP) to Licensee,
its Affiliates and / or its Sublicensees in each case solely for use to Exploit
the Product in accordance with the License.

13.3    Supply Price. Without limiting Section 13.2, the Parties agree that
Product, [***] and, [***] ImmTOR, in each case, supplied for the Existing
Pivotal Trials or under the Supply Agreement




53



--------------------------------------------------------------------------------




shall be supplied at the Supply Price therefor. Licensor shall solely bear all
royalties and other amounts payable to Third Parties (other than under the
Transferring Agreements following transfer to Licensee) in connection with its
supply obligations under this Section 13, and Licensor warrants that the Supply
Price accurately reflects the cost of manufacturing and supplying the Product
and does not include any allocation of royalty or other amounts payable to
Licensor’s licensors. Licensor shall use Commercially Reasonable Efforts to
decrease the Supply Price over time.

13.4    Second Source Supplier; Technology Transfer.
13.4.1    Notwithstanding Sections 13.1 and 13.2, at any time during the Term,
Licensee may request in writing that the Parties discuss and mutually agree in
good faith (each acting reasonably) via the JSC upon a Third Party contract
manufacturer as a second source of supply of ImmTOR to Licensee solely for
Licensee’s, its Affiliates’ and its Sublicensees’ Exploitation of the Products
in the Field in the Territory as permitted under this Agreement (the “Second
Source Supplier”). Each Party hereby agrees not to unreasonably withhold, delay
or condition its approval right in the mutual selection of the Second Source
Supplier.
13.4.2    If a Second Source Supplier is selected in accordance with Section
13.4.1, at Licensee’s reasonable cost (provided Licensor shall provide Licensee
with monthly updates regarding legal fees accrued to date and estimates of legal
fees to completion), Licensor shall, in consultation with, and subject to prior
approval by, Licensee, promptly enter into a commercially reasonable written
agreement with such Second Source Supplier that:
(a)    will provide for the qualification by Licensor of the Second Source
Supplier to Manufacture commercial quantities of ImmTOR under applicable Laws
(including validation of the facility/ies of such Second Source Supplier) for
Licensee, its Affiliates and its Sublicensees solely for Exploitation of the
Products in the Field in the Territory as permitted under this Agreement;
(b)    will be dedicated to Manufacturing and supplying ImmTOR to Licensee, its
Affiliates and its Sublicensees solely for Exploitation of the Products in the
Field in the Territory as permitted under this Agreement and no other licensees
of Licensor; and
(c)    [***],
(such agreement, the “Licensee CMO Agreement”).
13.4.3    Licensor shall keep Licensee reasonably informed as to the status of
the Licensee CMO Agreement negotiations and give Licensee reasonable opportunity
to comment on drafts (with Licensee being responsible for all costs and expenses
it incurs with its review and comment).
13.4.4    [***], Licensor will engage and at all times manage in all respects
the engagement of the Second Source Supplier, at Licensee’s cost.
13.4.5    Licensor shall not materially breach or be in material default under
any of its obligations under the Licensee CMO Agreement or take any other
action, or omit or fail to take any action (including making necessary payments)
that would result in early termination thereof or otherwise have an adverse
effect on supply of ImmTOR to Licensee, its Affiliates and its Sublicensees
solely for Exploitation of the Products in the Field in the Territory as
permitted under this Agreement.
13.4.6    At any time after the execution of the Licensee CMO Agreement,
Licensee may request in writing that Licensor complete, at Licensee’s cost, a
Manufacturing technology transfer to the Second Source Supplier of the ImmTOR
Manufacturing Process, which shall include Licensor cooperating with, and
providing (or causing its relevant Affiliates or subcontractors to provide) all
reasonable assistance, to the Second Source Supplier, including providing copies
of all Licensed Know-




54



--------------------------------------------------------------------------------




How which is reasonably necessary to manufacture ImmTOR (including, for clarity,
all reference standards, reagents and other materials reasonably necessary for
such Manufacturing) in accordance with the specifications of ImmTOR as set forth
in the Quality Agreement therefor and Regulatory Approval for the Product, and
in compliance with cGMP and applicable Laws solely for Licensee’s, its
Affiliates’ and its Sublicensees’ Exploitation of the Products in the Field in
the Territory as permitted under this Agreement (the “Technology Transfer”).
13.4.7    If Licensee makes a request for a Technology Transfer, Licensor will,
(a) promptly complete the Technology Transfer to the Second Source Supplier, (b)
provide (or cause to be provided by its relevant Affiliates or subcontractors)
to the Second Source Supplier a reasonable level of technical assistance and
consultation to support such Technology Transfer and provide reasonable
assistance with the qualification of the Second Source Supplier’s Manufacturing
facility/ies with applicable Regulatory Authorities, and (c) without limiting
clause (b), provide for a certain percentage of the supply of ImmTOR solely for
Licensee’s, its Affiliates’ and its Sublicensees’ Exploitation of the Products
in the Field in the Territory as permitted under this Agreement to be supplied
under the Supply Agreement via such Second Source Supplier. In addition to
qualifying the Second Source Supplier, Licensor shall be solely responsible for
ensuring that the Second Source Supplier maintains all approvals of Regulatory
Authorities that are required to Manufacture, store and supply ImmTOR, as
applicable, in compliance with applicable Law and cGMP for Licensee, its
Affiliates and its Sublicensees solely for Exploitation of the Products in the
Field in the Territory as permitted under this Agreement. Licensee shall
reimburse Licensor’s costs of such Technology Transfer at the FTE Rate and
subject to a mutually agreed budget, provided that if Licensor plans, at the
time of such Technology Transfer, to use (or does, within the [***] years
following such Technology Transfer, so use) the Second Source Supplier to supply
ImmTOR to Licensor, its Affiliates or other of its licensees, Licensee shall
bear only (or shall be reimbursed) its pro rata share of such costs.
13.4.8     [***]
(a)    [***].
(b)    [***].

13.5    Cell Bank. On Licensee’s request, Licensor shall transfer the working
Cell Bank Controlled by the Licensor for the Manufacture of Compound to Licensee
within [***] days following the date of Licensee’s request, and shall maintain
(or have maintained) the same until such transfer, provided that Licensor may
retain a sufficient part of the working Cell Bank as is required to be held by
or on behalf of Licensor to enable Licensor to comply with its ongoing supply
obligations hereunder.

13.6    Quality Agreements. The Parties will use good faith efforts to negotiate
and enter into the Quality Agreements (including a Quality Agreement for ImmTOR
on the terms set out on Annex F) on or before the date that is [***] days after
the Effective Date or such longer period as may be mutually agreed by the
Parties. The Parties acknowledge and agree that the Quality Agreements will
govern all technical and quality matters relating to the Existing Pivotal Trials
and the Manufacture and supply of clinical and commercial quantities of Product
pursuant to the Supply Agreement as more particularly set out therein. If there
is a conflict between this Agreement and the Quality Agreements, the relevant
Quality Agreement shall govern in relation to technical quality issues only.

14.    INDEMNIFICATION

14.1    Indemnification by Licensor. Licensor shall indemnify, defend and hold
harmless Licensee and its Affiliates, Sublicensees and each of their respective
employees, officers, directors and agents (each a “Licensee Indemnitee”) from
and against any and all liabilities, losses and damages (“Losses”) that result
from any Claim made or brought against a Licensee Indemnitee by or on behalf of




55



--------------------------------------------------------------------------------




a Third Party, and any direct out-of-pocket costs and expenses (including
reasonable attorneys’ fees) (“Litigation Costs”) incurred by a Licensee
Indemnitee while investigating or conducting the defense of such Third Party
Claim, in either case, solely to the extent such Claim is based on or arises out
of:
14.1.1    [***]
14.1.2    [***]
14.1.3    [***]
14.1.4    [***]
14.1.5    [***]
provided, however, that in the case of Sections 14.1.1 to 14.1.4 (inclusive),
such indemnification right shall not apply to any Claims, Losses or Litigation
Costs (a) to the extent directly attributable to the gross negligence or willful
misconduct of a Licensee Indemnitee or Licensee’s breach of this Agreement, or
(b) for which Licensee is obligated to indemnify Licensor under Section 14.2.

14.2    Indemnification by Licensee. Licensee shall indemnify, defend and hold
harmless Licensor and its Affiliates and each of their respective employees,
officers, directors and agents (each an “Licensor Indemnitee”) from and against
any and all Losses that result from any Claim made or bought against an Licensor
Indemnitee by or on behalf of such Third Party, and any Litigation Costs
incurred by an Licensor Indemnitee while investigating or conducting the defense
of such Third Party Claim, in either case, solely to the extent such Claim is
based on or arises out of:
14.2.1    [***]
14.2.2    [***]
14.2.3    [***];
provided, however, that such indemnification right shall not apply to any
Claims, Losses or Litigation Costs (a) to the extent directly attributable to
the gross negligence or willful misconduct of a Licensor Indemnitee or
Licensor’s breach of this Agreement, or (b) for which Licensor is obligated to
indemnify Licensee under Section 14.1.

14.3    Indemnification Procedures.
14.3.1    All indemnification claims in respect of a Licensor Indemnitee shall
be made solely by Licensor and all indemnification claims in respect of a
Licensee Indemnitee shall be made solely by Licensee.
14.3.2    Subject to Section 14.3.1, promptly after receipt by a Party seeking
indemnification under this Section 14 (an “Indemnitee”) of notice of any pending
or threatened Claim against it by a Third Party, such Indemnitee shall give
written notice thereof to the Party from whom the Indemnitee is entitled to seek
indemnification pursuant to this Section 14 (the “Indemnifying Party”); provided
that the failure so to notify the Indemnifying Party shall not relieve it of any
liability that it may have to any Indemnitee hereunder, except to the extent the
Indemnifying Party demonstrates that it is materially prejudiced thereby, and in
no event shall the Indemnifying Party be liable for any Losses to the extent
resulting from any delay of the Indemnitee in providing such notice.
14.3.3    The Indemnitee:




56



--------------------------------------------------------------------------------




(a)    shall not at any time admit liability or otherwise settle or compromise,
or attempt to settle or compromise, any such matter (or any aspect of it) except
on the Indemnifying Party’s express written instructions;
(b)    shall give the Indemnifying Party sole conduct of the defense,
negotiation or settlement of any such matter upon request (except that the
Indemnitee can participate in such defense or consent to such settlements as and
to the extent described below) at the Indemnifying Party’s sole cost;
(c)    may participate, if the Indemnifying Party assumes such defense, in any
such matter through counsel of its own choice at such Indemnitee’s sole cost and
expense; provided, however, that the Indemnifying Party shall pay the fees and
expenses of such separate counsel if the interests of the Indemnified Party and
Indemnitee with respect to any such matter are sufficiently adverse to prohibit
the representation by the same counsel of both the Indemnifying Party and the
Indemnitee under applicable Laws, ethical rules, or equitable principles;
(d)    shall act in accordance with the Indemnifying Party’s reasonable
instructions, and give the Indemnifying Party such assistance as it may
reasonably require in the conduct of any defense, negotiation or settlement of
any such matter, and the Indemnifying Party shall reimburse the reasonable and
verifiable out-of-pocket costs and expenses incurred by the Indemnitee; and
(e)    shall take all reasonable steps to mitigate any Losses which it may incur
as a result of such matter.
14.3.4    The Indemnifying Party shall not agree to any settlement of, or the
entry of any judgment arising from, any indemnification claim without the prior
written consent of the Indemnitee (such consent not to be unreasonably withheld,
delayed or conditioned); provided, however, that the consent of the Indemnitee
shall not be required with respect to any such settlement or judgment if the
Indemnifying Party or its insurer agrees in writing to pay or cause to be paid
any amounts payable pursuant to such settlement or judgment and includes a full
release of the Indemnitee from further liability or if such settlement or
judgment imposes no admission of liability by or other obligation on the
Indemnitee that will not be assumed and performed in full by the Indemnifying
Party.

14.4    Insurance. Each of Licensor and Licensee shall have and maintain such
type and amounts of liability insurance covering its activities under this
Agreement as is normal and customary in the pharmaceutical industry generally
for parties similarly situated. Each Party shall, upon request of the other
Party, provide the requesting Party with a copy of the foregoing policies of
insurance, along with any amendments and revisions thereto.

15.    LIMITATION OF LIABILITY

15.1    LIMITS. [***] AND SOLELY TO THE EXTENT PERMITTED BY APPLICABLE LAWS,
NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY UNDER ANY CIRCUMSTANCES OR ANY
LEGAL OR EQUITABLE THEORY, WHETHER IN CONTRACT, STRICT LIABILITY OR OTHERWISE,
FOR ANY LOST PROFITS OR SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR
INDIRECT DAMAGES ARISING FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT, EVEN
IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. THESE LIMITATIONS SHALL APPLY
NOTWITHSTANDING ANY FAILURE OF ESSENTIAL PURPOSE OR ANY LIMITED REMEDY.

15.2    KNOWLEDGE. THE RIGHTS OF LICENSEE TO INDEMNIFICATION OR ANY OTHER REMEDY
UNDER THIS AGREEMENT SHALL NOT BE AFFECTED, LIMITED OR DEEMED WAIVED BY REASON
OF ANY KNOWLEDGE THAT LICENSEE (OR ANY OF ITS AFFILIATES OR REPRESENTATIVES) MAY
HAVE ACQUIRED, OR COULD HAVE ACQUIRED




57



--------------------------------------------------------------------------------




THAT ANY SUCH REPRESENTATION OR WARRANTY IS, WAS OR MIGHT BE INACCURATE, WHETHER
BEFORE OR AFTER THE EXECUTION DATE, NOR BY ANY INVESTIGATION OR DILIGENCE BY
LICENSEE (OR ANY OF ITS AFFILIATES OR REPRESENTATIVES). LICENSOR HEREBY
ACKNOWLEDGES THAT, REGARDLESS OF ANY INVESTIGATION MADE (OR NOT MADE) BY OR ON
BEHALF OF LICENSEE (OR ANY OF ITS AFFILIATES OR REPRESENTATIVES), AND REGARDLESS
OF THE RESULTS OF ANY SUCH INVESTIGATION, THE LICENSEE HAS ENTERED INTO THIS
AGREEMENT IN EXPRESS RELIANCE ON THE REPRESENTATIONS AND WARRANTIES OF THE
LICENSOR MADE IN THIS AGREEMENT.

16.    TERM AND TERMINATION

16.1    Term. The term of this Agreement shall begin upon the Effective Date and
shall continue in full force and effect, unless terminated as hereinafter
provided in this Section 16, on a Product-by-Product basis until the date on
which the Royalty Term has expired in each country in the Territory for such
Product and will finally expire upon the expiration of the last-to-expire
Royalty Term (the “Term”).

16.2    Termination of Agreement for Material Breach. Either Party may terminate
this Agreement for material breach of this Agreement by the other Party by
giving [***] days’ written notice to the breaching Party (specifying in
reasonable detail the basis for such termination), unless the breaching Party
has cured such breach or default prior to the expiration of such cure period,
or, if such breach is not susceptible to cure within such cure period even with
the use of Commercially Reasonable Efforts, the non-breaching Party’s right to
termination shall be suspended only if and for so long as the breaching Party
has provided to the non-breaching Party a reasonable written plan, calculated to
effect a cure of such breach, and the breaching Party commits to and is
diligently performing such plan.

16.3    Termination of Agreement for Bankruptcy. Either Party may terminate this
Agreement upon the occurrence of one or more of the following:
16.3.1    immediately upon written notice to the other Party in the event the
other Party initiates a voluntary proceeding under any applicable bankruptcy
code; or
16.3.2    immediately upon written notice to the other Party in the event the
other Party becomes the subject of an involuntary proceeding under any
applicable bankruptcy code and such proceeding is not dismissed or stayed within
[***] days of its commencement.

16.4    Termination of Agreement for Patent Challenge. If Licensee or any of its
Affiliates brings, or actively supports a Third Party’s efforts to bring, an
action challenging the validity, patentability or enforceability of any Licensed
Patents (a “Patent Challenge”), Licensor may terminate this Agreement by giving
[***] days’ written notice to Licensee, unless Licensee has filed a motion to
dismiss with prejudice such action or caused such action to be dismissed with
prejudice within [***] days following receipt of such notice. Provided, however,
that the foregoing shall not apply to situations where (a) Licensee or such
Affiliate is to participate in such patent challenge pursuant to a subpoena or
court order or participates in a proceeding that is initiated by a patent office
and not at the instigation of Licensee or such Affiliate, (b) any assertion by
Licensee or such Affiliate relating to validity, patentability, priority,
construction, non-infringement, inventorship, ownership or enforceability as a
defense in any legal proceeding, administrative proceeding or arbitration
brought by Licensor or 3SBio or their licensees or assignees asserting
infringement against Licensee or such Affiliate, or (c) any challenge brought by
a Third Party which subsequently becomes an Affiliate of Licensee provided such
challenge was initiated at least one (1) month before the signing of the
definitive document(s) whereby such Third Party became an Affiliate of Licensee
and the Licensee causes such Third Party to file a motion to dismiss with
prejudice such challenge within [***] days after such Third Party becomes an
Affiliate of Licensee. For clarity, this Section 16.4 shall not apply to
arguments made by Licensee or its Affiliates that distinguish the




58



--------------------------------------------------------------------------------




inventions claimed in Licensed Patents from those claimed in the patent
applications owned or controlled by Licensee or any of its Affiliates in the
ordinary course of ex parte prosecution of such patent applications.

16.5    Termination of Agreement by Licensee. Licensee may terminate this
Agreement upon not less than one hundred and eighty (180) days’ written notice
to Licensor for convenience.

16.6    Effects of Termination by Licensor for Cause or by Licensee for
Convenience. Upon termination of this Agreement by Licensor pursuant to
Section 16.2, 16.3 or 16.4, or by Licensee pursuant to Section 16.5, which shall
apply as a lead-in to each of the subsections of this Section 16.6 below:
16.6.1    Termination of License. The License and any rights of use or access
granted to Licensee under this Agreement will terminate.
16.6.2    [***].
(a)    At Licensor’s request delivered no later than [***] days after the
effective date of termination, effective upon such effective date of termination
of this Agreement, Licensee [***].
(b)    LICENSOR AGREES AND ACKNOWLEDGES THAT [***] ITS AND THEIR SUBLICENSEE’S
[***].
(c)    [***].
(d)    [***].
16.6.3    [***].
16.6.4    Right to Sell-Off. Licensee and its Affiliates and Sublicensees shall
have the non-exclusive right to sell off any Product within their Control for a
period not to exceed [***] months from the date of termination, subject to
payment of all applicable Royalty obligations under Section 6.4.
16.6.5    Cooperation. Without limiting either Party’s obligations under this
Section 16.6, the Parties will reasonably cooperate to effect a smooth
transition following the effective date of termination of this Agreement.
16.6.6    Continuation of Supply. [***].
16.6.7    [***].
16.6.8    [***].
16.6.9    Return of Confidential Information. [***], each Party will promptly
destroy or return to the other Party all of such other Party’s Confidential
Information that was provided by or on behalf of such other Party hereunder that
is in the possession or control of such Party (or any of its Affiliates), except
that such Party will have the right to retain copies of Confidential Information
of such other Party to the extent required for legal and archival purposes.
16.6.10    [***].
16.6.11    Dissolution of JSC. The JSC and, if applicable, any subcommittees it
formed will be dissolved as of the effective date of such termination, provided
that, for any surviving provisions requiring action or decision by the JSC or
any such subcommittees or an Executive Officer, each Party




59



--------------------------------------------------------------------------------




will appoint representatives to act as its JSC and subcommittee members or
Executive Officer, as applicable.
16.6.12    Termination of Rights and Obligations. Except as set forth in this
Section 16.6 and Section 16.9, as of the effective date of such termination, all
rights and obligations of the Parties under this Agreement will terminate.
16.6.13    Future Assurances. Each Party will execute all documents, or cause to
be executed all documents, and take, or cause to be taken, all such further
actions as may be reasonably requested by the other Party in order to give
effect to the foregoing clauses.

16.7    Effect of Termination by Licensee for Cause. Upon termination of this
Agreement by Licensee pursuant to Section 16.2 or Section 16.3, which shall
apply as a lead-in to each of the subsections of this Section 16.7 below:
16.7.1    Continuation of License. At Licensee’s option, exercised by providing
written notice to Licensor prior to the effective date of such termination (the
exercise of which Licensee may revoke at any time thereafter by providing
written notice to Licensor), the License and other rights of use or access
granted by Licensor to Licensee under the Licensed Technology will remain in
effect in accordance with their respective terms and become perpetual and
irrevocable, subject to, (a) if Licensee terminates pursuant to Section 16.3,
(i) Licensee’s continued compliance with its diligence obligations set forth in
Sections 4.1.2 and 5.1.2 and (ii) Licensee’s continuing obligation to make
milestone and royalty payments under Section 6 in the amounts payable as of the
effective date of such termination (subject to any right of set-off under
Section 6.5), or (b) [***], and, in each case of (a) and (b), to pay any
payments owed to Licensor’s licensors under any Upstream Agreements.
16.7.2    Return of Confidential Information. Except in the case of Licensee for
any Confidential Information of Licensor that is the subject of its continuing
license pursuant to Section 16.7.1, each Party will promptly destroy or return
to the other Party all of such other Party’s Confidential Information that was
provided by or on behalf of such other Party hereunder that is in the possession
or control of such Party (or any of its Affiliates), except that such Party will
have the right to retain copies of Confidential Information of such other Party
to the extent required for legal and archival purposes.
16.7.3    Dissolution of JSC. The JSC and, if applicable, any subcommittees it
formed will be dissolved as of the effective date of such termination, provided
that, for any surviving provisions requiring action or decision by the JSC or
any such subcommittees or an Executive Officer, each Party will appoint
representatives to act as its JSC and subcommittee members or Executive Officer,
as applicable.
16.7.4    Termination of Rights and Obligations. Except as set forth in this
Section 16.7 and Section 16.9, as of the effective date of such termination, all
rights and obligations of the Parties under this Agreement will terminate.
16.7.5    Further Assurances. Licensor will execute all documents, or cause to
be executed all documents, and take, or cause to be taken, all such further
actions as may be reasonably requested by Licensee in order to give effect to
the foregoing clauses.

16.8    Licensor’s Insolvency. Except to the extent that Licensor is subject to
a case under the Bankruptcy Code and the following conflicts with Section 365(n)
of the Bankruptcy Code, upon Licensor entering into any voluntary or involuntary
bankruptcy, insolvency or restructuring proceeding during the Term of this
Agreement, and notwithstanding any attempted termination of this Agreement by
any trustee, administrator or executor of Licensor or an applicable bankruptcy
court: (i) all rights and licenses herein granted to Licensee shall continue in
full force and effect in perpetuity provided Licensee continues to comply with
its diligence obligations set forth in Sections 4.1.2 and 5.1.2 and to pay any
milestone




60



--------------------------------------------------------------------------------




payments and Royalties otherwise due hereunder (subject to any right of set-off
hereunder); and (ii) Licensor shall have, to the extent required by applicable
bankruptcy laws in order to maintain Licensee’ license rights hereunder, no
further obligations under this Agreement other than to not interfere with
Licensee’s license rights hereunder. The Parties agree that the terms of this
Agreement are fair and reasonable and have been negotiated in an arms-length
transaction between unrelated parties with each Party represented by legal
counsel. If any provision herein is deemed onerous or otherwise unenforceable by
any applicable bankruptcy court, the Parties shall use good faith efforts to
amend the Agreement (e.g., removing such onerous provision) so as to avoid any
consequences thereof under applicable bankruptcy laws.

16.9    Survival. In addition to any provisions expressly stated to survive
expiration or early termination of this Agreement and except as expressly
provided herein, Sections 1, 2.2.2 through 2.2.14 (in each case of 2.2.2 through
2.2.14 solely in case of Licensee electing to retain the License pursuant to
Section 16.7.1 [***]), 2.3 (solely in case of Licensee electing to retain the
License pursuant to Section 16.7.1), 2.6 (solely in case of Licensee electing to
retain the License pursuant to Section 16.7.1), 2.8 (except in the case of
termination by Licensor pursuant to Section 16.2, 16.3 or 16.4 or by Licensee
pursuant to Section 16.5, and in each case following expiry of the period set
forth in Section 16.6.4), 2.9, 2.11 [***], 4.3.6 (only until the expiry of the
period required by applicable Law), 4.3.9 (only until the expiry of the period
required by applicable Law), 6.6, 6.7, 7 (only to the extent stated therein with
respect to Section 7.1 and 7.2), 8.4 (solely in case of Licensee electing to
retain the License pursuant to Section 16.7.1), 8.6 (until the longer of the
expiry of the period required by applicable Law and the expiry or earlier
termination of the Safety Agreement), 8.7, 9.1 and 9.2 (in each case 9.1 and 9.2
solely: (i) [***], or (ii) in case of Licensee electing to retain the License
pursuant to Section 16.7.1), 9.4 (only in the case of (i) expiration of this
Agreement or (ii) Licensee electing to retain the License pursuant to Section
16.7.1 and for each ((i) and (ii)) in respect of pending or contemplated (at the
time of such expiration or termination) litigation), 9.5 (only in the case of
(i) expiration of this Agreement Licensee electing to retain the License
pursuant to Section 16.7.1 and (ii) in respect of pending Third Party
Infringement Claims), 9.6 (only in the case of Licensee electing to retain the
License pursuant to Section 16.7.1), 9.7, 9.8 (only in the case of Licensee
electing to retain the License pursuant to Section 16.7.1), 9.10, 10, (only to
the extent stated therein), 11, 13.4.8 (only to the extent stated therein), 14,
15, 16.6, 16.7, 16.8, 16.9, 17 and 19, and Section 6 (to the extent any accrued
rights to payment arose prior to, or are intended to, survive any expiration or
early termination of this Agreement).

17.    DISPUTE RESOLUTION

17.1    Governing Law. This Agreement shall be governed by and construed in
accordance with the applicable Laws of the State of New York, excluding any
conflicts or choice of applicable Laws rule or principle that might otherwise
refer construction or interpretation of this Agreement to the substantive
applicable Laws of another jurisdiction.

17.2    Dispute Resolution.
17.2.1    Resolution by Executive Officers. Subject to Section 19.6 and except
as otherwise expressly set forth in this Agreement, including Section 3.2, in
the event of any disagreement, controversy, dispute or claim arising out of, in
connection with, or in relation to the interpretation, performance, or alleged
breach of this Agreement (the “Dispute”), prior to instituting any proceeding on
account of such Dispute, the Parties shall attempt in good faith to settle such
Dispute first by referral of such matters to the JSC. After attempted resolution
of any Dispute by the JSC in accordance, the Dispute shall be referred to the
Executive Officers of the Parties in writing by either Party, who will use good
faith efforts to resolve such matter within [***] days after the JSC’s
submission of such matter to such Executive Officers, which good faith efforts
will include at least one (1) meeting between such Executive Officers within
[***] Business Days after such submission. Any final decision mutually agreed to
by the Executive Officers shall be set forth in writing and be conclusive and
binding on the Parties. In the




61



--------------------------------------------------------------------------------




event said Executive Officers are unable to resolve such Dispute or agree upon a
mechanism to resolve such Dispute within [***] days of the first written request
for dispute resolution under this Section 17.2.1, then the Parties shall resolve
all such Disputes in accordance with Section 17.2.2.
17.2.2    Litigation. Except in relation to a matter expressly stated to be
referred to Expedited Arbitration hereunder, any unresolved Dispute that was
subject to Section 17.2.1 shall be brought exclusively in a court of competent
jurisdiction, federal or state, located in New York, New York, and in no other
jurisdiction.
17.2.3    Jurisdiction; Waiver of Trial by Jury. Subject to Section 19.6, the
Parties hereby irrevocably and unconditionally consent to the exclusive
jurisdiction of the courts of the State of New York and the United States
District Court for the Southern District of New York for any action, suit or
proceeding (other than appeals therefrom) arising out of or relating to this
Agreement, and agree not to commence any action, suit or proceeding (other than
appeals therefrom) related thereto except in such courts. THE PARTIES
IRREVOCABLY AND UNCONDITIONALLY WAIVE THEIR RIGHT TO A JURY TRIAL IN CONNECTION
WITH ANY LITIGATION ARISING OUT OF OR RELATING TO THIS PARTICIPATION AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
17.2.4    Venue. The Parties further hereby irrevocably and unconditionally
waive any objection to the laying of venue of any action, suit or proceeding
(other than appeals therefrom) arising out of or relating to this Agreement in
the courts of the State of New York or in the United States District Court for
the Southern District of New York, and hereby further irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such action, suit or proceeding brought in any such court has been brought in an
inconvenient forum.
17.2.5    Service. Each Party further agrees that service of any process,
summons, notice or document by registered mail to its address set forth in
Section 19.8 shall be effective service of process for any action, suit or
proceeding brought against it under this Agreement in any such court.
17.2.6    Confidentiality. Any and all non-public activities conducted under
Section 17.2, including any and all non-public proceedings and decisions under
Section 17.2.2, shall be deemed Confidential Information of each of the Parties,
and shall be subject to the terms of Section 10.
17.2.7    Expedited Arbitration. If a Party exercises its rights under this
Agreement to refer a Dispute to expedited arbitration (an “Expedited Dispute”),
then the Parties will follow the expedited dispute resolution process in this
Section 17.2.7 (and not the dispute resolution process in Section 17.2.1 of this
Agreement) (“Expedited Arbitration”). The Parties agree and acknowledge that any
good faith dispute under Expedited Arbitration will not be deemed to be a
material breach of this Agreement. The Expedited Dispute will be submitted to
fast track, binding arbitration in accordance with the following:
(a)    An Expedited Arbitration shall be administered by the American
Arbitration Association (“AAA”) in accordance with its International Arbitration
Rules, as amended by this Section 17.2.7, and judgment on the award rendered by
the arbitrator may be entered in any court having jurisdiction thereof. The
place of arbitration shall be New York, New York. The award shall be rendered
within [***] Business Days after the appointment of the arbitrator, unless the
arbitrator determines that the interest of justice requires that such limit be
extended. The language of the arbitration shall be English.  There shall be one
(1) arbitrator. If the Parties are unable to agree on an arbitrator within [***]
Business Days from the initiation of the arbitration, then the Parties will
request that the AAA select the arbitrator.  The arbitrator shall have at least
ten (10) years of experience in disputes involving the pharmaceutical and life
sciences industries, including the valuation of biopharmaceutical intellectual
property and the conduct of research, development, and commercialization
collaborations.  The cost of the arbitration will be borne equally by the
Parties, and each Party shall bear its own costs




62



--------------------------------------------------------------------------------




and attorney’s and witnesses’ fees and associated costs and expenses.  Except in
a proceeding to enforce the results of the arbitration or as otherwise required
by applicable Laws, neither Licensee nor Licensor nor any arbitrator may
disclose the existence, content or results of any arbitration hereunder without
the prior written agreement of Licensee and Licensor.
(b)    Within [***] Business Days after the appointment of the arbitrator, each
Party will provide the arbitrator with a proposal and written memorandum in
support of its position regarding the Expedited Dispute, as well as any
documentary evidence it wishes to provide in support thereof (not to exceed
thirty (30) pages) (each a “Proposal”) and the arbitrator will provide each
Party’s Proposal to the other Party after it receives it from both Parties.
(c)    Within [***] Business Days after a Party submits its Proposal, the other
Party will have the right to submit a rebuttal memorandum (not to exceed fifteen
(15) pages), if any, to the arbitrator and the other Party. If requested by the
arbitrator, the Parties will make oral submissions to the arbitrator based on
such Party’s Proposal. 
(d)    Within [***] Business Days after the receipt by the arbitrator of both
Parties’ written submissions (or expiration of the [***] Business Day period if
any Party fails to submit a response), the arbitrator will issue a final award
in writing, stating its reasoning, provided that the arbitrator will select one
of the Parties’ Proposals. The decision of the arbitrator will be the sole,
exclusive, binding and non-appealable remedy between them regarding the dispute
referred to Expedited Arbitration.
17.2.8    Tolling. The Parties agree that all applicable statutes of limitation
and time based defenses (such as estoppel and laches), as well as all time
periods in which a Party must exercise rights or perform obligation hereunder,
will be tolled once the dispute resolution procedures set forth in this
Section 17.2 have been initiated and for so long as they are pending, and the
Parties will cooperate in taking all actions reasonably necessary to achieve
such a result. In addition, during the pendency of any Dispute under this
Agreement initiated before the end of any applicable cure period, including
under Section 16.2, (a) this Agreement will remain in full force and effect, (b)
the provisions of this Agreement relating to termination for material breach
with respect to such Dispute will not be effective, (c) the time periods for
cure under Section 16.2 as to any termination notice given prior to the
initiation of arbitration will be tolled, (d) any time periods to exercise
rights or perform obligations will be tolled, and (e) neither Party will issue a
notice of termination pursuant to this Agreement based on the subject matter of
the arbitration, until the arbitral tribunal has confirmed the material breach
and the existence of the facts claimed by a Party to be the basis for the
asserted material breach; provided that if such breach can be cured by (i) the
payment of money, then the defaulting Party will have an additional [***]
calendar days within its receipt of the arbitral tribunal’s decision to pay such
amount, or (ii) the taking of specific remedial actions, then the defaulting
Party will have a reasonably necessary period to diligently undertake and
complete such remedial actions within such reasonably necessary period or any
specific timeframe established by such arbitral tribunal’s decision before any
such notice of termination can be issued. Further, with respect to any time
periods that have run during the pendency of the Dispute, the applicable Party
will have a reasonable period of time or any specific timeframe established by
such arbitral tribunal’s decision to exercise any rights or perform any
obligations affected by the running of such time periods.

18.    HSR FILINGS AND CLOSING

18.1    HSR Filings. If required by Applicable Laws, after the execution of this
Agreement, both Parties shall promptly, and in no less than [***] Business Days,
file, the appropriate notices under the Hart Scott Rodino Antitrust Improvements
Act (“HSR Act”). The Parties shall promptly make required filings to obtain
clearance under the HSR Act for the consummation of this Agreement and the
transactions contemplated hereby, use reasonable efforts to obtain such
clearance, and shall keep each other apprised of the status of any
communications with, and any inquiries or requests for additional information
from, the United States’ Federal Trade Commission (“FTC”) and Department of
Justice (“DOJ”) and shall




63



--------------------------------------------------------------------------------




comply promptly with any such inquiry or request; provided, however, neither
Party shall be required to consent to the divestiture or other disposition of
any of its assets or the assets of its Affiliates or to consent to any other
structural or conduct remedy, and each Party and its Affiliates shall have no
obligation to contest, administratively or in court, any ruling, order or other
action of the FTC or DOJ or any Third Party with respect to the transactions
contemplated by this Agreement. Each Party shall be responsible for paying its
own costs and expenses (including legal and consultants’ fees) incurred in
connection with obtaining clearance of the transactions contemplated hereby from
the FTC and the DOJ [***]. Each of the Parties hereto will furnish to the other
such necessary information and reasonable assistance as the other may request in
connection with the preparation of any required filings or submissions and will
cooperate in responding to any inquiry from the FTC or DOJ and to any requests
for additional information at the earliest practicable date, including promptly
informing the other Party of such inquiry, consulting in advance before making
any presentations or submissions to the FTC or DOJ, and supplying each other
with copies of all material correspondence, filings or communications between
either party and either the FTC or DOJ with respect to this Agreement. Such
information can be shared on an outside counsel basis or subject to other
restrictions to the extent deemed necessary or advisable by counsel for the
disclosing Party. To the extent practicable and as permitted by the FTC or DOJ,
each Party hereto shall permit representatives of the other Party to participate
in material substantive meetings (whether by telephone or in person) with the
FTC or DOJ. Neither Party shall commit to or agree with the FTC or DOJ to
withdraw its filing and refile under the HSR Act without the prior written
consent of the other (such consent not to be unreasonably withheld, conditioned
or delayed). In the event the Parties determine that HSR filings are required,
the Effective Date shall not be deemed to have occurred and this Agreement
(other than this Section 18 and Section 10) shall not be binding until the HSR
Clearance Date. Notwithstanding any other provisions of this Agreement to the
contrary, either Party may terminate this Agreement effective upon notice to the
other Party if the HSR Clearance Date has not occurred on or before the date
that is one hundred and eighty (180) days after the Parties make their
respective HSR filings.

19.    MISCELLANEOUS

19.1    No Benefit to Third Parties. Except under Section 14, the covenants and
agreements set forth in this Agreement are for the sole benefit of the Parties
and their successors and permitted assigns and they shall not be construed as
conferring any rights on any other Persons.

19.2    Relationship of the Parties. It is expressly agreed that Licensor, on
the one hand, and Licensee, on the other hand, shall be independent contractors
and that the relationship between the Parties under this Agreement shall not
constitute a partnership, joint venture or agency. Neither Licensor, on the one
hand, nor Licensee, on the other hand, shall have the authority to make any
statements, representations or commitments of any kind or to take any action
that will be binding on the other Party without the prior written consent of the
other Party to do so. All persons employed by a Party shall be employees of such
Party and not of the other Party and all costs and obligations incurred by
reason of any such employment shall be for the account and expense of such first
Party.

19.3    Unenforceability. If any provision of this Agreement is held or
determined to be illegal, invalid, void or unenforceable under any present or
future applicable Laws by a final decision of a court of competent jurisdiction
on the merits from which no appeal can be taken, (a) such provision shall be
fully severable, (b) this Agreement shall be construed and enforced as if such
illegal, invalid, void or unenforceable provision had never comprised a part
hereof, (c) the remaining provisions of this Agreement shall remain in full
force and effect and shall not be affected by the illegal, invalid, void or
unenforceable provision or by its severance therefrom, and (d) in lieu of such
illegal, invalid or unenforceable provision, there shall be added automatically
as a part of this Agreement a legal, valid and enforceable provision as similar
in terms to such illegal, invalid, void or unenforceable provision as may be
possible and reasonably acceptable to the Parties.




64



--------------------------------------------------------------------------------





19.4    Waiver and Non-Exclusion of Remedies. Any term or condition of this
Agreement may be waived at any time by the Party that is entitled to the benefit
thereof, but no such waiver shall be effective unless set forth in a written
instrument duly executed by or on behalf of the Party waiving such term or
condition. The waiver by either Party of any right hereunder or of the failure
to perform or of a breach by the other Party shall not be deemed a waiver of any
other right hereunder or of any other breach or failure by said other Party
whether of a similar nature or otherwise. The rights and remedies provided
herein are cumulative and do not exclude any other right or remedy provided by
applicable Laws or otherwise available except as expressly set forth herein.

19.5    Assignment; Securitization.
19.5.1    Assignment.
(a)    Except as expressly provided hereunder, neither Party may assign,
delegate or otherwise transfer this Agreement or its rights and obligations
hereunder except with the prior written consent of the other Party, not to be
unreasonably withheld, conditioned or delayed. Notwithstanding the foregoing,
either Party shall have the right to assign this Agreement (in whole or in part)
without the other Party’s prior written consent to any of its Affiliates,
successors in interest or acquirers of all or substantially all of its assets
relating to the Licensed Technology or the Product, including any successor in
interest by way of any merger, sale of assets, reincorporation or other
reorganization; provided that such Affiliate, successor in interest or acquirer
assumes in writing all of such Party’s obligations under this Agreement or part
hereof. An assignment to an Affiliate shall terminate, and all rights so
assigned will revert to the assigning Party, if and when such Affiliate ceases
to be an Affiliate of the assigning Party.
(b)    Licensor covenants and agrees that it shall not assign any of the
Licensed Technology to any Third Party unless the obligations under this
Agreement are also assigned to and assumed by such Third Party in writing and,
absent a novation agreed and executed by the Parties, the assigning Party shall
continue to be liable to the non-assigning Party for any breaches of this
Agreement by the Affiliate, successor in interest or acquirer.
(c)    Any attempted assignment, delegation or transfer of this Agreement or any
rights or obligations hereunder by either Party without the prior written
consent of the other Party, other than in accordance with this Section 19.5.1,
shall be void and of no effect. Subject to the preceding sentence, this
Agreement will be binding upon, inure to the benefit of, and be enforceable by,
the Parties and their respective successors and permitted assigns, provided that
the assigning Party shall remain responsible for all of its obligations
hereunder notwithstanding any such assignment.
19.5.2    Securitization. Notwithstanding anything to the contrary in this
Section 19.5 or elsewhere in this Agreement, Licensor may assign to a Third
Party which is not in the business of exploiting pharmaceutical products the
right to receive the milestone payments under Sections 6.2 and 6.3 and the
Royalty payments under Section 6.4 (such assignment, a “Securitization
Transaction”) without the prior written consent of Licensee, provided that upon
making such assignment: (a) such Third Party shall not have any rights or
benefits directly under this Agreement, including any right to directly enforce
its terms with Licensee; (b) Licensee shall have no obligation to pay amounts
due hereunder to more than one Person, (c) Licensee’s right pursuant to Section
19.4 to waive the terms of this Agreement will not be subject to the consent of
such Third Party, and (d) Licensor shall as soon as reasonably practicable
following the completion of such Securitization Transaction provide Licensor
with a copy of the agreement executed by Licensor with the relevant Third Party
(which copy may be redacted to remove provisions which are not necessary to
ensure compliance with this Section 19.5.2). In connection with a contemplated
or consummated Securitization Transaction, Licensor may disclose to such Third
Party the royalty reports contemplated under Section 6.6 and, to the extent
milestone payments are proposed to be included in the Securitization
Transaction, the notices on achievement of Development Milestone Events
contemplated




65



--------------------------------------------------------------------------------




under Section 6.2, without the prior written consent of Licensee, to the extent
reasonably necessary to enable such Third Party to evaluate the Securitization
Transaction opportunity and to allow such Third Party to exercise its rights
with respect to such Securitization Transaction (provided that such Third Party
is under obligations of confidentiality and non-use with respect to Confidential
Information included in such reports that are no less stringent than the terms
of Section 10).

19.6    Injunctive Relief. Each of the Parties agrees that if certain
obligations under this Agreement are not performed in accordance with their
specific terms or are otherwise breached, (a) severe and irreparable damage
would occur, (b) no adequate remedy at law would exist, and (c) damages would be
difficult to determine. Each of the Parties agrees that, in such case, the
injured Party shall be authorized and entitled to obtain from any court of
competent jurisdiction injunctive relief, whether preliminary or permanent, as
well as any other relief permitted by applicable law, and the breaching Party
hereby waives: (i) any requirement that such Party post bond as a condition for
obtaining any such relief and (ii) any defenses in any action for specific
performance, including the defense that a remedy at law would be adequate.

19.7    English Language. This Agreement shall be written and executed in, and
all other communications under or in connection with this Agreement shall be in,
the English language. Any translation into any other language shall not be an
official version thereof, and in the event of any conflict in interpretation
between the English version and such translation, the English version shall
control.

19.8    Notices. Every notice, election, demand, consent, request, approval,
report, offer, acceptance, certificate, or other communication required or
permitted under this Agreement or by applicable Law shall be in writing and
shall be deemed to have been delivered and received (a) when personally
delivered, (b) on the fifth (5th) Business Day after which sent by registered or
certified mail, postage prepaid, return receipt requested, (c) on the date on
which transmitted by email as a PDF attachment (with transmission confirmed)
(provided that, on that same date, a copy of such notice is sent by registered
or certified mail, postage prepaid, return receipt requested), or (d) on the
third (3rd) Business Day after the Business Day on which deposited with a
regulated public carrier (e.g., Federal Express) for overnight delivery (receipt
verified), freight prepaid, addressed to the Party for whom intended at the
mailing address or email set forth below, or such other mailing address or
facsimile number, notice of which is given in a manner permitted by this
Section 19.8.
For Licensor:
Selecta Biosciences Inc.

65 Grove Street
Watertown, MA 02472
Attn: General Counsel
[***]


With a copy to (which shall not constitute notice):
Gibson, Dunn & Crutcher LLP
555 Mission Street
San Francisco, CA 94105
Attention: Ryan Murr and Karen Spindler
[***]


For Licensee:




66



--------------------------------------------------------------------------------




Swedish Orphan Biovitrum AB (publ)
SE-112 76 Stockholm, Sweden
Attn: General Counsel
[***]
With a copy to (which shall not constitute notice):
Latham & Watkins LLP
12670 High Bluff Drive
San Diego, CA 92130
[***]

19.9    Force Majeure. If and to the extent that either Party is prevented,
delayed or materially hindered by a Force Majeure Event from performing any of
its obligations under this Agreement and promptly so notifies the other Party,
specifying the matters constituting the Force Majeure Event, then the Party so
affected shall be relieved of liability to the other for failure to perform or
for delay in performing such obligations (as the case may be), but shall
nevertheless use Commercially Reasonable Efforts to resume full performance
thereof. The affected Party shall undertake Commercially Reasonable Efforts
necessary to cure or to mitigate the effects of such Force Majeure Event. In
addition, neither Licensor nor Licensee shall be obligated to make any payments
for any part of any services not performed as a result of any Force Majeure
Event.

19.10    Headings. The captions to the Sections hereof are not a part of this
Agreement and shall not be used to inform interpretation of this Agreement, but
are merely guides or labels to assist in locating and reading the several
Sections hereof.

19.11    Set Off. Notwithstanding anything to the contrary in this Agreement,
Licensee shall have a right to set-off any Royalties or other amounts due under
this Agreement to Licensor against any damages incurred by Licensee and/or its
Affiliates and awarded pursuant to an Order relating to Licensor’s breach of
this Agreement.

19.12    Costs and Expenses. Except as otherwise expressly set forth in this
Agreement, each Party shall bear its own costs and expenses in performing its
obligations under this Agreement.

19.13    Further Assurance. Each Party shall duly execute and deliver, or cause
to be duly executed and delivered, such further instruments and do and cause to
be done such further acts and things, including the filing of such assignments,
agreements, documents, and instruments, as may be necessary or as the other
Party may reasonably request in connection with this Agreement or to carry out
more effectively the provisions and purposes hereof, or to better assure and
confirm unto such other Party its rights and remedies under this Agreement.

19.14    Amendment. No amendments, changes, modifications, supplementation,
waivers or alterations of the terms and conditions of this Agreement shall be
binding upon either Party hereto unless in writing and executed by both Parties.

19.15    Counterparts. This Agreement may be executed in counterparts and each
such counterpart shall be deemed an original instrument, but all such
counterparts together shall constitute but one agreement. Delivery of an
executed counterpart of a signature page of this Agreement by electronic
transmission shall be effective as delivery of a manually executed original
counterpart of this Agreement.

19.16    Entire Agreement. This Agreement, together with the Annexes and
Schedules hereto and the other agreements and documents delivered in connection
with the transactions contemplated hereby, contain the entire understanding
between the Parties relating to the subject matter hereof and




67



--------------------------------------------------------------------------------




supersedes any and all prior agreements, understandings and arrangements,
whether written or oral, between the Parties hereto relating to such subject
matter and to the extent relating to the Products.
[SIGNATURE PAGE FOLLOWS]






68



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties hereto have executed this LICENSE AND
DEVELOPMENT AGREEMENT as of the Execution Date.
SELECTA BIOSCIENCES INC.
 
 
By:
/s/ Carsten Brunn, Ph.D.
Name:
Carsten Brunn, Ph.D.
Title:
President and Chief Executive Officer
 
 
 
 
SWEDISH ORPHAN BIOVITRUM AB (PUBL)
By:
/s/ Guido Oelkers
Name:
Guido Oelkers
Title:
CEO
 
 
 
 
By:
/s/ Torbjörn Hallberg
Name:
Torbjörn Hallberg
Title:
General Counsel





[Signature Page to License and Development Agreement]

--------------------------------------------------------------------------------





[***]






70



--------------------------------------------------------------------------------





[***]






71



--------------------------------------------------------------------------------





[***]




72



--------------------------------------------------------------------------------




[***]






73



--------------------------------------------------------------------------------





[***]






74



--------------------------------------------------------------------------------





[***]






75



--------------------------------------------------------------------------------





[***]






76



--------------------------------------------------------------------------------





[***]






77



--------------------------------------------------------------------------------





[***]






78



--------------------------------------------------------------------------------





[***]




79



--------------------------------------------------------------------------------




[***]






80



--------------------------------------------------------------------------------





[***]






81



--------------------------------------------------------------------------------





[***]






82

